Exhibit 10.1

EXECUTION VERSION

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of February 5, 2015

by and among

RADIOSHACK CORPORATION,

as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

CANTOR FITZGERALD SECURITIES,

as Agent for all Lenders,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

  2   

1.1

Amounts and Terms of Commitments

  2   

1.2

Evidence of Loans; Notes

  6   

1.3

Interest

  7   

1.4

Loan Accounts

  8   

1.5

Procedure for Revolving Credit Borrowing

  9   

1.6

Conversion and Continuation Elections

  9   

1.7

Optional Prepayments

  10   

1.8

Mandatory Prepayments of Loans and Commitment Reductions

  11   

1.9

Fees

  12   

1.10

Payments by the Borrower

  13   

1.11

Payments by the Lenders to Agent; Settlement

  15   

1.12

Eligible Credit/Debit Card Receivables

  19   

1.13

Eligible Trade Receivables

  20   

1.14

Eligible Wireless Receivables

  22   

1.15

Eligible Inventory

  25   

1.16

Eligible In-Transit Inventory

  27   

ARTICLE II. CONDITIONS PRECEDENT

  29   

2.1

Conditions of Initial Loans

  29   

2.2

Conditions to All Borrowings

  32   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

  33   

3.1

Corporate Existence and Power

  33   

3.2

Corporate Authorization; No Contravention

  33   

3.3

Governmental Authorization

  34   

3.4

Binding Effect

  34   

3.5

Litigation

  34   

3.6

No Default

  35   

3.7

ERISA Compliance

  35   

3.8

Use of Proceeds; Margin Regulations

  35   

3.9

Ownership of Property; Liens

  35   

3.10

Taxes

  36   

3.11

Financial Condition

  37   

3.12

Environmental Matter

  37   

3.13

Regulated Entities

  38   

3.14

[Reserved]

  38   

3.15

Labor Relations

  38   

3.16

Intellectual Property

  38   

3.17

Brokers’ Fees; Transaction Fees

  38   

3.18

Insurance

  38   



--------------------------------------------------------------------------------

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

  39   

3.20

[Reserved]

  39   

3.21

Locations of Inventory and Books and Records

  39   

3.22

Deposit Accounts and Other Accounts

  39   

3.23

Government Contracts

  39   

3.24

[Reserved]

  39   

3.25

Bonding

  39   

3.26

[Reserved]

  39   

3.27

Full Disclosure

  40   

3.28

Foreign Assets Control Regulations and Anti-Money Laundering

  40   

3.29

Patriot Act

  40   

3.30

Aircraft or Aircraft Engine Collateral

  40   

ARTICLE IV. AFFIRMATIVE COVENANTS

  41   

4.1

Financial Statements

  41   

4.2

Appraisals; Certificates; Other Information

  41   

4.3

Notices

  43   

4.4

Preservation of Corporate Existence, Etc.

  46   

4.5

Maintenance of Property

  46   

4.6

Insurance

  46   

4.7

Payment of Obligations

  47   

4.8

Compliance with Laws

  48   

4.9

Inspection of Property and Books and Records

  48   

4.10

Use of Proceeds

  48   

4.11

Credit Card Arrangements; Cash Management

  48   

4.12

[Reserved]

  50   

4.13

Further Assurances

  50   

4.14

Environmental Matters

  51   

4.15

[Reserved]

  51   

4.16

Appraisals

  51   

4.17

[Reserved]

  51   

4.18

[Reserved]

  51   

4.19

[Reserved]

  51   

4.20

[Reserved]

  52   

4.21

Other Bankruptcy Documents

  52   

4.22

Bankruptcy Schedules

  52   

4.23

Leases

  53   

4.24

Financing Orders

  53   

ARTICLE V. NEGATIVE COVENANTS

  53   

5.1

Limitation on Liens

  53   

5.2

Disposition of Assets

  55   

5.3

Consolidations and Mergers

  57   

5.4

Acquisitions; Loans and Investments

  57   

5.5

Limitation on Indebtedness

  58   

 

ii



--------------------------------------------------------------------------------

5.6

Employee Loans and Transactions with Affiliates

  59   

5.7

Cash Collateral Order

  60   

5.8

Margin Stock; Use of Proceeds

  60   

5.9

Contingent Obligations

  60   

5.10

Compliance with ERISA

  61   

5.11

Restricted Payments

  61   

5.12

Change in Business

  62   

5.13

Change in Structure

  62   

5.14

Changes in Accounting, Name or Jurisdiction of Organization

  62   

5.15

Amendments to Other Agreements

  62   

5.16

No Negative Pledges

  63   

5.17

OFAC; Patriot Act

  63   

5.18

Sale-Leasebacks

  63   

5.19

Hazardous Materials

  63   

5.20

Prepayments of Other Indebtedness

  64   

5.21

[Reserved]

  64   

5.22

Bankruptcy Matters

  64   

ARTICLE VI. SUPERPRIORITY CLAIMS, COLLATERAL SECURITY, ETC.

  65   

6.1

Superpriority Claims and Collateral Security

  65   

6.2

Grant of Security

  65   

6.3

Administrative Priority

  66   

6.4

No Filings Required

  66   

6.5

Grants, Rights and Remedies

  66   

6.6

No Discharge; Survival of Claims

  67   

6.7

[Reserved]

  67   

6.8

Exclusive Remedy For Any Alleged Post-Petition Claim

  67   

6.9

Prohibition on Surcharge; Etc.

  67   

6.10

Marshalling Obligations

  67   

ARTICLE VII. EVENTS OF DEFAULT

  68   

7.1

Events of Default

  68   

7.2

Remedies

  72   

7.3

Rights Not Exclusive

  73   

7.4

Cash Collateral for Letters of Credit

  73   

ARTICLE VIII. THE AGENT

  73   

8.1

Appointment and Duties

  73   

8.2

Binding Effect

  75   

8.3

Use of Discretion

  75   

8.4

Delegation of Rights and Duties

  76   

8.5

Reliance and Liability

  76   

8.6

Agent Individually

  78   

8.7

Lender Credit Decision

  78   

8.8

Expenses; Indemnities; Withholding

  79   

8.9

Resignation of Agent

  80   

 

iii



--------------------------------------------------------------------------------

8.10

Release of Collateral or Guarantors

  81   

8.11

Additional Secured Parties

  82   

8.12

[Reserved]

  82   

8.13

Information Regarding Bank Products

  82   

8.14

Intercreditor Agreement

  83   

ARTICLE IX. MISCELLANEOUS

  83   

9.1

Amendments and Waivers

  83   

9.2

Notices

  87   

9.3

Electronic Transmissions

  88   

9.4

No Waiver; Cumulative Remedies

  89   

9.5

Costs and Expenses

  89   

9.6

Indemnity

  91   

9.7

Marshaling; Payments Set Aside

  92   

9.8

Successors and Assigns

  92   

9.9

Assignments and Participations; Binding Effect

  92   

9.10

Non-Public Information; Confidentiality

  96   

9.11

Set-off; Sharing of Payments

  97   

9.12

Counterparts; Facsimile Signature

  98   

9.13

Severability

  98   

9.14

Captions

  99   

9.15

Independence of Provisions

  99   

9.16

Interpretation

  99   

9.17

No Third Parties Benefited

  99   

9.18

Governing Law and Jurisdiction

  99   

9.19

Waiver of Jury Trial

  101   

9.20

Entire Agreement; Release; Survival

  101   

9.21

Patriot Act

  102   

9.22

Replacement of Lender

  102   

9.23

Joint and Several

  103   

9.24

Creditor-Debtor Relationship

  103   

9.25

Actions in Concert

  103   

9.26

Credit Parties’ Acknowledgement of Matters Regarding the Revolving Borrowing
Base and the SCP Inventory Sale Reserve

  103   

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

  104   

10.1

Taxes

  104   

10.2

Illegality

  107   

10.3

Increased Costs and Reduction of Return

  108   

10.4

Funding Losses

  109   

10.5

Inability to Determine Rates

  109   

10.6

Reserves on LIBOR Rate Loans

  110   

10.7

Certificates of Lenders

  110   

 

iv



--------------------------------------------------------------------------------

ARTICLE XI. DEFINITIONS

  110   

11.1

Defined Terms

  110   

11.2

Other Interpretive Provisions

  153   

11.3

Accounting Terms and Principles

  154   

11.4

Payments

  155   

11.5

[Reserved]

  155   

11.6

[Reserved]

  155   

11.7

Adoption and Ratification

  155   

11.8

Waiver of Subrogation

  155   

ARTICLE XII. GUARANTY

  156   

12.1

Guaranty

  156   

12.2

Waivers

  156   

12.3

No Defense

  156   

12.4

Guaranty of Payment

  156   

12.5

Liabilities Absolute

  157   

12.6

Waiver of Notice

  158   

12.7

Agent’s Discretion

  158   

12.8

Reinstatement

  158   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)      Milestones Schedule 1.1(b)      Term Loan Commitments,
Revolving Commitments and LC Facility Commitments Schedule 1.1(d)      Franchise
Stores Schedule 3.10      Tax Audits Schedule 3.21      Locations of Inventory,
Equipment and Books and Records Schedule 3.22      Deposit Accounts and Other
Accounts Schedule 5.4      Investments Schedule 5.5      Indebtedness Schedule
5.6      Transactions with Affiliates Schedule 5.9      Contingent Obligations

EXHIBITS

 

Exhibit 1.1(c)      Form of L/C Request Exhibit 1.6      Form of Notice of
Conversion/Continuation Exhibit 11.1(a)      Form of Assignment Exhibit 11.1(b)
     Form of Borrowing Base Certificate Exhibit 11.1(c)      Form of Notice of
Borrowing Exhibit 11.1(d)      Form of Revolving Note Exhibit 11.1(f)      Form
of Term Note Exhibit 11.1(g)      Budget Exhibit 11.1(h)      Bidding Procedures
Exhibit 11.1(i)      Cash Management Order Exhibit 11.1(j)      Interim Order
Exhibit 11.1(m)      Bidding Procedures Order

 

vi



--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) is entered into as of February 5, 2015, by and among
RADIOSHACK CORPORATION, a Delaware corporation (the “Borrower”), the other
Persons party hereto that are designated as a “Credit Party”, CANTOR FITZGERALD
SECURITIES, as Agent for the several financial institutions from time to time
party to this Agreement (collectively, the “Lenders” and individually each a
“Lender”) and such Lenders.

W I T N E S S E T H:

WHEREAS, on February 5, 2015 (the “Petition Date”), the Borrower and the other
Credit Parties (collectively, the “Debtors”) each filed a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code, the cases for which are being
jointly administered and are identified as Bankruptcy Case No. 15-10197 (KJC)
(the “Case”) before the United States Bankruptcy Court for the District of
Delaware (together with any other court having jurisdiction over the Case, the
“Bankruptcy Court”). Debtors remain in possession of their assets and are
operating their businesses as debtors-in-possession under Chapter 11 of the
Bankruptcy Code;

WHEREAS, pursuant to that certain Credit Agreement dated as of December 10, 2013
(as amended by the First Amendment to Credit Agreement, dated as of October 3,
2014, the “Pre-Petition Credit Agreement”), by and among the Borrower, the
Borrower’s affiliates party thereto, the lenders party thereto (in such
capacity, the “Pre-Petition Lenders”) and Cantor, as agent for the Pre-Petition
Lenders (in such capacity, the “Pre-Petition Agent”), the Pre-Petition Lenders
made advances and other financial accommodations available to the Borrower;

WHEREAS, the Borrower has requested that during the Case, the Agent and the
Lenders make advances and other financial accommodations available to the
Borrower of up to $285,334,031 on a senior secured, superpriority basis,
pursuant to, inter alia, Section 364(c) and (d) of the Bankruptcy Code to be
used for the purposes specified herein, including, without limitation, to
refinance the Pre-Petition Obligations in accordance with the terms hereof; and

WHEREAS, the Lenders are willing to provide advances and other financial
accommodations to the Borrower on a senior secured, superpriority basis on the
terms and subject to the conditions of this Agreement, so long as such
post-petition credit obligations are (i) secured by Liens on substantially all
of the assets, property and interests, real and personal, tangible and
intangible, of the Borrower, whether now owned or hereafter acquired, which
Liens (other than the Permitted Liens and the Carve-Out) are superior to all
other Liens pursuant to Sections 364(c) and (d) of the Bankruptcy Code;
(ii) given priority pursuant to Section 364(c)(1) of the Bankruptcy Code over
any or all administrative expenses of the kind specified in the Bankruptcy Code,
including without



--------------------------------------------------------------------------------

limitation, under Sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503, 506(c)
(upon entry of the Final Order), 507, 546, 726, 1113 or 1114 of the Bankruptcy
Code, subject, as to priority, only to the Carve-Out, as provided in the Interim
Order; (iii) secured by Liens on all of the assets, property and interests, real
and personal, tangible and intangible, of each Credit Party, whether now owned
or hereafter acquired, which Liens are superior to all other Liens; and
(iv) guaranteed by each Credit Party pursuant to Section 12.1 hereof in favor of
the Agent, for its own benefit and the benefit of the Lenders.

NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated herein by this reference, the mutual agreements, provisions and
covenants contained herein, the Debtors (acting for themselves and as debtors-in
possession), the Lenders and Agent hereby agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Term Loan.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender with a Term Loan Commitment severally and not jointly agrees to lend, on
the date the Final Order is entered, to the Borrower a roll-up term loan that
will be used to pay, in full upon the entry of the Final Order, the principal
amount of the Term Loan then outstanding under and as defined in the
Pre-Petition Credit Agreement. The amount of the Roll-Up Term Loan is set forth
opposite such Lender’s name in Schedule 1.1(b) under the heading “Term Loan
Commitments” (such amount being referred to herein as such Lender’s “Term Loan
Commitment”). Amounts borrowed under this subsection 1.1(a)(i) are referred to
as the “Term Loan.”

(ii) Amounts borrowed as a Term Loan which are repaid or prepaid may not be
reborrowed.

(b) The Revolving Borrowing Base Extensions of Credit.

(i) The Revolving Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Credit Parties
contained herein, each Revolving Lender severally and not jointly agrees to make
the following Loans to the Borrower (each such Loan, a “Revolving Loan”) in
accordance with such Revolving Lender’s Commitment Percentage of the Aggregate
Revolving Commitment: (A) incremental new money loans in an amount not to exceed
$20,000,000 (the “New Money Revolving Loans”) and (B) roll-up loans (the
“Roll-Up Revolving Loans”) that will be used to pay, in full upon the entry of
the Final Order, the principal amount of the Term Out Revolving Loans then
outstanding under and as defined in the Pre-Petition Credit Agreement, in each
case. The New Money Revolving Loans shall be made in no more than two
borrowings: (x) first, on the date the Interim

 

- 2 -



--------------------------------------------------------------------------------

Order is entered (or such later date acceptable to the Agent, which shall not be
more than five (5) Business Days following the Petition Date) (the “First
Borrowing”) and (y) second, on the date the Final Order is entered (or such
later date acceptable to the Required Lenders) (the “Second Borrowing”), in an
aggregate amount not to exceed at any time outstanding the amount set forth
opposite such Lender’s name in Schedule 1.1(b) under the heading “Revolving
Commitments” (such amount being referred to herein as such Lender’s “Revolving
Commitment”). After giving effect to any Borrowing of Revolving Loans, the ABL
Revolving Credit Exposure shall not exceed the Maximum ABL Revolving Credit
Exposure Amount.

(ii) (x) The aggregate principal amount of all outstanding Revolving Loans shall
not at any time exceed the Aggregate Revolving Commitment then in effect and
(y) the ABL Revolving Credit Exposure shall not at any time exceed the Maximum
ABL Revolving Credit Exposure Amount. Amounts borrowed under this subsection
1.1(b)(i) may, subject to the other terms and conditions hereof, be repaid from
time to time but may not be reborrowed at any time. The amount of the First
Borrowing advanced by the Revolving Lenders shall be in an amount approved by
the Bankruptcy Court. The amount of the Second Borrowing advanced by the
Revolving Lenders shall be an amount equal to the sum of (i) the remaining New
Money Revolving Commitments after giving effect to the First Borrowing and
(ii) the amount of Term Out Revolving Loans (as defined in the Pre-Petition
Credit Agreement) outstanding as of such date.

(iii) Reserved.

(iv) Reserved.

(v) Inadequate Availability. If at any time the ABL Revolving Credit Exposure
exceeds the Maximum ABL Revolving Credit Exposure Amount, then the Borrower
shall, subject to the next succeeding sentence, immediately prepay Loans and/or
cash collateralize outstanding Letters of Credit in an amount such that
immediately after giving effect to such prepayment or cash collateralization,
the ABL Revolving Credit Exposure does not exceed the Maximum ABL Revolving
Credit Exposure Amount. All such prepayments / cash collateralization pursuant
to this subsection 1.1(b)(iv) shall be applied first to prepay outstanding
Revolving Loans on a pro rata basis and, if after prepayment in full thereof,
the ABL Revolving Credit Exposure exceeds the Maximum ABL Revolving Credit
Exposure Amount, second to cash collateralize outstanding Letters of Credit in a
manner satisfactory to the LC Facility Lenders.

(vi) Reserved.

(c) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein, the
Borrower may request that each LC Facility Lender Issue (or cause the Issuance)
on a pro rata basis in accordance with such LC Facility Lender’s Commitment
Percentage of the Aggregate LC Facility Commitment, in accordance with

 

- 3 -



--------------------------------------------------------------------------------

such LC Facility Lender’s (or, if the LC Facility Lender has caused any other
Person to Issue a Letter of Credit, such Person’s) usual and customary business
practices and for the account of the applicable Credit Parties, Letters of
Credit (denominated in Dollars) from time to time on any Business Day during the
period from the Closing Date through the earlier of (x) the Revolving
Termination Date and (y) seven (7) days prior to the date specified in clause
(x) of the definition of Maturity Date; provided, however, that no LC Facility
Lender shall Issue (or cause the Issuance of) any Letter of Credit (including,
for the avoidance of doubt, pursuant to Section 1.1(c)(iv)) upon the occurrence
of any of the following or, if after giving effect to such Issuance:

(A) (i) the ABL Revolving Credit Exposure would exceed the Maximum ABL Revolving
Credit Exposure Amount or (ii) an amount equal to 105% of the Letter of Credit
Obligations for all Letters of Credit (other than any Letters of Credit Issued
or rolled-up pursuant to Section 1.1(c)(iv)) would exceed the Aggregate LC
Facility Commitment then in effect;

(B) the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) is more than one year after the date of Issuance thereof or (iii) is later
than seven (7) days prior to the date specified in clause (x) of the definition
of Maturity Date; provided, however, that any Letter of Credit with a term not
exceeding one year may provide for its renewal for additional periods not
exceeding one year as long as (x) such LC Facility Lender has the option to
prevent such renewal before the expiration of such term by providing notice of
non-renewal at least 30 days prior to the then-applicable expiration date and
(y) neither such LC Facility Lender nor the Borrower shall permit any such
renewal to extend such expiration date beyond the date set forth in
clause (iii) above; or

(C) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such LC Facility Lender or (iii) such LC
Facility Lender shall not have received, each in form and substance reasonably
acceptable to it and duly executed by the applicable Credit Parties, the
documents that such LC Facility Lender (or, if the LC Facility Lender has caused
any other Person to Issue a Letter of Credit, documents substantially similar to
the documents that such Person) generally uses in the Ordinary Course of
Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

For each Issuance, the applicable LC Facility Lender may, but shall not be
required to, determine that, or take notice whether, the conditions precedent
set forth in Section 2.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided, however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such LC Facility Lender of notice from Agent (provided that Agent has
no affirmative obligation to provide such notice) or the Required LC Facility
Lenders that any condition precedent contained in Section 2.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived.

 

- 4 -



--------------------------------------------------------------------------------

(ii) Notice of Issuance. The Borrower shall give each LC Facility Lender and
Agent a notice of any requested Issuance of any Letter of Credit, which shall be
effective only if received by each LC Facility Lender and Agent not later than
2:00 p.m. (New York time) on the third Business Day prior to the date of such
requested Issuance. Such notice shall be made in a writing or Electronic
Transmission substantially in the form of Exhibit 1.1(c) duly completed or in
any other written form acceptable to such LC Facility Lender (an “L/C Request”).

(iii) Reporting Obligations of LC Facility Lenders. Each LC Facility Lender
agrees to provide Agent, in form and substance satisfactory to Agent, each of
the following on the following dates: (A) (i) on or prior to any Issuance of any
Letter of Credit by such LC Facility Lender, (ii) immediately after any drawing
under any such Letter of Credit or the date on which any other L/C Reimbursement
Obligation arises or (iii) immediately after any payment (or failure to pay when
due) by the Borrower of any related L/C Reimbursement Obligation, notice
thereof, which shall contain a reasonably detailed description of such Issuance,
drawing or payment; (B) upon the request of Agent, copies of any Letter of
Credit Issued by such LC Facility Lender and any related L/C Reimbursement
Agreement and such other documents and information as may reasonably be
requested by Agent; and (C) on the first Business Day of each calendar week, a
schedule of the Letters of Credit Issued by such LC Facility Lender, in form and
substance reasonably satisfactory to Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

(iv) Roll-up of Pre-Petition Letters of Credit. As of the Closing Date, the
Letter of Credit Obligations held by or participated in by LC Facility Lenders
(in each case, as defined in the Pre-Petition Credit Agreement) and listed in
Schedule 1.1(b) hereto are outstanding under the Pre-Petition Credit Agreement.
On and following the Closing Date, Borrower shall be permitted to renew, replace
or otherwise extend any Letter of Credit (as defined in the Pre-Petition Credit
Agreement) Issued on account of Borrower pursuant to the Pre-Petition Credit
Agreement with a new Letter of Credit Issued pursuant to this Agreement with
respect to the relevant beneficiary in accordance with this Section 1.1(c),
provided that the Letter of Credit Obligations with respect to such new Letter
of Credit shall not be greater than the Letter of Credit Obligations with
respect to the Letter of Credit being renewed, replaced or extended. Upon entry
of the Final Order, all L/C Reimbursement Obligations held by or participated in
by LC Facility Lenders (in each case, as defined in the Pre-Petition Credit
Agreement) as of the date of the Interim Order shall be deemed to be held by or
participated in by each of the LC Facility Lenders hereunder in accordance with
each such LC Facility Lender’s Commitment Percentage of such Letter of Credit
Obligations.

(v) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
LC Facility Lender that has Issued (or caused to be Issued) any Letter of
Credit, or to Agent for the benefit of such LC Facility Lender, each L/C
Reimbursement Obligation owing with respect to such Letter of Credit no later
than the first Business Day (or such later day as may be specified in the notice
from such LC Facility Lender) after the Borrower receives notice from such LC
Facility Lender or from

 

- 5 -



--------------------------------------------------------------------------------

Agent that payment has been made under such Letter of Credit or that such L/C
Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with
interest thereon computed as set forth in clause (A) below. In the event that
any L/C Reimbursement Obligation is not repaid by the Borrower as provided in
this clause (v) (or any such payment by the Borrower is rescinded or set aside
for any reason), such LC Facility Lender shall promptly notify Agent of such
failure and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be payable on demand by the Borrower with
interest thereon computed (A) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans that are Base Rate Loans and
(B) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans.

(vi) [Reserved].

(vii) Obligations Absolute. The obligations of the Borrower pursuant to clause
(v) above shall be absolute, unconditional and irrevocable and performed
strictly in accordance with the terms of this Agreement irrespective of
(A) (i) the invalidity or unenforceability of any term or provision in any
Letter of Credit, any document transferring or purporting to transfer a Letter
of Credit, any Loan Document (including the sufficiency of any such instrument),
or any modification to any provision of any of the foregoing, (ii) any document
presented under a Letter of Credit being forged, fraudulent, invalid,
insufficient or inaccurate in any respect or failing to comply with the terms of
such Letter of Credit or (iii) any loss or delay, including in the transmission
of any document, (B) the existence of any setoff, claim, abatement, recoupment,
defense or other right that any Person (including any Credit Party) may have
against the beneficiary of any Letter of Credit or any other Person, whether in
connection with any Loan Document or any other Contractual Obligation or
transaction, or the existence of any other withholding, abatement or reduction,
and (C) any other act or omission to act or delay of any kind of Agent, any
Lender or any other Person or any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of
any obligation of the Borrower hereunder. No provision hereof shall be deemed to
waive or limit the Borrower’s right to seek repayment of any payment of any L/C
Reimbursement Obligations from any LC Facility Lender under the terms of the
applicable L/C Reimbursement Agreement, any other agreement with such LC
Facility Lender or applicable law.

1.2 Evidence of Loans; Notes.

(a) The Term Loan made by each Lender with a Term Loan Commitment is evidenced
by this Agreement and, if requested by such Lender, a Term Note payable to such
Lender in an amount equal to the unpaid principal balance of the Term Loan held
by such Lender.

(b) Reserved.

(c) The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Commitment.

 

- 6 -



--------------------------------------------------------------------------------

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d) and Sections 10.2 and 10.5, each
Loan shall bear interest on the outstanding principal amount thereof from the
date when made at a rate per annum equal to LIBOR or the Base Rate, as the case
may be, plus the Applicable Margin. Each determination of an interest rate by
Agent shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error. All computations of fees and interest payable under
this Agreement shall be made on the basis of a 360-day year and actual days
elapsed, except that computations of interest payable under this Agreement for
Base Rate Loans shall be made on the basis of a 365-366-day year and actual days
elapsed. Interest and fees shall accrue during each period during which interest
or such fees are computed from the first day thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans in full and any payment or prepayment of Revolving Loans in full.

(c) At the election of the Required Lenders while any Event of Default exists
(or automatically while any Event of Default under subsection 7.1(a) or 7.1(f)
exists), the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the Loans and other
Obligations under the Loan Documents from and after the date of occurrence of
such Event of Default, at a rate per annum which is determined by adding two
percent (2.0%) per annum to the Applicable Margin then in effect for such Loans
(plus the LIBOR or Base Rate, as the case may be) or the rate (if any) then in
effect for such other Obligations. All such interest shall be payable on demand
of the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

(b) Agent, acting as a non-fiduciary agent of the Borrower solely for tax
purposes and solely with respect to the actions described in this subsection
1.4(b), shall establish and maintain at its address referred to in Section 9.2
(or at such other address as Agent may notify the Borrower) (A) a record of
ownership (the “Register”) in which Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of Agent and each
Lender in the Term Loan, Revolving Loans, L/C Reimbursement Obligations, and
Letter of Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, and any assignment of any such interest, obligation or
right and (B) accounts in the Register in accordance with its usual practice in
which it shall record (1) the names and addresses of the Lenders (and each
change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of each
Lender, (3) the principal amount of and stated interest on each Loan owing to
each Lender pursuant to the terms hereof and from time to time and each funding
of any participation described in clause (A) above, and for LIBOR Rate Loans,
the Interest Period applicable thereto, (4) the amount of the L/C Reimbursement
Obligations due and payable or paid in respect of Letters of Credit and (5) any
other payment received by Agent from the Borrower and its application to the
Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans) and the L/C Reimbursement
Obligations are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent and the Lenders shall treat each Person whose name
is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower, Agent or such Lender during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender shall, in such

 

- 8 -



--------------------------------------------------------------------------------

capacity, have access to or be otherwise permitted to review any information in
the Register other than information with respect to such Lender unless otherwise
agreed by Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower’s
irrevocable (subject to Section 10.5) written notice delivered to Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Agent, which notice must be received by Agent prior to 1:00
p.m. (New York time) (i) on the date which is three (3) Business Days prior to
the requested Borrowing date in the case of each LIBOR Rate Loan, and (ii) on
the date which is one (1) Business Day prior to the requested Borrowing date of
each Base Rate Loan in excess of $50,000,000. Such Notice of Borrowing shall
specify:

(i) the amount of the Borrowing;

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Revolving Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing.

(c) The proceeds of each requested Borrowing after the Closing Date will be made
available to the Borrower by Agent in accordance with Section 1.11(a).

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Revolving Loan be
made as a LIBOR Rate Loan, (ii) convert at any time all or any part of
outstanding Loans from Base Rate Loans to LIBOR Rate Loans, (iii) convert any
LIBOR Rate Loan to a Base Rate Loan, subject to Section 10.4 if such conversion
is made prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan upon the
expiration of the applicable Interest Period. Any Loan or group of Loans having
the same proposed Interest Period to be made or continued as, or converted into,
a LIBOR Rate Loan must be in a minimum amount of $1,000,000. Any such election
must be made by Borrower by 2:00 p.m. (New York time) on the third Business Day
prior to (1) the date of any proposed Revolving Loans which are to bear interest
at LIBOR, (2) the end of each Interest Period with respect to any LIBOR Rate
Loans to be continued as such, or (3) the date on which the Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan for an Interest

 

- 9 -



--------------------------------------------------------------------------------

Period designated by Borrower in such election. If no election is received with
respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the third Business
Day prior to the end of the Interest Period with respect thereto, that LIBOR
Rate Loan shall be converted to a Base Rate Loan at the end of its Interest
Period. The Borrower must make such election by notice to Agent in writing,
including by Electronic Transmission. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan, if the conditions to Loans and Letters
of Credit in Section 2.2 are not met at the time of such proposed conversion or
continuation and Agent or Required Lenders have determined not to make or
continue any Loan as a LIBOR Rate Loan as a result thereof. No Loan may be made
as or converted into a LIBOR Rate Loan until three (3) days after the Closing
Date.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower and the Lenders of each determination of LIBOR; provided
that any failure to do so shall not relieve the Borrower of any liability
hereunder or provide the basis for any claim against Agent. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Lender with respect to which the
notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than nine (9) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) Subject to the terms of the Intercreditor Agreement, the Borrower may, at
any time upon at least two (2) Business Days’ (or such shorter period as is
acceptable to Agent) prior written notice by the Borrower to Agent, prepay the
Term Loan(s) or Revolving Loan(s) in whole or in part on a pro rata basis in an
amount greater than or equal to $500,000 and in increments of $100,000 in excess
thereof (or lesser amounts agreed to by the Agent), in each instance, without
penalty or premium except as provided in Section 10.4; provided that no optional
prepayment of the Term Loans or Revolving Loans, as applicable, shall be
permitted unless such prepayment shall be made on a pro rata basis with all
other outstanding Term Loans or Revolving Loans, as applicable.

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower, and Agent will promptly notify each Lender thereof and of such
Lender’s Commitment Percentage of such prepayment; provided that any such notice
may be conditioned upon the effectiveness of a refinancing of the Loans in full
or a transaction that would result in a Change of Control, in which case such
notice may be revoked by Borrower by written notice to the Agent on or prior to
the effective date. The payment amount specified in such notice shall be due and
payable on the date specified therein. Together with each prepayment under this
Section 1.7, the Borrower shall pay any amounts required pursuant to Section
10.4.

 

- 10 -



--------------------------------------------------------------------------------

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Term Loan. The aggregate outstanding principal amount of the Term Loan shall
be repaid in full on the Maturity Date, if not sooner paid in full.

(b) Revolving Loan. The Borrower shall repay to the Lenders in full on the
Maturity Date, the aggregate principal amount of the Revolving Loans outstanding
on such date.

(c) Asset Dispositions; Events of Loss; Approved Sales. If a Credit Party shall
at any time or from time to time:

(i) make or agree to make a Disposition;

(ii) suffer an Event of Loss; or

(iii) make an Approved Sale.

then (subject in all cases to the terms of the Intercreditor Agreement) (A) the
Borrower shall promptly notify Agent of such proposed Disposition, Event of Loss
or Approved Sale (including a description of the assets subject to such proposed
Disposition or Event of Loss or Approved Sale and the amount of the estimated
Net Proceeds (including the estimated Net Proceeds attributable to ABL Priority
Collateral and SCP Priority Collateral, respectively) to be received by a Credit
Party in respect thereof) and (B) promptly upon receipt by a Credit Party of the
Net Proceeds of such Disposition, Event of Loss or Approved Sale, in the case of
Net Proceeds of any ABL Priority Collateral (regardless of whether a Lien in
favor of the Agent has actually been granted thereon), the Borrower shall
deliver, or cause to be delivered, (1) in the case of a Disposition or Approved
Sale, all such Net Proceeds to the Agent for distribution to the Lenders as a
prepayment of the Loans and as cash collateral for the Letter of Credit
Obligations, which prepayment shall be applied in accordance with subsection
1.8(d), and (2) in the case of an Event of Loss, all such Net Proceeds, which
prepayment shall be applied in accordance with subsection 1.8(d).

(d) Application of Prepayments. Subject to subsection 1.10(c)(ii) and the terms
of the Intercreditor Agreement, any prepayments pursuant to subsection 1.8(c)
shall be applied to the Obligations in the order set forth in subsection
1.10(c)(i). Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4.

(e) [Reserved].

(f) [Reserved].

(g) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

 

- 11 -



--------------------------------------------------------------------------------

1.9 Fees.

(a) Fees. The Borrower shall pay to Agent, on behalf of the Revolving Lenders on
a ratable basis, a fee in an amount equal to $3,566,675.39, which fee is fully
earned upon entry of the Interim Order and of which, (x) $1,814,995.59 shall be
payable on the earlier of (i) the date of an Approved Sale and (ii) the
effective date of a Chapter 11 plan in the Case and (y) $1,751,680.30 shall be
payable within one (1) Business Day after the SCP Agent, on behalf of the SCP
Lenders, has been paid (including, without limitation, by way of receipt of
proceeds of collateral dispositions) a principal amount of the SCP Term Loan
equal to $100,000,000 (plus all accrued and unpaid interest, fees and expenses
owing in respect of such portion of the SCP Term Loan, in each case, calculated
in accordance with the SCP Loan Documents).

(b) Unused Commitment Fees.

(i) With respect to the New Money Revolving Loans, the Borrower shall pay to
Agent a fee (the “Unused Revolving Commitment Fee”) for the account of each
Revolving Lender in an amount equal to:

(1) the average daily balances of the Revolving Commitment of such Revolving
Lender during the preceding calendar month, less

(2) the average daily balance of all Revolving Loans held by such Revolving
Lender

(3) multiplied by one-half of one percent (0.50%) per annum.

(ii) With respect to the Aggregate LC Facility Commitments, the Borrower shall
pay to Agent a fee (the “Unused LC Commitment Fee”) for the account of each LC
Facility Lender in an amount equal to:

(1) the average daily balances of the LC Facility Commitment of such LC Facility
Lender during the preceding calendar month, less

(2) the average daily amount of Letter of Credit Obligations held by such LC
Facility Lender,

(3) multiplied by one-half of one percent (0.50%) per annum.

The total fees paid by the Borrower will be equal to the sum of all of the fees
due to the Lenders, subject to subsection 1.11(e)(vi). Such fees shall be
payable monthly in arrears

 

- 12 -



--------------------------------------------------------------------------------

on the first day of each calendar month following the date hereof. The Unused
Revolving Commitment Fee provided in subsection 1.9(b)(i) shall accrue at all
times from and after the execution and delivery of this Agreement. The Unused LC
Commitment Fee provided in subsection 1.9(b)(ii) shall accrue at all times from
and after the execution and delivery of this Agreement. For purposes of this
subsection 1.9(b), the Revolving Commitment of any Non-Funding Lender shall be
deemed to be zero.

(c) Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the LC Facility Lenders, as compensation to such Lenders for Letter
of Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder, all reasonable costs
and expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the average daily undrawn face amount of all
Letters of Credit Issued, guarantied or supported by risk participation
agreements multiplied by a per annum rate equal to the Applicable Margin with
respect to Revolving Loans which are LIBOR Rate Loans; provided, however, at
Agent’s or Required LC Facility Lenders’ option, while an Event of Default
exists (or automatically while an Event of Default under subsection 7.1(a) or
7.1(f) exists), such rate shall be increased by two percent (2.00%) per annum.
Such fee shall be paid to Agent for the benefit of the LC Facility Lenders in
arrears, on the first day of each calendar month and on the date on which all
L/C Reimbursement Obligations have been discharged. In addition, the Borrower
shall pay to Agent or any LC Facility Lender, as appropriate, on demand, such LC
Facility Lender’s (or, if the LC Facility Lender has caused any other Person to
Issue a Letter of Credit, such Person’s) customary fees at then prevailing
rates, without duplication of fees otherwise payable hereunder (including all
per annum fees), charges and expenses of such LC Facility Lender in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

(d) Agent’s Fees. The Borrower shall pay to Agent on the date upon which the
Interim Order is entered a fee (the “Agent Fee”) in accordance with that certain
letter of even date herewith between the Borrower, the other Credit Parties and
Agent (the “Agent Fee Letter”). The Agent Fee shall be fully earned and
immediately due and payable upon entry of the Interim Order and non-refundable
once paid.

1.10 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds

 

- 13 -



--------------------------------------------------------------------------------

(which shall be the exclusive means of payment hereunder), no later than 2:00
p.m. (New York time) on the date due. Any payment which is received by Agent
later than 2:00 p.m. (New York time) may in Agent’s discretion be deemed to have
been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. The Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) Subject to the terms of the Intercreditor Agreement and Section 1.11, Agent
shall (unless otherwise directed by the Required Lenders, in respect of clauses
second through ninth below), apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through ninth below.
Notwithstanding any provision herein to the contrary, subject to the terms of
the Intercreditor Agreement, all amounts collected or received by Agent after
any or all of the Obligations have been accelerated (so long as such
acceleration has not been rescinded), including proceeds of Collateral, shall be
applied as follows:

first, to the payment of any fees, costs and expenses, including Attorney Costs,
of Agent payable or reimbursable by the Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under the Loan Documents (subject to any limitations set forth
herein (including Section 9.5)), for amounts set forth in notices or invoices to
the Agent in advance;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent and the Lenders, including interest and fees accruing during any
Insolvency Proceeding with respect to one or more Credit Parties, regardless of
whether such interest and fees are disallowed as a claim in that Insolvency
Proceeding, provided, that any fee payable pursuant to Section 1.9(a), to the
extent accrued, shall be paid under this clause third no earlier than the
date(s) required by Section 1.9(a);

fourth, prior to the entry of the Final Order, to payment of principal of the
Pre-Petition Obligations;

fifth, to payment of principal of the Obligations (other than the Term Loan and
obligations under any Secured Rate Contract or Bank Product) then due and
payable (including, without limitation, L/C

 

- 14 -



--------------------------------------------------------------------------------

Reimbursement Obligations then due and payable) and cash collateralization in an
amount of 105% of unmatured Letter of Credit Obligations to the extent not then
due and payable;

sixth, to payment of principal of the Term Loan;

seventh, to payment of any Obligations under any Secured Rate Contract (solely
to the extent that Agent has been notified of the amount and type of such
Secured Rate Contract prior to the occurrence of the Event of Default and an
Availability Reserve has been instituted by Agent in connection therewith) and
Obligations constituting Bank Products (solely to the extent that Agent has been
notified of the amount and type of such Bank Products prior to the occurrence of
the Event of Default and an Availability Reserve (other than with respect to
Cash Management Services) has been instituted by Agent in connection therewith);

eighth, to payment of any other amounts owing constituting Obligations
(including Secured Rate Contracts and Bank Products not otherwise paid pursuant
to clause sixth); and

ninth, to the Borrower’s operating account or for the account of and paid to
whoever may be lawfully entitled thereto.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall, if applicable, receive an amount equal to its pro rata share of
amounts available to be applied pursuant to clauses first through eighth above
(with the amount of principal or interest payable to any Lender determined based
upon such Lender’s Commitment Percentage of the aggregate outstanding amount of
principal or interest, as applicable for all Lenders).

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent shall, on behalf of Lenders, disburse funds into an account to be
established by the Borrower for Loans requested, which will become subject to a
Control Agreement, and such funds shall remain in such account until used in
accordance with Section 4.10 hereof and the Budget (the “DIP Account”), or for
other purposes with the consent of the Required Lenders; provided, that, any
amounts remaining in the DIP Account on the Maturity Date or earlier termination
of the credit facility hereunder (whether by acceleration or otherwise) shall be
applied by the Borrower to fund the Carve-Out and then to reduce the Loans then
outstanding in accordance with Section 1.10. Each Lender shall reimburse Agent
on demand for all funds disbursed on its behalf by Agent, or if Agent so
requests, each Lender will remit to Agent its Commitment Percentage of any Loan
before Agent disburses same to the Borrower. If Agent elects to require that
each Lender make funds available to Agent prior to disbursement by Agent to the
Borrower, Agent shall advise each Lender by telephone, fax or email (as
designated

 

- 15 -



--------------------------------------------------------------------------------

by such Lender to Agent) of the amount of such Lender’s Commitment Percentage of
the Loan requested by the Borrower no later than the Business Day prior to the
scheduled Borrowing date applicable thereto, and each such Lender shall pay
Agent such Lender’s Commitment Percentage of such requested Loan, in same day
funds, by wire transfer to Agent’s account, as set forth on Agent’s signature
page hereto, no later than 2:00 p.m. (New York time) on such scheduled Borrowing
date. Nothing in this subsection 1.11(a) or elsewhere in this Agreement or the
other Loan Documents, including the remaining provisions of Section 1.11, shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that Agent, any Lender or the Borrower may have against
any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone, fax or
email (as designated by such Lender to Agent) of the amount of such Lender’s
Commitment Percentage of principal, interest and Fees paid for the benefit of
Lenders with respect to each applicable Loan, if any. Agent shall pay to each
Lender such Lender’s Commitment Percentage (except as otherwise provided in
subsection 1.1(c)(vi) and subsection 1.11(e)) of principal, interest and fees
paid by the Borrower since the previous Settlement Date for the benefit of such
Lender on the Loans held by it. Such payments shall be made by wire transfer to
such Lender not later than 2:00 p.m. (New York time) on the next Business Day
following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Revolving Lender will make its Commitment Percentage of each New Money Revolving
Loan, as applicable, available to Agent on each Borrowing date. If such
Commitment Percentage is not, in fact, paid to Agent by such Lender when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender without setoff, counterclaim or deduction of any kind. If any Revolving
Lender fails to pay the amount of its Commitment Percentage forthwith upon
Agent’s demand, Agent shall promptly notify the Borrower and the Borrower shall
immediately repay such amount to Agent. Nothing in this subsection 1.11(c) shall
be deemed to require Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder. Without limiting the provisions
of subsection 1.11(b), to the extent that Agent advances funds to the Borrower
on behalf of any Lender and is not reimbursed therefor on the same Business Day
as such advance is made, Agent shall be entitled to retain for its account all
interest accrued on such advance from the date such advance was made until
reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

 

- 16 -



--------------------------------------------------------------------------------

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any New Money
Revolving Loan or Term Loan, as applicable, or any payment required by it, or to
make any payment required by it under any Loan Document shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such loan, or make any other such required payment on such date, and
neither Agent nor, other than as expressly set forth herein, any Other Lender
shall be responsible for the failure of any Non-Funding Lender to make a loan or
make any other required payment under any Loan Document.

(ii) [Reserved].

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender (other than, as applicable, a
Non-Funding Lender who only holds Term Loans) shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Required Lenders”, “Required Revolving
Lenders” or “Lenders directly affected” pursuant to Section 9.1) for any voting
or consent rights under or with respect to any Loan Document, provided that
(A) the Commitment of a Non-Funding Lender may not be increased, (B) the
principal and interest of a Non-Funding Lender’s Loans may not be reduced or
forgiven, and (C) the interest rate applicable to Obligations owing to a
Non-Funding Lender may not be reduced in such a manner that by its terms affects
such Non-Funding Lender more adversely than Other Lenders, in each case without
the consent of such Non-Funding Lender. Moreover, for the purposes of
determining Required Lenders and Required Revolving Lenders, the Loans, Letter
of Credit Obligations, and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount

 

- 17 -



--------------------------------------------------------------------------------

to the appropriate Secured Parties. Following such payment in full of the
Aggregate Excess Funding Amount, Agent shall be entitled to hold such funds as
cash collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Commitment and to use such amount to pay
such Non-Funding Lender’s funding obligations hereunder until the Obligations
are paid in full in cash (other than obligations in respect of Bank Products and
Secured Rate Contracts and contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted), all Letter of Credit
Obligations have been discharged or cash collateralized and all Commitments have
been terminated. Upon any such unfunded obligations owing by a Non-Funding
Lender becoming due and payable, Agent shall be authorized to use such cash
collateral to make such payment on behalf of such Non-Funding Lender. With
respect to such Non-Funding Lender’s failure to fund Revolving Loans, any
amounts applied by Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan and, if necessary to effectuate the foregoing, the
other Revolving Lenders shall be deemed to have sold, and such Non-Funding
Lender shall be deemed to have purchased, Revolving Loans from the other
Revolving Lenders until such time as the aggregate amount of the Revolving Loans
are held by the Revolving Lenders in accordance with their Commitment
Percentages of the Aggregate Revolving Commitment. Any amounts owing by a
Non-Funding Lender to Agent which are not paid when due shall accrue interest at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans. In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of all
unpaid obligations owing by such Lender to Agent and Other Lenders under the
Loan Documents, including such Lender’s pro rata share of all Revolving Loans.

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Revolving Commitment Fee during the time such Lender is a Non-Funding
Lender pursuant to clause (a) thereof.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

 

- 18 -



--------------------------------------------------------------------------------

1.12 Eligible Credit/Debit Card Receivables. All of the Credit/Debit Card
Receivables of the Credit Parties that arise in the ordinary course of business
from the sale of goods or rendition of services (net of any fees with respect
thereto and unapplied cash or payments thereon), which have been earned by
performance and are payable in Dollars, that are not excluded as ineligible by
virtue of one or more of the criteria set forth below (without duplication) and
are reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Agent shall be “Eligible Credit/Debit Card Receivables” for
purposes of this Agreement. None of the following shall be deemed to be Eligible
Credit/Debit Card Receivables:

(a) Outstanding Accounts. Credit/Debit Card Receivables due from major credit
card or debit card processors that have been outstanding for more than five
(5) Business Days from the date of sale;

(b) Valid Title. Credit/Debit Card Receivables due from major credit card or
debit card processors with respect to which a Credit Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than those
Liens described in Section 5.1(b), (c), (f) and (q) (subject to Availability
Reserves and Reserves established, modified or eliminated by Agent, at the
direction of the Required Lenders in their Permitted Discretion));

(c) Not Perfected. Credit/Debit Card Receivables due from major credit card or
debit card processors that are not subject to a first priority security interest
in favor of the Agent for its own benefit and the benefit of the other Secured
Parties;

(d) Contra Accounts. Credit/Debit Card Receivables due from major credit card or
debit card processors which are disputed, or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, by the related credit card
or debit card processor (but only to the extent of such dispute, counterclaim,
offset or chargeback);

(e) Repurchase Obligation. Credit/Debit Card Receivables due from major credit
card or debit card processors as to which the credit card or debit card
processor has the right under certain circumstances to require a Credit Party or
any Subsidiary thereof to repurchase such Accounts from such credit card or
debit card processor;

(f) Credit/Debit Card Agreement. Except as otherwise approved by the Agent, at
the direction of the Required Lenders in their Permitted Discretion,
Credit/Debit Card Receivables due from major credit card or debit card
processors as to which the Agent has not received an acceptable Credit/Debit
Card Agreement;

(g) Doubtful Accounts. Accounts due from major credit card or debit card
processors (other than Visa, Mastercard, American Express, Diners Club and
Discover) which the Agent, at the direction of the Required Lenders in their
Permitted Discretion, determines to be unlikely to be collected;

 

- 19 -



--------------------------------------------------------------------------------

(h) Foreign Accounts. Accounts due from major credit card and debit card
processors which are not organized in or do not have their principal offices in
the United States, Puerto Rico or the U.S. Virgin Islands; or

(i) Private Label. Except for Credit/Debit Card Receivables arising from Citi
Private Label Credit Cards or as otherwise approved by the Agent, at the
direction of the Required Lenders in their Permitted Discretion, Credit/Debit
Card Receivables of the Credit Parties arising from Private Label Credit/Debit
Cards.

Agent, at the direction of the Required Lenders, shall have the right to
establish, modify or eliminate Reserves against Eligible Credit/Debit Card
Receivables (including, without limitation, for estimates, chargeback or other
accrued liabilities or offsets by credit card or debit card processors and
amounts to adjust for material claims, offsets, defenses or counterclaims or
other material disputes with an Account Debtor) from time to time in the
Required Lenders’ Permitted Discretion.

1.13 Eligible Trade Receivables. All of the Accounts owned by each Credit Party
and properly reflected as “Eligible Trade Receivables” in the most recent
Borrowing Base Certificate delivered by the Borrower to Agent shall be “Eligible
Trade Receivables” for purposes of this Agreement, except any Account to which
any of the exclusionary criteria (without duplication) set forth below applies.
Agent, at the direction of the Required Lenders, shall have the right to
establish, modify or eliminate Reserves against Eligible Trade Receivables from
time to time in the Required Lenders’ Permitted Discretion. “Eligible Trade
Receivables” means, without duplication of any Eligible Wireless Receivable or
Eligible Credit/Debit Card Receivable, an Account owing to a Credit Party (net
of any unapplied cash or payments thereon) that arises in the ordinary course of
business from the sale of goods or rendition of services, which have been earned
by performance and is payable in Dollars other than:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or one hundred twenty (120) days following its
original invoice date;

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible under clause (a) of this Section 1.13;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
which is not organized in or does not have its principal office in the United
States, Puerto Rico or the U.S. Virgin Islands;

(d) Government Accounts. Accounts due by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to the Agent in compliance with the
Federal Assignment of Claims Act of 1940;

 

- 20 -



--------------------------------------------------------------------------------

(e) Contra Accounts, Account Payable or Potential Offset. Accounts to the extent
the Borrower or any Subsidiary thereof is liable for goods sold or services
rendered by the applicable Account Debtor or any Subsidiary thereof (or
otherwise subject to an account payable) and Accounts subject to an account
payable or a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof) and provided that the amount of such
Accounts shall be net of any reserves maintained by the Borrower and the other
Credit Parties in respect thereof;

(f) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates as of any
date of determination exceed ten percent (10%) of all Eligible Trade Receivables
(but only to the extent of such excess);

(g) Deterioration of Credit Quality. Accounts due from any Account Debtor, if
there has occurred a material deterioration in the credit quality of such
Account Debtor, as determined by the Agent, at the direction of the Required
Lenders in their Permitted Discretion;

(h) Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to the Required Lenders in form and detail (it being understood and
agreed that invoices in the form provided to the Lenders prior to the Closing
Date are acceptable to the Required Lenders), has not been sent to the
applicable Account Debtor;

(i) Defaulted Accounts; Bankruptcy. Accounts due by any Account Debtor, if an
Insolvency Proceeding has been commenced by or against such Account Debtor or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, makes a general assignment
for the benefit of creditors, fails to pay its debts generally as they come due
or otherwise is not solvent; or the relevant Credit Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;

(j) Inter-Company/Affiliate/Employee Accounts. Accounts that arise from a sale
to any Subsidiary, Affiliate, director, officer, other employee or to any entity
that has any common officer or director with any Credit Party or any Person for
personal, family or household purposes;

(k) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(l) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

 

- 21 -



--------------------------------------------------------------------------------

(m) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person (other than those Liens described in Section 5.1(b), (c), (f) and
(q) (subject, in the case of Liens described in Section 5.1(c) and (f), to
Availability Reserves and Reserves established, modified or eliminated by Agent,
at the direction of the Required Lenders in their Permitted Discretion));

(n) Conditional Sale. Accounts that arise with respect to (i) goods that are
placed on consignment, guarantied sale, sale-or-return, sale-on-approval or
other terms by reason of which the payment by the Account Debtor is conditional;
(ii) goods that have not been delivered to and accepted by the Account Debtor,
(iii) services that have not been accepted by the Account Debtor, or (iv) a
contingent sale;

(o) Instruments or Chattel Paper. Accounts that are evidenced by an Instrument
or Chattel Paper;

(p) Judgment. Accounts reduced to judgment;

(q) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(r) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment and bulk sales;

(s) Payment Extension; C.O.D. Accounts where payment has been extended (other
than any such extension of terms as evidenced by a customary agreement between
the applicable Credit Party and Account Debtor, the terms of which extension are
reasonably acceptable to the Required Lenders), the Account Debtor has made a
partial payment, or arises from a sale on a cash-on-delivery basis;

(t) Late Charges. Accounts including a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof;

(u) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(v) Residual Accounts. Accounts constituting Residual Accounts; or

(w) Subject to Sale/Agency Agreement. At the Required Lenders’ discretion,
Accounts subject to any sale or agency agreement in connection with any pending
or proposed Liquidation.

1.14 Eligible Wireless Receivables. All of the Accounts owned by each Credit
Party and properly reflected as “Eligible Wireless Receivables” in the most
recent Borrowing Base Certificate delivered by the Borrower to Agent shall be
“Eligible

 

- 22 -



--------------------------------------------------------------------------------

Wireless Receivables” for purposes of this Agreement, except any Account to
which any of the exclusionary criteria (without duplication) set forth below
applies. Agent, at the direction of the Required Lenders, shall have the right
to establish, modify or eliminate Reserves against Eligible Wireless Receivables
from time to time in the Required Lenders’ Permitted Discretion. “Eligible
Wireless Receivables” means, without duplication of any Eligible Trade
Receivable or Eligible Credit/Debit Card Receivable, an Account (consisting of
commissions, residuals and other funds) owing to a Credit Party from a Specified
Wireless Provider (net of any unapplied cash or payments thereon) that arises in
the ordinary course of business from the sale of goods or rendition of services
under a Wireless Carrier Contract, which have been earned by performance and is
payable in Dollars other than:

(a) Past Due Accounts. Accounts that are not paid within the earlier of sixty
(60) days following its due date or ninety (90) days following its original
invoice date;

(b) Cross Aged Accounts. Accounts (excluding Accounts constituting Residual
Accounts) that are the obligations of an Account Debtor if fifty percent
(50%) or more of the Dollar amount of all Accounts (excluding Accounts
constituting Residual Accounts) owing by that Account Debtor are ineligible
under clause (a) of this Section 1.14;

(c) Contra Accounts, Account Payable or Potential Offset. Accounts to the extent
the Borrower or any Subsidiary thereof is liable for goods sold or services
rendered by the applicable Account Debtor or any Subsidiary thereof (or
otherwise subject to an account payable) and Accounts subject to a potential
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback (including, without limitation, as a result of customer
service plan terminations, that is based on a percentage of sales which is the
sum of estimated chargebacks for the most recent three month period), credit or
allowance of a Specified Wireless Provider (but ineligibility shall be limited
to the amount thereof) and provided that the amount of such Accounts shall be
net of any reserves maintained by the Borrower and the other Credit Parties in
respect thereof;

(d) Deterioration of Credit Quality. Accounts due from any Account Debtor, if
there has occurred a material deterioration in the credit quality of such
Account Debtor, as determined by the Agent in its Permitted Discretion;

(e) Pre-Billing. Accounts with respect to which an invoice, reasonably
acceptable to the Required Lenders in form and detail (it being understood and
agreed that invoices in the form provided to the Lenders prior to the Closing
Date are acceptable to the Required Lenders), or such similar record of the
transaction as transmitted to the Borrower or any Subsidiary thereof via
point-of-sale electronic medium has not been sent to the applicable Account
Debtor;

(f) Defaulted Accounts; Bankruptcy. Accounts due by any Account Debtor, if an
Insolvency Proceeding has been commenced by or against such Account

 

- 23 -



--------------------------------------------------------------------------------

Debtor or the Account Debtor has failed, has suspended or ceased doing business,
is liquidating, dissolving or winding up its affairs, makes a general assignment
for the benefit of creditors, fails to pay its debts generally as they come due
or otherwise is not solvent; or the relevant Credit Party is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;

(g) Progress Billing. Accounts (i) as to which a Credit Party is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(h) Foreign Accounts. Accounts that are the obligations of an Account Debtor
which is not located in the United States, Puerto Rico or the U.S. Virgin
Islands;

(i) Bill and Hold. Accounts that arise with respect to goods that are delivered
on a bill-and-hold basis;

(j) Other Liens Against Receivables. Accounts that (i) are not owned by a Credit
Party or (ii) are subject to any right, claim, Lien or other interest of any
other Person (other than those Liens described in Section 5.1(b), (c), (f) and
(q) (subject, in the case of Liens described in Section 5.1(c) and (f), to
Availability Reserves and Reserves established, modified or eliminated by Agent,
at the direction of the Required Lenders in their Permitted Discretion));

(k) Consignment; Conditional Sale. Accounts that arise with respect to (i) goods
that are placed on consignment, guarantied sale, sale-or-return,
sale-on-approval or other terms by reason of which the payment by the Account
Debtor is conditional; (ii) goods that have not been delivered to and accepted
by the Account Debtor, (iii) services that have not been accepted by the Account
Debtor, or (iv) a contingent sale;

(l) Instruments or Chattel Paper. Accounts that are evidenced by an Instrument
or Chattel Paper;

(m) Judgment. Accounts reduced to judgment;

(n) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(o) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by a Credit Party in
the Ordinary Course of Business, including, without limitation, sales of
Equipment and bulk sales;

 

- 24 -



--------------------------------------------------------------------------------

(p) Payment Extension; C.O.D. Accounts where payment has been extended (other
than any such extension of terms as evidenced by a customary agreement between
the applicable Credit Party and Account Debtor, the terms of which extension are
reasonably acceptable to the Agent, acting at the direction of the Required
Lenders), the Account Debtor has made a partial payment, or arises from a sale
on a cash-on-delivery basis;

(q) Late Charges. Accounts including a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof;

(r) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(s) Residual Accounts. Accounts constituting Residual Accounts; or

(t) Subject to Sale/Agency Agreement. At the Required Lenders’ discretion,
Accounts subject to any sale or agency agreement in connection with any pending
or proposed Liquidation.

1.15 Eligible Inventory. All of the Inventory owned by each Credit Party and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by the Borrower to Agent shall be “Eligible Inventory” for
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below or in the component definitions herein
applies. Agent shall, at the direction of the Required Lenders, have the right
to establish, modify, or eliminate Reserves against Eligible Inventory from time
to time in the Required Lenders’ Permitted Discretion. “Eligible Inventory”
means, without duplication of any Eligible In-Transit Inventory, all of the
Inventory owned by each Credit Party that constitutes finished goods which are
merchantable and readily saleable (in the case of Inventory received by a Credit
Party in bulk, with appropriate packaging) to the public in the ordinary course
and properly reflected in such Credit Party’s perpetual inventory system, other
than:

(a) Special Order; Bill and Hold. Inventory that is (i) special-order items or
(ii) bill and hold goods.

(b) Damaged. Inventory that is damaged, defective or unfit for sale;

(c) Consignment. Inventory that is placed on consignment or Inventory to the
extent that a Credit Party has accepted a deposit therefor;

(d) Representations and Warranties. Inventory that represents goods that do not
conform in all material respects to the representations and warranties contained
in this Agreement or any of the Collateral Documents;

(e) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and otherwise disclosed in writing to Agent and the
Required Lenders or (ii) is stored at a leased location in a Landlord Lien
State, unless the Required Lenders have given their prior consent thereto,
(iii) is stored with a bailee or

 

- 25 -



--------------------------------------------------------------------------------

warehouseman unless (x) a reasonably satisfactory, acknowledged bailee letter
has been received by Agent with respect thereto; provided that, with respect to
any Inventory stored with a bailee or warehouseman as of the Closing Date, such
bailee letter shall be delivered to Agent not later than the date that is ninety
(90) days after the Closing Date and (y) Reserves satisfactory to the Required
Lenders have been established or modified with respect thereto, (iv) is located
at a location owned in fee by a Credit Party subject to a mortgage in favor of a
lender other than Agent or SCP Agent, unless a reasonably satisfactory mortgagee
waiver has been delivered to Agent or (v) not located in the United States,
Puerto Rico or the U.S. Virgin Islands;

(f) In-Transit. Inventory that is in transit, except for Inventory in transit
between domestic locations of Credit Parties;

(g) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory by the Credit
Parties or Agent (or its designee) (which consent has not been obtained) or the
payment of any monies to any third party upon such sale or other disposition (to
the extent of such monies);

(h) Packing/Shipping Materials. Inventory that consists of samples, labels,
bags, packing or shipping materials, manufacturing supplies or other similar
non-merchandise categories;

(i) Tooling. Inventory that consists of tooling or replacement parts and
non-saleable Inventory used for merchandise repairs;

(j) Returns. Inventory that consists of goods which have been returned by the
buyer other than goods that are undamaged and are fit for resale in the Ordinary
Course of Business;

(k) Freight. Inventory that consists of any costs associated with “freight-in”
charges (including any such charges that are capitalized) to the extent such
Inventory is not included in the most recent Inventory appraisal delivered to
the Agent;

(l) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m) Un-insured. Inventory that is not covered by property insurance reasonably
acceptable to Agent, acting at the direction of the Required Lenders;

(n) Not Owned/Other Liens. Inventory that is not owned by a Credit Party or is
subject to Liens other than Permitted Liens described in subsections 5.1(b),
(c), (d), (f), (j), (p) and (q) or rights of any other Person (including the
rights of a purchaser that has made progress payments and the rights of a surety
that has issued a bond to assure a Credit Party’s performance with respect to
that Inventory);

 

- 26 -



--------------------------------------------------------------------------------

(o) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in subsection 5.1(d) (subject to Reserves);

(p) Progress Billing. Inventory that is subject to progress billing or
retainage, or is Inventory for which a performance, surety or completion bond or
similar assurance has been issued;

(q) Governmental Authority. Inventory which does not in any material respect
meet applicable standards imposed by any Governmental Authority having
regulatory authority with respect to such Inventory in the Ordinary Course of
Business;

(r) SIM Cards. Inventory consisting of SIM Cards;

(s) Intercompany Profits and Eliminations. Intercompany profits, eliminations or
adjustments for the value of Inventory from the stock file purchase order cost
to what is actually paid per the applicable purchase order(s);

(t) Trailing Credits. Vendor funds which reduce the carrying value of Inventory
(recognized as a reduction of cost of goods sold when product is sold);

(u) Not Ordinary Course. Inventory that is not of a type held for sale in the
Ordinary Course of Business of a Credit Party;

(v) Wireless Carrier Contract Inventory. Upon the termination of any Wireless
Carrier Contract by any Specified Wireless Provider or any termination,
amendment or modification of any Wireless Carrier Contract by any Credit Party
without the Required Lenders’ consent, at the Required Lenders’ sole discretion,
Inventory that consists of goods subject to such Wireless Carrier Contract;

(w) Excess/Obsolete. Inventory that is (i) excess, obsolete, unsaleable
(including unsaleable Inventory used for merchandise repairs), shopworn, or
seconds, (ii) to be returned to the vendor or which is no longer reflected in
the Credit Parties’ stock ledger, (iii) special-order items, or (iv) is bill and
hold goods; or

(x) Subject to Sale/Agency Agreement. At Agent’s discretion, Inventory subject
to any sale or agency agreement in connection with any pending or proposed
Liquidation.

1.16 Eligible In-Transit Inventory. All of the in-transit Inventory owned by
each Credit Party and properly reflected as “Eligible In-Transit Inventory” in
the most recent Borrowing Base Certificate delivered by the Borrower to Agent
shall be “Eligible In-Transit Inventory” for purposes of this Agreement. Agent,
at the direction of the Required Lenders, shall have the right to establish,
modify, or eliminate Reserves against Eligible In-Transit Inventory from time to
time in the Required Lenders’ Permitted Discretion. “Eligible In-Transit
Inventory” means, as of any date of determination, without duplication of other
Eligible Inventory, Inventory:

(a) which has been shipped from any foreign location for receipt by a Credit
Party within sixty (60) days of the date of determination but which has not yet
been received by a Credit Party at a distribution center and recorded in the
Borrower’s perpetual Inventory system;

 

- 27 -



--------------------------------------------------------------------------------

(b) for which the purchase order is in the name of a Credit Party and title has
passed to a Credit Party;

(c) which is insured in accordance with the provisions of this Agreement and the
other Loan Documents, including, without limitation, casualty insurance, marine
cargo insurance and cargo transit insurance acceptable to Agent and which names
Agent as loss payee;

(d) which is subject, to the reasonable satisfaction of Agent, acting at the
direction of the Required Lenders, to a first priority perfected security
interest in and Lien upon such in-transit Inventory in favor of Agent for the
benefit of the Secured Parties;

(e) (i) which is subject to a negotiable bill of lading or other negotiable
document of title and which document has been delivered to Agent with all
necessary endorsements, free and clear of all Liens except Liens in favor of
Agent, for the benefit of the Secured Parties and for the benefit of the SCP
Agent in accordance with the terms of the Intercreditor Agreement; provided that
with respect to any negotiable bill of lading or other negotiable document of
title in existence as of the SCP Closing Date, such bill of lading or other
negotiable document, together with all necessary endorsements, has been
delivered to Agent not later than one hundred twenty (120) days after the SCP
Closing Date (as may be extended by Agent, at the direction of the Required
Lenders in their sole discretion) or (ii) which is not subject to a negotiable
bill of lading or other document of title and with respect to which each
relevant freight carrier, freight forwarder, customs broker, non-vessel owning
common carrier, shipping company or other relevant Person in possession of such
Inventory or documents relating thereto shall have (A) entered into bailee
arrangements, Customs Brokers Agreements or control agreements, as applicable,
satisfactory to Agent, for the benefit of the Secured Parties and (B) indicated
or otherwise acknowledged Agent’s security interest in and Lien upon such
Inventory and in any shipping documents issued or carried by such freight
carrier, freight forwarder, customs broker, non-vessel owning common carrier,
shipping company or other relevant Person, in each case, in a manner
satisfactory to Agent; provided that, with respect to any agreement in existence
as of the SCP Closing Date or arising within one hundred twenty (120) days
thereafter with a freight carrier, freight forwarder, customs broker, non-vessel
owning common carrier, shipping company or other relevant Person in possession
of such Inventory, the documentation required by this clause (ii) has been
delivered to Agent not later than the date that is one hundred twenty (120) days
after the SCP Closing Date (as may be extended by Agent at the direction of the
Required Lenders in their sole discretion);

(f) which otherwise meets the criteria for Eligible Inventory (excluding clauses
(e) and (f) of the definition thereof);

 

- 28 -



--------------------------------------------------------------------------------

(g) with respect to which Agent, acting at the direction of the Required Lenders
shall otherwise be reasonably satisfied that (i) the purchase and shipping
documentation relating to such Inventory demonstrate that a Credit Party has
received such Inventory at the port of shipment, (ii) payment in full has been
made by a Credit Party and received by the shipper or other Person to whom a
Credit Party is obligated to make such payment and (iii) no Person (including
the vendor of such goods) has a legal right of reclamation, repudiation, or
stoppage-in-transit (or, in each case, any similar right) with respect to such
Inventory pursuant to the Uniform Commercial Code or any other applicable
Requirement of Law; and

(h) other than in situations where Inventory is subject to a negotiable bill of
lading or other negotiable document of title as provided in clause (e)(i) above,
which Inventory satisfies such other eligibility criteria established by Agent,
at the direction of the Required Lenders in their Permitted Discretion;

provided, in each case, that the Agent may, at the direction of the Required
Lenders in their Permitted Discretion, exclude any particular Inventory from the
definition of “Eligible In-Transit Inventory” in the event that the Required
Lenders determine that such Inventory is subject to any Person’s right or claim
which is (or is capable of being) senior to, or pari passu with, the Lien of the
Agent (such as, without limitation, a right of stoppage in transit), as
applicable, or may otherwise adversely impact the ability of the Agent to
realize upon such Inventory.

Eligible In-Transit Inventory shall not include Inventory accounted for as “in
transit” by the Borrower by virtue of such Inventory’s being in transit between
the Borrower’s locations or in storage trailers at the Borrower’s locations;
rather such Inventory shall be treated as “Eligible Inventory” if it satisfies
the conditions therefor. The Agent shall have the right, acting at the direction
of the Required Lenders, to establish, modify, or eliminate Reserves against
Eligible In-Transit Inventory from time to time in the Required Lenders’
Permitted Discretion.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Revolving Lender to
advance Loans comprising of the First Borrowing and of each LC Facility Lender
to Issue (prior to the date on which the Final Order is entered) or, for the
avoidance of doubt, cause to be Issued, the Letters of Credit hereunder is
subject to satisfaction of the following conditions in a manner satisfactory to
Agent and the Lenders:

(a) Loan Documents. Agent shall have received on or before the Closing Date this
Agreement and the Agent Fee Letter, each in form and substance reasonably
satisfactory to Agent and the Lenders;

(b) Governmental and Third Party Approvals. Agent shall have received
satisfactory evidence that the Credit Parties have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents;

 

- 29 -



--------------------------------------------------------------------------------

(c) Payment of Fees. Borrower shall have paid (i) the fee required by
Section 1.9(d) and (ii) the fees required to be paid on the Closing Date,
including the fees in the respective amounts specified in Section 1.9 (other
than fees that arise following the Closing Date), and shall have reimbursed
Agent for all fees, costs and expenses of closing required to be paid by the
Credit Parties pursuant to the Loan Documents and invoiced, in the case of costs
and expenses, at least one Business Day prior to the Closing Date;

(d) Bankruptcy Case. The Case shall have been commenced in the Bankruptcy Court
and all of the material first day orders, including the Bidding Procedures
Order, entered in connection with the commencement of the Case shall be
reasonably satisfactory, in form and substance, to Agent, the Required Revolving
Lenders and the Required LC Facility Lenders, and no trustee or examiner shall
have been appointed with respect to the Credit Parties, or any of them, or any
property of or any estate of any Credit Party;

(e) Interim Order. Agent shall have received satisfactory evidence of the entry
of the Interim Order on or before February 10, 2015, which Interim Order
(i) shall have been entered upon an application or motion of the Credit Parties
reasonably satisfactory in form and substance to Agent, the Required Revolving
Lenders and the Required LC Facility Lenders and upon prior notice to such
parties required to receive such notice and such other parties as may be
reasonably requested by Agent; (ii) any objection to entry of the Interim Order
shall have been withdrawn or overruled on the merits and denied with prejudice
and (iii) shall be in full force and effect and shall not have been materially
amended, or modified without the consent of the Agent, the Required Revolving
Lenders and the Required LC Facility Lenders, or stayed, or reversed; and, if
the Interim Order is the subject of a pending appeal or motion for
reconsideration in any respect, neither the Interim Order, nor the making of the
advances, the issuance, extension or renewal of any Letters of Credit, or the
performance by the Credit Parties of any of the Obligations shall be the subject
of a presently effective stay. The Credit Parties and the Secured Parties shall
be entitled to rely in good faith upon the Interim Order notwithstanding any
such appeal or motion for reconsideration. The Required Lenders may, however, in
their sole discretion, defer any obligations of the Secured Parties to make
advances or to issue or to support the issuance of any Letters of Credit until
such time as no such appeal or motion for reconsideration is pending and the
period for lodging any such appeal or motion for reconsideration has expired;

(f) Reserved.

(g) Budget. Agent shall have received, and the Lenders shall have approved, the
Budget;

(h) Adequate Protection Payments. Agent shall have received from Debtors in
cash: (i) upon entry of the Interim Order, immediate payment of all accrued

 

- 30 -



--------------------------------------------------------------------------------

and unpaid interest through the Petition Date owed under the Pre-Petition Credit
Agreement, as applicable and (ii) upon the entry of the Interim Order and
receipt of an invoice, payment of all accrued and unpaid fees and disbursements
owed to the Agent and Lenders (other than the fee set forth in Section 1.9(a)
hereof), including all reasonable and documented out-of-pocket fees and expenses
of counsel and other professionals of the Pre-Petition Agent and Lenders arising
under the applicable existing loan agreement and, in each case, incurred prior
to the Petition Date;

(i) Cash Management Order. Agent shall have received satisfactory evidence of
the entry of a cash management order in the form of Exhibit 11.1(j) attached
hereto, adopting and implementing cash management arrangements reasonably
acceptable to Agent (the “Cash Management Order”);

(j) Reserved;

(k) Reserved;

(l) Lien Searches. Agent and the Lenders shall have received UCC lien searches;

(m) Reserved;

(n) Reserved;

(o) Borrowing Base Certificate. Agent shall have received a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Revolving Borrowing Base and Term Loan Borrowing
Base of the Borrower as at February 5, 2015;

(p) Reserved;

(q) Reserved;

(r) Litigation. Other than the Case, there being no order or injunction or
pending litigation that is not stayed in which there is a reasonable possibility
of a decision which would have a Material Adverse Effect and no pending
litigation seeking to enjoin or prevent the transactions contemplated hereby;

(s) Secretary’s Certificates. Agent shall have received customary secretary’s
certificates for each Credit Party attaching (a) articles of incorporation or
organization or other similar document for such Credit Party, certified as of a
recent date by the applicable governmental authority, (b) the bylaws or
operating agreement for such Credit Party, (c) the resolutions of such Credit
Party’s board of directors or other appropriate governing body approving and
authorizing the execution, delivery and performance the Loan Documents and
(d) incumbency specimens; and

(t) Other Information. Agent shall have received and be satisfied with the such
other information (financial or otherwise) reasonably requested by Agent.

 

- 31 -



--------------------------------------------------------------------------------

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender shall be obligated to fund any Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representation or warranty was untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such earlier date);

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Loan (or the incurrence of any Letter of
Credit Obligation);

(c) after giving effect to any Loan (or the incurrence of any Letter of Credit
Obligations), the ABL Revolving Credit Exposure shall not exceed the Maximum ABL
Revolving Credit Exposure Amount;

(d) reserved;

(e) the Interim Order is not in full force and effect or is the subject of a
stay pending appeal or order of reversal or material modification made without
the consent of the Agent;

(f) Solely with respect to the Second Borrowing, on or before March 2, 2015,
(i) the Bankruptcy Court shall not have entered the Final Order which Final
Order shall have been entered upon an application or motion of the Credit
Parties satisfactory, in form and substance, to Agent and Lenders and upon prior
notice to such parties required to receive such notice and such other parties as
may be reasonably requested by Agent; (ii) any objection to entry of the Final
Order shall have been withdrawn or overruled on the merits and denied with
prejudice and (iii) such Final Order shall be in full force and effect and shall
not have been materially amended or modified without the consent of Agent, the
Required Revolving Lenders and the Required LC Facility Lenders, or stayed, or
reversed; and, if the Final Order is the subject of a pending appeal or motion
for reconsideration in any respect, neither the Final Order, nor the making of
the advances, the issuance, extension or renewal of any Letters of Credit, or
the performance by the Credit Parties of any of the Obligations shall be the
subject of a presently effective stay. The Credit Parties and the Secured
Parties shall be entitled to rely in good faith upon the Final Order
notwithstanding any such appeal or motion for reconsideration. Agent may,
however, at the direction of the Required Lenders in their sole discretion,
defer any obligations of the Secured Parties to make advances or to issue or to
support the issuance of any Letters of Credit until such time as no such appeal
or motion for reconsideration is pending and the period for lodging any such
appeal or motion for reconsideration has expired; or

(g) Solely with respect to the Second Borrowing, the Borrower shall not have
paid the deposit into the Carve-Out Reserve Account pursuant to Section 4.22(e)
on the date of the Final Order.

 

- 32 -



--------------------------------------------------------------------------------

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan (including the Term Loan) or the incurrence of any Letter of Credit
Obligations (including the rolling-up of any Letters of Credit Obligations
Issued pursuant to the Pre-Petition Credit Agreement) shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the funding of
any Loan will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable;

(b) has, following the entry of the Interim Order, the power and authority and
all governmental licenses, authorizations, Permits, consents and approvals to
own its assets, carry on its business and execute, deliver, and perform its
obligations under, the Loan Documents to which it is a party;

(c) is duly qualified and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (c) or clause (d), to the extent that
the failure to do so would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. Following the entry of the
Interim Order, the execution, delivery and performance by each of the Credit
Parties of this Agreement, and by each Credit Party and each of their respective
Subsidiaries of any other Loan Document to which such Person is party, have been
duly authorized by all necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

 

- 33 -



--------------------------------------------------------------------------------

(b) conflict with or result in any breach or contravention of, or result in the
creation of any Lien under, any document evidencing any Contractual Obligation
to which such Person is a party or any order, injunction, writ or decree of any
Governmental Authority to which such Person or its Property is subject;

(c) require any Consent to be obtained, which has not already been authorized
pursuant to an order of the Bankruptcy Court or obtained prior to the execution,
delivery or performance of the terms of this Agreement and the other Loan
Documents; or    

(d) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. Following the entry of the Interim Order, no
material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement or any other Loan Document except (a) for recordings and filings in
connection with the Liens granted to Agent under the Collateral Documents and
(b) those obtained or made on or prior to the Closing Date.

3.4 Binding Effect. Following the entry of the Interim Order, this Agreement and
each other Loan Document to which any Credit Party or any Subsidiary of any
Credit Party is a party constitute the legal, valid and binding obligations of
each such Person which is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy (other than Federal bankruptcy laws), insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability.

3.5 Litigation. Except for audits conducted by the IRS and other taxing
authorities and any related actions, suits, proceedings, claims or disputes, or
claims and disputes arising in connection with the Case, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of each
Credit Party, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against any Credit Party, any Subsidiary of
any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage) other than actions, suits, proceedings, claims and
disputes set forth in the Borrower’s SEC filings made prior to the Closing Date;
or

(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

 

- 34 -



--------------------------------------------------------------------------------

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, no
Credit Party or any Subsidiary of any Credit Party is the subject of an audit
or, to each Credit Party’s knowledge, any review or investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the material violation or possible material violation of any
Requirement of Law.

3.6 No Default. No Credit Party and no Subsidiary of any Credit Party is in
default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies. Except to the extent not reasonably expected
to have a Material Adverse Effect, (x) each Benefit Plan is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Credit Party incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock.

3.9 Ownership of Property; Liens.

(a) Each of the Credit Parties and each of their respective Subsidiaries has
good record and indefeasible title in fee simple to, or valid leasehold
interests in, all Real Estate, and good and valid title to all owned personal
property and valid leasehold interests in all leased personal property, in each
instance, necessary or used in the ordinary conduct of their respective
businesses. As of the Closing Date, none of the Real Estate owned in fee by any
Credit Party or any Subsidiary of any Credit Party is subject to any Liens other
than Permitted Liens. As of the Closing Date, all material permits required to
have been issued or appropriate to enable all Real Estate material to the
business of the Credit Parties to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.

 

- 35 -



--------------------------------------------------------------------------------

(b) The Collateral Documents required to be delivered and executed by the Agent
on the Closing Date create in favor of the Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein as security for any and all Post-Petition
Obligations of the Credit Parties to the Agent. Following the entry of the
Interim Order, Lenders and the Agent (for the benefit of itself and the other
Lenders) shall have (i) valid and perfected first priority (subject to the
Permitted Liens and the Carve-Out) security interests and liens in and upon
(x) all pre- and post- petition property of the Credit Parties that is not
otherwise subject to a lien or security interest on the Petition Date, whether
existing on the Petition Date or thereafter acquired, and (y) Pre-Petition
Collateral and (ii) valid and perfected second priority liens in the SCP
Priority Collateral, in all cases, to the extent that a legal, valid, binding
and enforceable security interest in such Collateral may be created under the
UCC (and subject, in all cases, to applicable bankruptcy (other than Federal
bankruptcy laws), insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law). Following
the entry of the Interim Order, the Collateral Documents constitute, or will
upon the filing of financing statements and the obtaining of “control”, in each
case, as applicable, with respect to the relevant Collateral as required under
the UCC, the creation of a fully perfected Lien on, and security interest in,
all right, title and interest of the Borrower and each other Credit Party
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than (x) the Carve-Out, (y) Permitted Liens having priority
under applicable law and (z) SCP Priority Collateral), except as permitted
hereunder or under any other Loan Document, in each case to the extent that a
security interest may be perfected by the filing of a financing statement under
the UCC or by obtaining “control”.

3.10 Taxes. All federal, state, local and foreign income and franchise and other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliate have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes reflected therein or otherwise due and payable,
subject to any prohibition under the Bankruptcy Code with respect to
pre-petition claims, but otherwise in accordance with Applicable Law, have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for (a) those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, except as set forth on Schedule
3.10, no Tax Return is under audit or examination by any Governmental Authority,
and no notice of any audit or examination or any assertion of any claim for
Taxes has been given or made by any Governmental Authority. Proper and accurate
amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in compliance in all material respects with the tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the

 

- 36 -



--------------------------------------------------------------------------------

respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

3.11 Financial Condition.

(a) The Budget was prepared in good faith by an authorized officer of Borrower,
represents the Borrower’s good faith estimate of future financial performance
contained therein and is based on assumptions believed by the Borrower to be
fair and reasonable.

(b) The Credit Parties and their Subsidiaries have no Subordinated Indebtedness.

3.12 Environmental Matters. Except as would not reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect, (a) the
operations of each Credit Party and each Subsidiary of each Credit Party are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Subsidiary of any Credit Party is
party to, and no Credit Party and no Subsidiary of any Credit Party and no Real
Estate currently (or to the knowledge of any Credit Party previously) owned by
any such Person is subject to or the subject of, any Contractual Obligation or
any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (d) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate owned by such Credit Party, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned by any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials and (f) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) knows of any facts,
circumstances or conditions reasonably constituting notice of a violation of any
Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act or similar Environmental Laws, except, in each
case, to the extent that such violation could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Each
Credit Party has made available to Agent copies of all Phase I environmental
assessments, Phase II environmental assessments and all other existing material
environmental reports, reviews and audits and all documents pertaining to actual
or potential material Environmental Liabilities, in each case to the extent such
reports, reviews, audits and documents are in their possession, custody, or
control.

 

- 37 -



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Subsidiary of any Credit Party, is (a) an “investment
company” within the meaning of the Investment Company Act of 1940 or (b) subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute, rule or
regulation limiting its ability to incur Indebtedness, pledge its assets or
perform its Obligations under the Loan Documents.

3.14 [Reserved].

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, (a) there is
no collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any Credit Party or any Subsidiary of any Credit Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Credit Party or any Subsidiary of any Credit
Party and (c) no such representative has sought certification or recognition
with respect to any employee of any Credit Party or any Subsidiary of any Credit
Party.

3.16 Intellectual Property. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Subsidiary of
any Credit Party in, or relating to, any Intellectual Property, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders and their respective advisors, and fees payable to Lazard Frères & Co.
LLC and Maeva Group, LLC in the amounts and times set forth in the Budget, none
of the Credit Parties or any of their respective Subsidiaries has any obligation
to any Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

3.18 Insurance. Each of the Credit Parties and each of their respective
Subsidiaries and their respective tangible Properties are insured with
financially sound

 

- 38 -



--------------------------------------------------------------------------------

and reputable insurance companies which are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses of the same size and
character as the business of the Credit Parties and, to the extent relevant,
owning similar Properties in localities where such Person operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. As of the Closing
Date, no Credit Party and no Subsidiary of any Credit Party (a) has any
Subsidiaries, or (b) is engaged in any joint venture or partnership with any
other Person, or is an Affiliate of any other Person. All issued and outstanding
Stock and Stock Equivalents of each of the Credit Parties and each of their
respective Subsidiaries are (i) duly authorized and validly issued, (ii) to the
extent applicable, fully paid, non-assessable, and (iii) free and clear of all
Liens other than Liens permitted by Section 5.1(c), (q), (r) and (s) or the
Interim Order or Final Order. All such securities were issued in material
compliance with all applicable state and federal laws concerning the issuance of
securities. As of the Closing Date, there are no pre-emptive or other
outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries.

3.20 Reserved.

3.21 Locations of Inventory and Books and Records. Each Credit Party’s Inventory
(other than Inventory in transit) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21 as of the Closing
Date or the most recent date such list is required to be delivered pursuant to
Section 4.2(g).

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and any other relevant contact information reasonably
requested by Agent with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.23 Government Contracts. No Credit Party is a party to any contracts or
agreements with any Governmental Authority with an aggregate value in excess of
$5,000,000, and no Credit Party’s Accounts are subject to the Federal Assignment
of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar state or local law
(except to the extent the Account has been assigned to the Agent in compliance
with the Federal Assignment of Claims Act of 1940 or such state or local law).

3.24 Reserved.

3.25 Bonding. As of the Closing Date, no Credit Party is a party to or bound by
any surety bond agreement, indemnification agreement therefor or bonding
requirement with respect to products or services sold by it.

3.26 Reserved.

 

- 39 -



--------------------------------------------------------------------------------

3.27 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered; provided that with
respect to projections, the Credit Parties represent only that such projections
were prepared in good faith based upon estimates, information and assumptions
believed to be reasonable.

3.28 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is and will remain in compliance
in all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and all applicable anti-money
laundering and counter-terrorism financing provisions of the Bank Secrecy Act
and all regulations issued pursuant to it. No Credit Party and no Subsidiary or
Affiliate of a Credit Party (i) is a Person designated by the U.S. government on
the list of the Specially Designated Nationals and Blocked Persons (the “SDN
List”) with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law.

3.29 Patriot Act. The Credit Parties, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act and (c) other federal or state laws relating to
“know your customer” and anti-money laundering rules and regulations. No part of
the proceeds of any Loan will be used directly or indirectly for any payments to
any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

3.30 Aircraft or Aircraft Engine Collateral. As of the Closing Date, neither the
Credit Parties nor any of their Subsidiaries own any aircraft or aircraft
engines.

 

- 40 -



--------------------------------------------------------------------------------

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, unsatisfied or outstanding:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of Consolidated financial statements in conformity with GAAP
(provided that monthly financial statements shall not be required to have
footnote disclosures and are subject to normal year-end adjustments). The
Borrower shall (x) deliver to Agent (for prompt further distribution to each
Lender) by Electronic Transmission and in detail reasonably satisfactory to the
Required Lenders and (y) in the case of clause (c) below comply with the
requirement below:

(a) on Wednesday of each week, commencing with the second full week after the
Petition Date, a report showing actual receipts and disbursement through and
including the immediately preceding week and explaining variances with respect
to disbursements from the Budget that in the aggregate exceed the greater of
(i) 10% and (ii) $750,000 for all disbursements in the Budget.

(b) every two weeks, beginning on the Wednesday that is two weeks following the
Petition Date, supplements to the Budget showing projected receipts and
disbursements for the subsequent 13 week period.

(c) beginning on the Wednesday that is two weeks following the Petition Date,
and measured weekly thereafter, the Borrower shall not permit the actual total
disbursements (excluding any disbursements that are or would be reimbursable by
a liquidator) to exceed, on a trailing two-week basis, 110% of the total
disbursements set forth in the Budget for such period.

(d) no later than the date that is seven days before the Bid Deadline (as
defined in the Bidding Procedures), a budget that contemplates a liquidation of
the Debtors’ assets with no going concern sale and is in a form reasonably
satisfactory to the Required Lenders (the “Liquidation Budget”). If no
qualifying bid for a going concern sale is received by the Bid Deadline, the
Liquidation Budget shall thereupon become the “Budget” for all purposes under
the credit facility hereunder.

4.2 Appraisals; Certificates; Other Information. The Borrower shall furnish to
Agent by Electronic Transmission (and the Agent shall promptly forward or make
available to the Lenders the items delivered pursuant to subsections
4.2(a)-(n)):

(a) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the Securities and Exchange Commission or with any
Governmental Authority that

 

- 41 -



--------------------------------------------------------------------------------

may be substituted therefor (other than amendments to any registration statement
(to the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Agent pursuant hereto; provided that such documents shall be
deemed furnished if made available on the internet via EDGAR, or any successor
system of the Securities and Exchange Commission, or via the Borrower’s website
on the Internet at http://www.radioshackcorporation.com;

(b) to the extent not disclosed in a Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of any notices of default, reservation of rights or
enforcement action received by any Credit Party or any Subsidiary from any
holder of Indebtedness or debt securities of such Person with a principal
balance in excess of $5,000,000;

(c) a Borrowing Base Certificate shall be delivered on Wednesday of each fiscal
calendar week (or if such day is not a Business Day, on the next succeeding
Business Day)

(d) promptly upon receipt thereof, copies of any reports submitted by the
Borrower’s certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants, including any
comment letters submitted by such accountants to management of any Credit Party
in connection with their services;

(e) upon the Required Lenders’ request from time to time (and at least once per
calendar year), the Credit Parties shall permit and enable Agent to obtain
appraisals in form and substance and from appraisers reasonably satisfactory to
the Required Lenders stating the then Net Orderly Liquidation Value, or such
other value as determined by the Required Lenders, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses for such Inventory
appraisals (A) twice per year, (B) three times per year if at any point during
such year Availability is less than twenty percent (20%) of the Revolving
Borrowing Base and (C) at any time upon the occurrence and during the
continuance of a Default or an Event of Default, which appraisals shall not
count against the limits set forth in clause (A) and (B);

(f) simultaneously with the delivery thereof to the SCP Agent, a copy of any
inventory, account, fixed asset, real estate, intellectual property or other
appraisal delivered pursuant to the SCP Loan Documents;

(g) as soon as available, but not later than thirty (30) days after the end of
each month, (i) an updated Schedule 3.21 (list of locations where Inventory
(other than Inventory in transit) of the Credit Parties and books and records
regarding the Collateral are kept) and (ii) a list of all Stores including (A) a
breakdown of Stores opened and closed since the list of Stores last delivered to
Agent pursuant to this subsection 4.2(g),

 

- 42 -



--------------------------------------------------------------------------------

(B) a list of Dealer Stores and (C) a list of Franchisee Stores, or
alternatively, in the cases of clauses (i) or (ii), a certification that such
Schedules or the lists or information contained therein that is required to be
updated pursuant hereto have not changed since such Schedule was last delivered
to Agent on the Closing Date or pursuant to this subclause 4.2(g);

(h) promptly, such additional business, financial, corporate affairs, perfection
certificates and other information (including, without limitation, Collateral
reports) as Agent or the Required Lenders may from time to time reasonably
request.

4.3 Notices. The Borrower shall notify promptly Agent and each Lender of each of
the following (and in no event later than three (3) Business Days after a
Responsible Officer becomes aware thereof):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) other than as arising from the filing of the Case, any material breach or
non-performance of, any material amendment of, any termination of or any default
under, (i) any Wireless Carrier Contract, (ii) any lease for any of the Credit
Parties’ distribution centers or warehouses or (iii) any other Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, which, with
respect to this clause (iii), would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

(c) other than the Case, any dispute, litigation, investigation, proceeding or
suspension which may exist at any time between any Credit Party or any
Subsidiary of any Credit Party and any Governmental Authority which would
reasonably be expected to result, either individually or in the aggregate, in
Liabilities in excess of $5,000,000;

(d) other than the Case, the commencement of, or any material development in,
any litigation or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party (i) in which the amount of damages claimed is $5,000,000 or more,
(ii) in which injunctive or similar relief is sought and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect, or
(iii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any other Loan Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim,

 

- 43 -



--------------------------------------------------------------------------------

demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in a Material Adverse
Effect, (iii) the receipt by any Credit Party of notification that any Property
of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv) any
proposed acquisition or lease of Real Estate, if such acquisition or lease would
have a reasonable likelihood of resulting in a Material Adverse Effect;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) other than as arising from the filing of the Case, any Material Adverse
Effect subsequent to the date of the most recent audited financial statements
delivered to Agent and Lenders pursuant to this Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Borrower of Stock or Stock Equivalents);

(k) the creation of any Contractual Obligation of any Tax Affiliate, or the
receipt of any request directed to any Tax Affiliate, to make any material
adjustment under Section 481(a) of the Code, by reason of a change in accounting
method or otherwise;

(l) with respect to all Tax Proceedings referenced in the Borrower’s most recent
Form 10-K or Form 10-Q and any other Tax Proceeding that could reasonably be
expected to result in Liabilities for Taxes in excess of $5,000,000, the
Borrower shall (i) keep Agent informed in a timely manner of all assessments,

 

- 44 -



--------------------------------------------------------------------------------

determinations, deficiencies or proposed adjustments made or asserted by a
Governmental Authority in writing with respect to such Tax Proceeding, and
(ii) provide Agent with copies of any written correspondence or filings with any
such Governmental Authority regarding any such assessment, determination,
deficiency or proposed adjustment with respect to Taxes of any Tax Affiliate or
prospective or potential Tax liabilities in excess of $5,000,000;

(m) any amendment, waiver, supplement or other modification of the SCP Credit
Agreement or any other SCP Loan Document (accompanied by a true, correct and
complete copy thereof);

(n) the filing of any Lien for unpaid taxes against any Credit Party in excess
of $5,000,000;

(o) the discharge by any Credit Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(p) any casualty or other damage (whether insured or uninsured) to any portion
of the Collateral in excess of $5,000,000, or the commencement of any action or
proceeding for the taking of any interest in a portion of the Collateral in
excess of $5,000,000 or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding;

(q) any change after the Closing Date to the fiscal periods which constitute the
Borrower’s Fiscal Year, Fiscal Quarters or Fiscal Months other than a change of
the Borrower’s Fiscal Year to a period ending on the Saturday closest to the
last day of January, and corresponding changes to the Borrower’s Fiscal Quarters
and Fiscal Months;

(r) to the extent not disclosed in the Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of (i) any notices of default, reservation of rights
or enforcement action received by any Credit Party or any Subsidiary thereof
from an holder of Indebtedness or debt securities of such Person and
(ii) material statements or reports furnished to any holder of any permitted
Lien and, in each case, not otherwise required to be furnished to the Agent and
the Lenders pursuant to Section 4.1 any other subsection of this Section 4.3;
and

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein, and stating what action the Borrower or
other Person proposes to take with respect thereto and at what time. Each notice
under subsection 4.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been breached or
violated.

 

- 45 -



--------------------------------------------------------------------------------

4.4 Preservation of Corporate Existence, Etc.

Each Credit Party shall, and shall cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

(b) preserve and maintain in full force and effect all material rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3 and
except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect;

(c) use its commercially reasonable efforts, in the Ordinary Course of Business,
to preserve its business organization and preserve the goodwill and business of
the customers, suppliers and others having material business relations with it;

(d) preserve or renew all of its material registered trademarks, trade names and
service marks; and

(e) conduct its business and affairs without infringement of or interference
with any Intellectual Property of any other Person in any respect and shall
comply in all respects with the terms of its IP Licenses, except to the extent
that such non-compliance or infringement could not reasonably be expected to
have a Material Adverse Effect.

4.5 Maintenance of Property. Except as otherwise agreed by Agent as instructed
by the Required Lenders, each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, and preserve all of its Property which is used
or useful in its business in good working order and condition, ordinary wear and
tear excepted and shall make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Except as otherwise agreed by Agent as instructed by the Required Lenders,
each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of life, fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption (or insurance on
the retail value of Inventory) and employee health and welfare insurance) with
financially sound and reputable insurance companies or associations (in each
case that are not Affiliates of the Borrower) of a nature and providing such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of the business of the Credit Parties and (ii) cause all such
insurance relating to any Property or business of any Credit Party to name Agent
as additional insured or lenders loss payee, as agent for the Lenders, as
appropriate. All policies of insurance on real and personal property of the
Credit Parties will contain an endorsement,

 

- 46 -



--------------------------------------------------------------------------------

in form and substance acceptable to Agent, showing loss payable to Agent (Form
CP 1218 or equivalent and naming Agent as lenders loss payee as agent for the
Lenders) and, to the extent applicable, business interruption endorsements and
such other provisions as the Agent may reasonably require from time to time to
protect the interests of the Credit Parties. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least thirty (30) days’ prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall direct all present and future insurers under its
“All Risk” policies of property insurance to pay all proceeds payable thereunder
with respect to ABL Priority Collateral directly to Agent. If any insurance
proceeds are paid by check, draft or other instrument payable to any Credit
Party and Agent jointly, Agent may endorse such Credit Party’s name thereon and
do such other things as Agent may deem advisable to reduce the same to cash.
Notwithstanding the requirement in subsection (i) above, Federal Flood Insurance
shall not be required for (x) Real Estate not located in a Special Flood Hazard
Area, or (y) Real Estate located in a Special Flood Hazard Area in a community
that does not participate in the National Flood Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, without limitation, Flood
Insurance), Agent, at the direction of the Required Lenders, may purchase
insurance (including, without limitation, Flood Insurance) at the Credit
Parties’ expense to protect Agent’s and Lenders’ interests in the Credit
Parties’ and their Subsidiaries’ properties. This insurance may, but need not,
protect the Credit Parties’ and their Subsidiaries’ interests. The coverage that
Agent purchases may not pay any claim that any Credit Party or any Subsidiary of
any Credit Party makes or any claim that is made against such Credit Party or
any Subsidiary in connection with said Property. The Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other charges Agent may impose in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower may be able to obtain on its own.

4.7 Payment of Obligations. In the case of any Debtor, in accordance with the
Bankruptcy Code and subject to approval by an applicable order of the Bankruptcy
Court timely pay, discharge or otherwise satisfy as the same shall become due
and payable all its post-petition taxes, except, so long as no material property
(other than money for such obligation and the interest or penalty accruing
thereon) of any Credit Party is in danger of being lost or forfeited as a result
thereof, no such obligation need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Debtors.

 

- 47 -



--------------------------------------------------------------------------------

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business, except where the failure
to comply would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party shall
maintain and shall cause each of its Subsidiaries to maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Person. Each Credit Party
shall, and shall cause each of its Subsidiaries to, with respect to each owned,
leased, or controlled property, during normal business hours and upon reasonable
advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and Agent shall have
access at any and all times during the continuance thereof): (a) provide access
to such property to Agent and any of its Related Persons, as frequently as Agent
reasonably determines to be appropriate; and (b) permit Agent and any of its
Related Persons to conduct field examinations, audit, inspect and make extracts
and copies from all of such Credit Party’s books and records, and evaluate and
make physical verifications of the Inventory and other Collateral in any manner
and through any medium that Agent considers advisable, in each instance, at the
Credit Parties’ expense; provided the Credit Parties shall only be obligated to
reimburse Agent for the expenses for one such field examination, audit and
inspection per year. Any Lender may accompany Agent or its Related Persons in
connection with any inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to provide for working capital and to make payments and fund the
Carve-Out in accordance with the Budget (subject to variances permitted in
accordance with Section 4.1(c), (b) to fund fees and expenses payable under this
Agreement or any of the other Loan Documents to the Post-Petition Secured
Parties and (c) to repay all Pre-Petition Obligations as provided for in the
Interim Order and the Final Order, in each case, to the extent such use of
proceeds is not in contravention of any Requirement of Law and not in violation
of this Agreement. Neither Cash Collateral nor the proceeds of the Loans may be
used by any party except by the Debtors. For the avoidance of doubt, inventory
and other property purchased using Cash Collateral or the proceeds of the Loans
may not be transferred to any non-Debtor.

4.11 Credit Card Arrangements; Cash Management.

(a) Upon Agent’s request as instructed by the Required Lenders, after entry of
the Interim Order, each Credit Party will deliver to the Agent notifications
(each, a “Credit Card Notification”) in form and substance satisfactory to the
Agent, which were executed on behalf of such Credit Party and addressed to each
of such Credit Party’s credit card and debit card clearinghouses and processors.

(b) Upon Agent’s request as instructed by the Required Lenders, each Credit
Party shall enter into a blocked account agreement (each, a “Blocked Account
Agreement”), reasonably satisfactory to the Agent, with each Blocked Account
Bank, with respect to each DDA (other than Excluded DDAs) in which funds of any
Credit Party are concentrated (collectively, the “Blocked Accounts”) from:

(i) the sale of Inventory and other Collateral;

 

- 48 -



--------------------------------------------------------------------------------

(ii) all proceeds of collections of Accounts (other than Residual Accounts);

(iii) each Blocked Account (including all cash deposited therein from each DDA);
and

(iv) the cash proceeds of all credit card and debit card charges.

(c) Subject to the Intercreditor Agreement, during the continuance of an Event
of Default, Agent, at the direction of the Required Lenders, may direct the
applicable processor identified in each Credit Card Notification to transfer all
amounts owing by such processor to any Credit Party to an account of Agent or as
otherwise instructed by Agent, in each case, to the extent permitted pursuant to
the terms of such Credit Card Notification.

(d) During the continuance of an Event of Default, the Agent may, at the
direction of the Required Lenders, exercise exclusive control over deposit and
securities accounts subject to a Blocked Account Agreement or a Control
Agreement to the extent permitted pursuant to, and in accordance with, the terms
of such Blocked Account Agreement or such Control Agreement and the
Intercreditor Agreement.

(e) If any cash, Cash Equivalents or Investment Property owned by any Credit
Party (other than (i) petty cash and other accounts funded in the ordinary
course of business, the deposits in which shall not aggregate more than
$10,000,000 (or such greater amount to which the Required Lenders may agree),
(ii) deposit accounts subject to Liens permitted under Section 5.1(e),
(iii) payroll, trust and tax withholding accounts funded in the ordinary course
of business and required by applicable law, (iv) a deposit account that contains
only proceeds of Residual Accounts, if any, (v) zero balance disbursement
accounts, (vi) the Carve-Out Reserve Account and (vii) the DIP Account (until
such time as the DIP Account becomes subject to a Control Agreement)
(collectively, “Excluded DDAs”)) are deposited to any account (including any
securities account, brokerage account or commodities account), or held or
invested in any manner, otherwise than in a Blocked Account that is subject to a
Blocked Account Agreement (or a DDA the funds in which are swept or transferred
daily to a Blocked Account or unless the Required Lenders require a Control
Agreement with respect to such DDA) in favor of the Pre-Petition Agent (or, upon
Agent’s request after entry of the Interim Order, the Agent), each Credit Party
shall (A) cause all funds in such accounts or so held or so invested to be
transferred with such frequency as may be required by the Required Lenders to a
Blocked Account that is subject to a Blocked Account Agreement in favor of the
Pre-Petition Agent (or, upon Agent’s request after entry of the Interim Order,
the Agent) (or a DDA the funds in which are swept or transferred daily to a
Blocked Account

 

- 49 -



--------------------------------------------------------------------------------

or unless the Required Lenders require a Control Agreement with respect to such
DDA) and (B) enter into, and cause each depository, securities intermediary or
commodities intermediary to enter into, Control Agreements providing the Agent
“control” over such deposit, securities, commodity or similar account maintained
by such Person.

(f) The Credit Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Agent of
appropriate Blocked Account Agreements or Control Agreements consistent with the
provisions of this Section 4.11.

(g) Reserved.

(h) The Credit Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts and the Operating Account, reasonably
satisfactory to Agent and the Required Lenders. Promptly upon the request of the
Agent, the Borrower shall deliver to the Agent a schedule setting forth all DDAs
that are maintained by the Credit Parties as of such date, which schedule shall
include, with respect to each depository (i) the name and address of such
depository, (ii) the account number(s) maintained with such depository and
(iii) a contact person at such depository.

(i) The Borrower (i) established a separate segregated deposit account (the
“Residual Account Deposit Account”) into which it shall deposit only
identifiable proceeds of the Residual Accounts and (ii) entered into a blocked
account agreement (the “Residual Account Blocked Account Agreement”) in favor of
the SCP Agent with respect to such deposit account. Following the Closing Date,
the Borrower may deposit all proceeds that it receives with respect to the
Residual Accounts into the Residual Account Deposit Account.

4.12 Reserved.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Without any further order of the Bankruptcy Court, promptly upon request by
Agent (and Agent shall make such request upon the direction of the Required
Lenders), the Credit Parties shall (and, subject to the limitations hereinafter
set forth, shall cause each of their Subsidiaries to) take such additional
actions and execute such documents as Agent or the Required Lenders may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to

 

- 50 -



--------------------------------------------------------------------------------

perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer, preserve, protect and confirm to
the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document.

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required of the Credit Party or
any Subsidiary of any Credit Party by orders and directives of any Governmental
Authority except where the failure to comply would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.
Without limiting the foregoing, if an Event of Default is continuing or if Agent
or any Lender at any time has a reasonable basis to believe that there exist
material violations of Environmental Laws by any Credit Party or any Subsidiary
of any Credit Party or that there exist any material Environmental Liabilities,
then each Credit Party shall (to the extent contractually or lawfully permitted
to do so), promptly upon receipt of request from Agent, at the direction of the
Required Lenders, cause the performance of, and allow Agent and its Related
Persons access to such Real Estate for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent,
at the direction of the Required Lenders, may from time to time reasonably
request. Such audits, assessments and reports, to the extent not conducted by
Agent or any of its Related Persons, shall be conducted and prepared by
reputable environmental consulting firms reasonably acceptable to Agent and the
Required Lenders and shall be in form and substance reasonably acceptable to
Agent and the Required Lenders.

4.15 Reserved.

4.16 Appraisals. Borrower acknowledges that it has, within ninety (90) days
after the SCP Closing Date, the Borrower delivered to the Agent (1) real estate
appraisals prepared by an appraiser retained by the SCP Agent in conformance
with FIRREA appraisal requirements for Real Estate owned in fee by a Credit
Party or Subsidiary thereof (other than the unimproved land located in Stockton,
California), (2) machinery and equipment appraisals prepared by an appraiser
retained by the SCP Agent and (3) intellectual property appraisals prepared by
an appraiser retained by the SCP Agent, in each case in form and substance
acceptable to, and conducted by appraisers satisfactory to, SCP Agent.

4.17 Reserved.

4.18 Reserved.

4.19 Reserved.

 

- 51 -



--------------------------------------------------------------------------------

4.20 Reserved.

4.21 Other Bankruptcy Documents. The Borrower shall deliver to Agent and Lenders
(a) as soon as practicable in advance of filing with the Bankruptcy Court the
proposed Interim Order, the proposed Final Order and pleadings proposed to be
filed seeking approval of the Loans (which, in each case, must be in form and
substance reasonably satisfactory to the Agent and the Lenders prior to being
filed), any plan of reorganization or liquidation, and any disclosure statement
related to such plan; (b) contemporaneously with delivery thereof to the
Creditors’ Committee or any other official or unofficial creditors’ committee in
the Case, copies of all material written reports and all term sheets for a
Reorganization Plan or any sale under Section 363 of the Bankruptcy Code given
by the Credit Parties to the Creditors’ Committee or any other official or
unofficial creditors’ committee in the Case, with copies of such reports and
term sheets also provided to or served on Agent’s counsel; and (d) access to
information (including historical information) and personnel, including, without
limitation, regularly scheduled meetings as mutually agreed with senior
management and the Chief Financial Officer, or such other officer of the
Borrower with similar responsibility, and other company advisors, which meetings
shall include reports with respect to asset sales, cost savings, store closures
and other matters reasonably requested by the Lenders.

4.22 Bankruptcy Matters.

(a) The Credit Parties shall comply with each of the Milestones.

(b) The Borrower shall file with the Bankruptcy Court and deliver to Agent,
within thirty (30) days after the Closing Date, all Schedules of the Credit
Parties.

(c) In addition to publication notice approved by the Bankruptcy Court, the
Borrower shall serve all secured creditors, all judgment creditors (if any), the
twenty (20) largest unsecured creditors, the federal and state taxing
authorities, the PBGC, the union, Environmental Protection Agency and any other
party the Borrower is reasonably aware is claiming an interest in the Collateral
in accordance with the Federal Rules of Bankruptcy Procedure a copy of the
Motion and Interim Order as approved by the Bankruptcy Court in accordance with
the Federal Rules of Bankruptcy Procedure.

(d) The Credit Parties are authorized and directed to make payment of reasonable
and documented fees and disbursements to the legal, financial and other
professionals retained by the Agent, the Pre-Petition Agent and Lenders in cash
within ten (10) Business Days of receipt of an invoice therefore (or all
portions of such invoice to which the Credit Parties do not have a good faith
objection, with the reasonableness of any disputed amounts to be determined
forthwith by the Bankruptcy Court). No recipient of any such payment shall be
required to file any interim or final fee application with the Bankruptcy Court
or otherwise seek bankruptcy court approval of any such payments.

(e) The Borrower shall maintain at all times the Carve-Out Reserve Account and
deposit $6,000,000 of the proceeds of the Loans made on the date of the Final
Order to be held in escrow for the Professionals (as defined in the Interim
Order or Final Order, as applicable) and, if funds are not otherwise available,
paid as contemplated in accordance with the Budget, the Carve-Out and the Loan
Documents.

 

- 52 -



--------------------------------------------------------------------------------

(f) Upon the entry of the Interim Order and within ten Business Days of receipt
of an invoice, payment of all accrued and unpaid fees and disbursements owed to
the Agent and Lenders, including all reasonable and documented out-of-pocket
fees and expenses of counsel and other professionals of the Agent and Lenders
arising under the applicable existing loan agreement and, in each case, incurred
prior to the Petition Date.

4.23 Leases. No Credit Party may assume or reject any real property lease (or
sublease or other occupancy contract) with respect to any Store without the
prior written consent of the Agent at the direction of the Required Lenders
(such consent not to be unreasonably withheld, conditioned or delayed).

4.24 Financing Orders. The Credit Parties shall comply with the Interim Order
and the Final Order, as then in effect, in all respects.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid, unsatisfied or outstanding:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following:

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and permitted by subsection 5.5(c), including
replacement or substitute Liens on the Property currently subject to such Liens
securing Indebtedness permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document;

(c) Liens for Taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7(a);

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due for a period of more than 30 days or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

 

- 53 -



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges), provided that the
enforcement of such Liens is effectively stayed and all such Liens secure claims
in the aggregate at any time outstanding for the Credit Parties and their
Subsidiaries not exceeding $10,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage);

(g) easements, rights-of-way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances which do not in
any case materially detract from the value of the Property subject thereto or
interfere in any material respect with the ordinary conduct of the businesses of
any Credit Party or any Subsidiary of any Credit Party;

(h) Liens on any Property acquired or held by any Credit Party or any Subsidiary
of any Credit Party securing Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring,
constructing, repairing, replacing or improving such Property and permitted
under subsection 5.5(d); provided that (i) any such Lien attaches to such
Property concurrently with or within one hundred eighty (180) days after the
acquisition, construction, repair, replacement or improvement thereof, (ii) such
Lien attaches solely to the Property so acquired, constructed, repaired,
replaced or improved in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(i) Liens securing Capital Lease Obligations permitted under subsection 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the Ordinary Course of Business not prohibited by this
Agreement;

(l) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

 

- 54 -



--------------------------------------------------------------------------------

(m) non-exclusive licenses and sublicenses granted by a Credit Party and leases
or subleases (by a Credit Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not interfering in any material respect with the
business of the Credit Parties or any of their Subsidiaries;

(n) Liens in favor of collecting banks arising by operation of law under Article
4 of the Uniform Commercial Code;

(o) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business, which payments are not overdue for a
period of more than thirty (30) days and no other action has been taken to
enforce such Lien or which are being contested in good faith;

(q) Liens securing the SCP Obligations;

(r) Liens solely on assets of Foreign Subsidiaries securing Indebtedness
incurred pursuant to Section 5.5(i); and

(s) Liens existing on the Property (other than ABL Priority Collateral) of any
Person at the time such Person becomes a Subsidiary after the Closing Date in
connection with a Permitted Acquisition; provided that (i) such Lien was not
created in contemplation of such acquisition or such Person becoming a
Subsidiary, (ii) such Lien does not extend to or cover any other assets or
Property (other than the proceeds or products thereof and accessions or
additions thereto) and (iii) such Liens do not secure Indebtedness in excess of
$10,000,000.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose (collectively,
“dispositions”) of (whether in one or a series of transactions) any Property
(including the Stock of any Subsidiary of any Credit Party, whether in a public
or a private offering or otherwise, and accounts and notes receivable, with or
without recourse) or enter into any agreement to do any of the foregoing,
except:

(a) dispositions of Inventory to retail, wholesale and commercial customers, or
worn-out or surplus Property, all in the Ordinary Course of Business, excluding,
in each case, dispositions in connection with Store closures;

(b) (i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents;

(c) transactions permitted under Section 5.1(m);

 

- 55 -



--------------------------------------------------------------------------------

(d) as long as (i) no Event of Default hereof then exists or would arise
therefrom, (ii) [reserved], (iii) not less than eighty-five percent (85%) of the
aggregate sales price from such disposition shall be paid in cash, and (iv) the
assets subject to any such sale are sold at arm’s length for an amount not less
than the fair market value thereof, bulk sales or other dispositions of the
Credit Parties’ Inventory and other assets not in the Ordinary Course of
Business in connection with Store closings; provided that (i) such Store
closures and related Inventory and other asset dispositions shall not exceed, in
any Fiscal Year of the Borrower and its Subsidiaries after the SCP Closing Date,
the lesser of (x) two hundred (200) stores or (y) five percent (5%) of the
number of the Credit Parties’ Stores as of the beginning of such Fiscal Year (in
each case, net of (1) Store openings during such Fiscal Year and (2) Store
relocations (A) occurring substantially contemporaneously, but in no event later
than sixty (60) Business Days after the related Store closure date, or
(B) wherein a binding lease has been entered into prior to the related Store
closure date), and (ii) as of any date after the SCP Closing Date, the aggregate
number of such Store closures since the SCP Closing Date shall not exceed six
hundred (600) Stores (net of (1) Store openings from and after the SCP Closing
Date) and (2) Store relocations (A) occurring substantially contemporaneously,
but in no event later than sixty (60) Business Days after the related Store
closure date or (B) wherein a binding lease has been entered into prior to the
related Store closure date); provided further, that (I) all sales of Inventory
and other assets in connection with Store closings in a transaction or series of
related transactions shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the Agent, (II) the net cash
proceeds received in connection with such asset sales shall be applied to prepay
the Obligations in accordance with Section 1.8 and (III) to the extent at least
fifteen (15) Stores are closed in any Fiscal Month (net of any Store openings
for such Fiscal Month), the Agent shall have received a Borrowing Base
Certificate giving effect to such disposition on a Pro Forma Basis, which shall
include any SCP Inventory Sale Reserve with respect thereto;

(e) dispositions of property (other than Inventory, Accounts, Real Estate and
Intellectual Property) not otherwise permitted under this Section 5.2; provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would arise from such Disposition, (ii) not less than eighty-five
percent (85%) of the aggregate sales price from such disposition shall be paid
in cash, (iii) the assets subject to any such sale are sold at arm’s length for
an amount not less than the fair market value thereof and (iv) the aggregate
book value of all property disposed of pursuant to this clause (e) shall not
exceed $20,000,000 in any Fiscal Year or $50,000,000 in the aggregate after the
Closing Date;

(f) as long as no Event of Default hereof then exists or would arise therefrom,
disposition of the Real Estate located at 401/501 NE 38th Street, Fort Worth,
Texas 76106 and all fixtures and related assets so long as not less than 85% of
the aggregate sale price from such disposition shall be paid in cash;

(g) as long as no Event of Default hereof then exists or would arise therefrom,
dispositions of the unimproved land located in Stockton, California;

 

- 56 -



--------------------------------------------------------------------------------

(h) dispositions of Property by any Credit Party or any of its Subsidiaries to
any other Credit Party or Subsidiary of a Credit Party; provided that if the
transferor of such Property is a Credit Party, the transferee thereof must be a
Credit Party;

(i) dispositions of Property expressly permitted by Section 5.4, Section 5.11,
the Interim Order or the Final Order;

(j) Approved Sales or any liquidation of property of any Credit Party or its
Subsidiaries in connection with store closings on terms and conditions approved
by the Bankruptcy Court; and

(k) dispositions contemplated in the Milestones.

5.3 Consolidations and Mergers. Except as provided in Section 5.2, no Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to merge, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Agent and compliance with the terms of Section 4.13, (a) any
Subsidiary of the Borrower may merge with or dissolve or liquidate into or
transfer or dispose of all or substantially all of its assets to the Borrower or
another Credit Party, provided that the Borrower or other Credit Party shall be
the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Agent shall have been completed and (b) any Subsidiary that is not a
Credit Party may merge with or dissolve or liquidate into or transfer or dispose
of its assets to another Subsidiary that is not a Credit Party.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
other securities of, or any interest in, any Person, including the establishment
or creation of a Subsidiary, or (ii) make or commit to make any Acquisitions,
including without limitation, by way of merger, consolidation or other
combination or (iii) make or purchase, or commit to make or purchase, any
advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including the Borrower, any Affiliate of the Borrower
or any Subsidiary of the Borrower (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for the following (“Permitted
Investments”):

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) advances, loans, extensions of credit or
capital contributions by any Credit Party to or in any other then existing
Credit Party; provided, that (A) if any Credit Party executes and delivers to
the Borrower a note (collectively, the “Intercompany Notes”) to evidence any
such Investments described in the foregoing clause (i), that Intercompany Note
shall be pledged and delivered to Agent as additional collateral security for
the Obligations; (B) the Borrower shall accurately

 

- 57 -



--------------------------------------------------------------------------------

record all intercompany transactions on its books and records; and (C) at the
time any such intercompany loan or advance is made by the Borrower to any other
Credit Party and after giving effect thereto, the Borrower shall be Solvent; and
(ii) advances, loans, extensions of credit or capital contributions by an
Excluded Subsidiary to or in the Borrower or any Subsidiary; provided that to
the extent any Indebtedness is owed by a Credit Party to an Excluded Subsidiary,
it is subordinated to the Obligations on terms reasonably acceptable to the
Agent;

(c) Investments consisting of the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2;

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under subsections 5.6(f) and (g);

(g) [Reserved];

(h) [Reserved];

(i) [Reserved];

(j) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other
creditors to suppliers in the Ordinary Course of Business;

(k) Investments consisting of Contingent Obligations permitted by Section 5.9;
and

(l) Restricted Payments permitted by Section 5.11.

Notwithstanding the foregoing terms of this Section 5.4 or any other Section of
this Agreement, no Foreign Subsidiary of the Borrower shall own a Domestic
Subsidiary.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except for the following (“Permitted Indebtedness”):

(a) the Obligations;

 

- 58 -



--------------------------------------------------------------------------------

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(c) Indebtedness existing on the Closing Date (including outstanding letters of
credit, so long as such letters of credit are terminated or backstopped on or
prior to the expiration date of such letters credit as in effect on the Closing
Date, without giving effect to any auto-renewal feature thereof) and set forth
in Schedule 5.5, including Permitted Refinancings of such Indebtedness other
than letters of credit;

(d) Indebtedness consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h) in existence on the Closing Date;

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) the SCP Obligations; provided that the principal amount of the SCP
Obligations shall in no event exceed the Maximum SCP Facility Amount (as defined
in the Intercreditor Agreement);

(g) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums; and

(h) Indebtedness under the 6.75% Notes and Permitted Refinancings thereof.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of the Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Borrower or such Subsidiary and which are disclosed in
writing to Agent;

(c) (i) transactions among the Credit Parties or a Person that becomes a Credit
Party as a result of such transaction and (ii) transactions among Subsidiaries
that are not Credit Parties;

(d) employment and severance arrangements between the Borrower and its
Subsidiaries and their respective officers and employees in the Ordinary Course
of Business;

(e) the payment of customary fees, compensation and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, officers and
employees of the Borrower and its Subsidiaries in the Ordinary Course of
Business;

 

- 59 -



--------------------------------------------------------------------------------

(f) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $5,000,000 in the aggregate outstanding at any
time;

(g) non-cash loans or advances made by Borrower to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Borrower; and

(h) such other transactions existing as of the Closing Date which are described
in Schedule 5.6.

5.7 Cash Collateral Order. No Credit Party shall propose an order permitting the
use of Cash Collateral, the terms of which, and no Credit Party shall use the
Cash Collateral in a manner that, would allow the aggregate principal amount of
the pre-petition or pre-filing loans and letters of credit included in the ABL
Claims to exceed the Maximum ABL Facility Amount (each as defined in the
Intercreditor Agreement), after giving effect to the provisions of
Section 9.1(a)(ii) of the Intercreditor Agreement.

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
proceeds, directly or indirectly, to purchase or carry Margin Stock or repay or
otherwise refinance Indebtedness of any Credit Party or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed in Schedule 5.9, including extension, renewals
and replacements thereof which do not increase the amount of such Contingent
Obligations or impose materially more restrictive or adverse terms on the Credit
Parties or their Subsidiaries, taken as a whole, as compared to the terms of the
Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions not
prohibited hereunder and (ii) purchasers (other than a Credit Party or any
Subsidiary thereof) in connection with dispositions permitted under Section 5.2;

 

- 60 -



--------------------------------------------------------------------------------

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party, which obligations, if
Indebtedness, are otherwise permitted by Section 5.5 (other than subsection
5.5(b)); provided that if such obligation is subordinated to the Obligations,
such guaranty shall be subordinated to the same extent; and

(h) Contingent Obligations relating to surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the Ordinary Course of
Business (including in connection with the construction or improvement of retail
stores), including guarantees or obligations with respect to letters of credit
supporting such surety, appeal or performance bond.

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Subsidiary of a Credit Party with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect or result in
unsecured Liabilities in excess of $10,000,000. No Credit Party shall cause or
suffer to exist any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Benefit Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, except for the L/C Reimbursement
Obligations, (i) declare or make any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
Stock or Stock Equivalent or (ii) purchase, redeem or otherwise acquire for
value any Stock or Stock Equivalent now or hereafter outstanding (the items
described in clauses (i) and (ii) above are referred to as “Restricted
Payments”); except that any Wholly-Owned Subsidiary of the Borrower may declare
and pay dividends to the Borrower or any Wholly-Owned Subsidiary of the
Borrower, and except that:

(a) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(b) the Borrower may issue and sell its common capital Stock;

(c) [reserved];

(d) [reserved];

(e) the Borrower may make cash payments in lieu of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Stock and Stock Equivalents; provided that
any such cash payment shall not be for the purpose of evading the limitations of
this Agreement;

 

- 61 -



--------------------------------------------------------------------------------

(f) the Borrower may repurchase its Stock upon exercise of stock options or
warrants if such Stock represents a portion of the exercise price for applicable
withholding taxes; and

(g) the Borrower may make all payments required, ordered or otherwise authorized
by the Bankruptcy Court in the Interim Order or Final Order, including without
limitation adequate protection payments in connection with the liens granted
therein.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date and
other activities reasonably related or incidental thereto or reasonably related
or incidental to liquidating the Debtors’ business.

5.13 Change in Structure. Except as expressly permitted under Sections 5.2, 5.3
and 5.4, no Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any material changes in its equity capital structure or
amend any of its Organization Documents in any material respect and, in each
case, in any respect adverse to Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any Consolidated
Subsidiary of any Credit Party unless such change shall be reasonably acceptable
to the Required Lenders (it being understood and agreed that a change of the
Borrower’s Fiscal Year to a period ending on the Saturday closest to the last
day of January, and corresponding changes to the Borrower’s Fiscal Quarters and
Fiscal Months are reasonably acceptable to the Required Lenders), (iii) change
its name as it appears in official filings in its jurisdiction of organization
or (iv) change its jurisdiction of organization, in the case of
clauses (iii) and (iv), without at least ten (10) days’ prior written notice to
Agent and the acknowledgement of Agent that all actions required by Agent or the
Required Lenders, including those to continue the perfection of its Liens, have
been completed.

5.15 Amendments to Other Agreements. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, (i) amend, supplement, waive or
otherwise modify any provision of (A) any SCP Loan Document in a manner
prohibited by the Intercreditor Agreement or (B) any lease for any of the Credit
Parties’ distribution centers or warehouses or any Material Contract (excluding
Wireless Carrier Contracts) which would reasonably be expected to have a
Material Adverse Effect or (C) any Wireless Carrier Contract in any manner
without the consent of the Required Lenders, or (ii) take or fail to take any
action under any SCP Loan Document, any Wireless Carrier Contract,

 

- 62 -



--------------------------------------------------------------------------------

any lease for any of the Credit Parties’ distribution centers or warehouses or
any other Material Contract that would reasonably be expected to have a Material
Adverse Effect. No Credit Party shall, and no Credit Party shall permit any of
its Subsidiaries to, terminate or commit any material default under any Wireless
Carrier Contract without the consent of the Required Lenders.

5.16 No Negative Pledges. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Subsidiary of a Credit Party to
pay dividends or make any other distribution on any of such Subsidiary’s Stock
or Stock Equivalents or to pay fees, including management fees, or make other
payments and distributions to the Borrower or any other Credit Party, except for
(a) any restriction in the Loan Documents or other orders in the Case reasonably
satisfactory to the Agent, the SCP Loan Documents and the 6.75% Notes Indenture,
(b) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture entered into in the Ordinary Course of Business, (c) restrictions
existing pursuant to applicable law, (d) restrictions binding upon a Subsidiary
at the time the Subsidiary becomes a Subsidiary so long as such obligation was
not entered into in contemplation of such Person becoming a Subsidiary, and
(e) restrictions binding upon any Foreign Subsidiary in connection with the
incurrence of any Indebtedness permitted hereunder. No Credit Party shall
directly or indirectly, enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired
except (a) in connection with any document or instrument governing Liens
permitted pursuant to subsections 5.1(h), 5.1(i) and 5.1(r) provided that any
such restriction contained therein relates only to the asset or assets subject
to such permitted Liens, (b) customary restrictions in leases, subleases,
licenses or asset sale agreements otherwise not prohibited hereby so long as
such restrictions relate to the assets subject thereto, (c) prohibitions
existing pursuant to applicable law, (d) restrictions binding upon a Subsidiary
at the time the Subsidiary becomes a Subsidiary so long as such obligation was
not entered into in contemplation of such Person becoming a Subsidiary, and
(v) restrictions binding upon any Foreign Subsidiary in connection with the
incurrence of any Indebtedness permitted hereunder.

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to fail to comply with the laws, regulations and
executive orders referred to in Sections 3.28 and 3.29.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that would violate any
Environmental Law, form the basis for any Environmental Liabilities or otherwise
adversely affect the value or marketability of any Real Estate (whether or not
owned by any Credit Party or any Subsidiary of any Credit Party).

 

- 63 -



--------------------------------------------------------------------------------

5.20 Prepayments of Other Indebtedness. Except as permitted or required in the
Interim Order or Final Order, as applicable, or as otherwise agreed by Agent, no
Credit Party shall and no Credit Party shall permit any of its Subsidiaries to,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, if any, interest or other amount payable in respect of
any pre-petition Indebtedness other than the Obligations.

5.21 Reserved.

5.22 Bankruptcy Matters.

(a) No Credit Party shall directly or indirectly, seek, consent to, incur,
assume, create, permit or suffer to exist: (i) any material modification or
amendment or stay or vacation to the Interim Order or Final Order, unless the
Agent and the Lenders have consented to such modification, stay, vacation or
amendment in writing; (ii) entry of any material order impacting this financing
or the Collateral in the Case that is not, in form and substance, reasonably
satisfactory to Agent and the Lenders; (iii) a claim for any administrative
expense or unsecured claim which is pari passu with or senior to the
Superpriority Claim of the Agent and the Lenders in respect of the Obligations,
except for the Carve-Out; or (iv) any Lien on any Collateral having a priority
equal or senior to the Liens in favor of the Secured Parties in respect of the
Obligations (subject to the Permitted Liens and the Carve-Out).

(b) Prior to the date on which the Obligations have been indefeasibly paid in
full in cash and Agent and Lenders’ commitment to make advances or incur Letter
of Credit Obligations has been terminated, the Credit Parties shall not pay any
administrative expense claims not provided for in the Budget, without the
consent of the Agent, the Required Revolving Lenders and the Required LC
Facility Lenders; provided however that the Credit Parties may pay
administrative expense claims with respect to (i) the Carve-Out,
(ii) Obligations due and payable hereunder and (iii) Allowed Professional Fees
and Statutory Fees as set forth in the Budget allocated to the Credit Parties
during the Case.

(c) No Credit Party shall make any expenditure except of the type and for the
purposes provided for in the Budget and subject to the variances provided
herein.

(d) No Credit Party shall materially amend, modify or supplement the Bidding
Procedures or any agreement providing for an Approved Sale without the prior
consent of Agent, the Required Revolving Lenders and the Required LC Facility
Lenders.

(e) No Credit Party shall seek, consent to or permit to exist, without the prior
consent of the Agent (at the direction of the Required Lenders), any order
granting authority to take any action that is prohibited by the terms of this
Agreement or the other Loan Documents or refrain from taking any action that is
required to be taken by the terms of this Agreement or any of the other Loan
Documents.

 

- 64 -



--------------------------------------------------------------------------------

ARTICLE VI.

SUPERPRIORITY CLAIMS, COLLATERAL SECURITY, ETC.

6.1 Superpriority Claims and Collateral Security. Each Credit Party hereby
represents, warrants and covenants that:

(a) The Case was commenced on the Petition Date in accordance with applicable
law and proper notice has been or will be given of (i) the motion seeking
approval of the Loan Documents, the Interim Order and Final Order, (ii) the
hearing for the entry of the Interim Order, and (iii) the hearing for the entry
of the Final Order, as applicable, all notices required to be given to all
parties specified in the Interim Order or the Final Order, as applicable.

(b) Neither the incurrence of the Obligations, the granting of Liens on the
Collateral under this Agreement or the transfer of any interest in property was
incurred, granted or transferred, as applicable, with any intent to hinder,
delay or defraud any of its respective creditors;

(c) The Interim Order or the Final Order, as applicable, has been entered by the
Bankruptcy Court and is in full force and effect, and has not been materially
amended or modified except to the extent consented to by the Agent, the Required
Revolving Lenders and the Required LC Facility Lenders, or stayed or reversed.

6.2 Grant of Security. To secure the prompt payment and performance of any and
all Post-Petition Obligations (and upon entry of the Final Order, any and all
Obligations, including without limitation, all Pre-Petition Obligations and
Post-Petition Obligations) each Credit Party hereby pledges, assigns and grants
to the Agent, for the benefit of the Secured Parties, pursuant to
Section 364(c)(2), that, on or as of the Petition Date is not subject to valid,
perfected and non-avoidable liens (collectively, the “Unencumbered Property”),
(ii) pursuant to Section 364(c) and (d) of the Bankruptcy Code, a security
interest in, and Lien on, all pre- and post- petition property of the Debtors,
whether existing on the Petition Date or thereafter acquired (collectively, the
“DIP Collateral”). The security interest and Lien granted pursuant to this
Section 6.2 (collectively, the “DIP Liens”) comprise, subject to the Carve-Out:

(a) pursuant to Section 364(c)(2) of the Bankruptcy Code, a continuing valid,
enforceable, fully perfected first priority security interest in, and Lien on,
all of the Debtors’ right, title and interest in and to and under all DIP
Collateral that is not otherwise encumbered by a validly perfected security
interest or lien on the Petition Date;

(b) subject to ABL Permitted Third Party Liens (as defined in the Interim
Order), pursuant to Section 364(d) of the Bankruptcy Code, a continuing valid,
enforceable, fully perfected first priority senior priming security interest in,
to and under all ABL Priority Collateral, which priming security interest and
priming Lien is senior to (i) the security interests and Liens held by the
Pre-Petition Agent, on behalf of the Pre-Petition

 

- 65 -



--------------------------------------------------------------------------------

Secured Parties; (ii) the security interests and Liens held by the SCP Agent, on
behalf of the SCP Lenders and (iii) the Adequate Protection Liens (as defined in
the Interim Order);

(c) pursuant to Section 364(c)(3) of the Bankruptcy Code, a continuing, valid,
enforceable, fully perfected security interest in, and Lien on, all of the
Debtors’ right, title and interest, in and to and under all SCP Priority
Collateral, which security interest and Lien is junior to, but only to, (i) the
Permitted SCP Priority Liens (as defined in the Interim Order), (ii) the SCP
Adequate Protection Liens (as defined in the Interim Order) and (iii) ABL
Permitted Third Party Liens; provided that such security interest and Lien shall
be senior to (x) the security interests and liens held by the Pre-Petition
Agent, on behalf of the Pre-Petition Secured Parties, and (v) the ABL Adequate
Protection Liens (as defined in the Interim Order).

The DIP Liens shall not be subject to Section 551 of the Bankruptcy Code.

6.3 Administrative Priority. Each Credit Party agrees that all Post-Petition
Obligations (and upon the entry of the Final Order, all Obligations, including
without limitation, all Pre-Petition Obligations and Post-Petition Obligations)
shall constitute allowed Superpriority Claims, subject only to the Carve-Out,
provided that, the Pre-Petition L/C Reimbursement Obligations with respect to
any Letter of Credit renewed, replaced or extended after the Petition Date and
prior to the entry of the Final Order shall, upon such renewal, replacement or
extension, constitute allowed Superpriority Claims, subject only to the
Carve-Out.

6.4 No Filings Required. The Liens securing the Obligations shall be deemed
valid and perfected and duly recorded by entry of the Interim Order. Agent shall
not be required to file any financing statements, mortgages, notices of Lien or
similar instruments in any jurisdiction or filing office or to take any other
action in order to validate or perfect the Lien granted by or pursuant to the
Interim Order, the Final Order, this Agreement or any Other Document.

6.5 Grants, Rights and Remedies.

(a) The Lien and administrative priority granted by or pursuant to the Interim
Order, the Final Order, this Agreement or any Other Document are independently
granted. The Interim Order, the Final Order, this Agreement and the Other
Documents supplement each other, and the grants, priorities, rights and remedies
of Agent and Lenders hereunder and thereunder are cumulative. Notwithstanding
the provisions of Section 362 of the Bankruptcy Code, and subject to Section 7.2
and the Interim Order or Final Order, as the case may be, upon the maturity
(whether by acceleration or otherwise) of any of the Obligations, the Lenders
(or the Agent on behalf of the Lenders) shall be entitled to immediate payment
of such Obligations and to enforce the remedies provided for hereunder or under
applicable law, without further application to or order by the Bankruptcy Court.

 

- 66 -



--------------------------------------------------------------------------------

(b) The agreement of the Agent and the Lenders to provide post-petition
financing to the Credit Parties will not prohibit Agent or Lenders from moving
the Bankruptcy Court for any other further relief which Agent or Lenders believe
in good faith to be reasonably and immediately necessary to protect their rights
with respect to the Collateral (including a request for Credit Parties to
abandon any part of the Collateral) or otherwise.

6.6 No Discharge; Survival of Claims. Each Credit Party agrees that (a) the
Obligations shall not be discharged by the entry of an order confirming a
Reorganization Plan and hereby waives any such discharge, unless all commitments
of the Lenders to make Loans or issue (or cause to be issued) Letters of Credit
hereunder have been terminated, the Obligations have been indefeasibly paid in
full, in cash, and all Letters of Credit have been cancelled (or cash
collateralized or otherwise back-stopped, in each case, to the satisfaction of
each L/C Facility Lender), and (b) it shall not propose or support any
Reorganization Plan that is not conditioned upon termination of all commitments
of the Lenders to make Loans or issue (or cause to be issued) Letters of Credit
hereunder, the indefeasible payment in full, in cash, of all Obligations, the
cancellation of all Letters of Credit (or the cash collateralization or other
back-stopping, in each case, to the satisfaction of each L/C Facility Lender)
and the release of the Agent and the Lenders in full from all claims of the
Credit Parties and their estates, in each case, on or before the effective date
of such Reorganization Plan.

6.7 [Reserved].

6.8 Exclusive Remedy For Any Alleged Post-Petition Claim. If any Credit Party
asserts that it has any adverse claims against Agent or Lenders, with respect to
this Agreement and the transactions contemplated hereby, each Credit Party
agrees that its sole and exclusive remedy for any and all such adverse claims
will be an action for monetary damages (the “Damage Lawsuit”). Any such Damage
Lawsuit, regardless of the procedural form in which it is alleged (e.g., by
complaint, counterclaim, cross-claim, third-party claim, or otherwise) will be
severed from any enforcement by Agent and Lenders of their legal, equitable, and
contractual rights (including collection of the Obligations and foreclosure or
other enforcement against the Collateral) pursuant to the Other Documents, and
the Damage Lawsuit (including any and all adverse claims alleged against Agent
or Lenders) cannot be asserted by any Credit Party as a defense, setoff,
recoupment, or grounds for delay, stay, or injunction against any enforcement by
Agent or Lenders of their legal, equitable, and contractual rights under the
Final Order, the Other Documents, and otherwise.

6.9 Prohibition on Surcharge; Etc. No Person will be permitted to surcharge the
Collateral under Section 506(c) of the Bankruptcy Code, nor shall any costs or
expenses whatsoever be imposed against the Collateral, except for the Carve-Out.
The prohibition on surcharging or priming of the Liens of Agent on the
Collateral will survive the termination of this Agreement and the dismissal of
the Case, such that no Person will be permitted to obtain a Lien or rights
(through any means, at law or in equity) which in any case is equal or senior to
the Liens of Agent on the Collateral. Upon the termination of this Agreement and
the dismissal of the Case, the Bankruptcy Court will retain jurisdiction over
the Collateral for the limited purpose of enforcing this Article 5.

6.10 Marshalling Obligations. The Agent shall not be subject to any equitable
remedy of marshalling.

 

- 67 -



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, or to pay any L/C Reimbursement Obligation or (ii) to pay within
three (3) Business Days after the same shall become due, any fee, interest or
any other amount payable hereunder or pursuant to any other Loan Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $750,000 in the aggregate in any Borrowing Base Certificate and
(B) errors understating the Revolving Borrowing Base);

(c) Reserved;

(d) Specific Defaults. Any Credit Party or Subsidiary of any Credit Party fails
to perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document (other than Section 7.1(f)), and such
default shall continue unremedied for a period of fifteen (15) days after the
earlier to occur of (i) the date upon which a Responsible Officer of any Credit
Party becomes aware of such default and (ii) the date upon which written notice
thereof is given to the Credit Parties by Agent, at the direction of the
Required Lenders, or Required Lenders;

(e) Reserved;

(f) Bankruptcy Defaults and Events of Default. The occurrence of any of the
following in the Case:

(i) failure to meet any of the Milestones, to the extent not cured or waived
within two (2) Business Days;

 

- 68 -



--------------------------------------------------------------------------------

(ii) the Interim Order is not entered within three (3) Business Days of the
Petition Date;

(iii) the Final Order is not entered (A) prior to the expiration, termination or
vacation of the Interim Order and (B) in any case, twenty-five (25) days after
the Petition Date;

(iv) without the consent of the Agent and the Lenders, the filing of any motion
by the Credit Parties seeking approval of (or the entry of an order by the
Bankruptcy Court approving) adequate protection to the Pre-Petition Agent or any
Pre-Petition Lender that is inconsistent in any material respect with the
Interim Order and/or the Final Order;

(v) other than in connection with the payment in full or refinancing of the
Obligations, the filing of any motion, taking of any action or the filing of any
Reorganization Plan or disclosure statement in the Case by any Credit Party
(A) to obtain additional financing under Section 364(c) or (d) of the Bankruptcy
Code not otherwise permitted pursuant to the Loan Documents, (B) to grant any
Lien other than Permitted Liens upon or affecting any Collateral, (C) except as
provided in the Interim Order or the Final Order, as the case may be, to use
cash collateral under Section 363(c) of the Bankruptcy Code without prior
written consent of the Agent and the Lenders, (D) that seeks to prohibit the
Agent or the Lenders from credit bidding on any or all of the Credit Parties’
assets during the pendency of the Case or (E) that is otherwise materially
adverse to the Agent or its rights and remedies hereunder or its interest in the
Collateral;

(vi) this Agreement, any of the other Loan Documents, the Interim Order or the
Final Order for any reason ceases to be in full force and effect or is declared
to be null and void by a court of competent jurisdiction, or any of the Credit
Parties or any of their Subsidiaries shall seek to, or shall support (in any
such case by way of any motion or other pleading filed with the Bankruptcy Court
or any other writing to another party-in-interest executed by or on behalf of
such Credit Party or such Person) any other Person’s motion to, disallow in
whole or in part the Secured Parties’ claim in respect of the Obligations or to
challenge the validity of any portion of the Loan Documents, the Loans, the
Pre-Petition Credit Agreement and the related Obligations or the applicability
or enforceability of same or which seeks to void, limit, subordinate or
otherwise adversely affect any Liens in favor of any Secured Party or any
payment pursuant to the Loan Documents or the Pre-Petition Credit Agreement;

(vii) any Lien or security interest purported to be created under the Loan
Documents shall cease to be, or shall be asserted by any Credit Party not to be,
a valid and perfected lien on or security interest in any of the Collateral,
with the priority set forth herein and in the related Loan Documents;

(viii) the Bankruptcy Court shall enter one or more orders granting relief from
or modifying the automatic stay of Section 362 of the Bankruptcy Code to allow
any one or more creditors to execute upon or enforce liens on or security
interests in any Collateral that individually or cumulatively has an aggregate
fair market

 

- 69 -



--------------------------------------------------------------------------------

value in excess of $2,000,000 (subject to customary exceptions and other
exceptions to be agreed upon, including, without limitation, exceptions for
enforcement of rights with respect to Pre-Petition cash collateral supporting
letters of credit and insurance programs);

(ix) the Bankruptcy Court shall enter any order revoking, reversing, staying,
vacating, rescinding, or materially modifying, supplementing or amending (in
each case, without the consent of the Agent, the Required Revolving Lenders and
the Required LC Facility Lenders) the Interim Order (for a period in excess of
five (5) days), the Final Order (for a period in excess of five (5) days), the
Cash Management Order, the Bidding Procedures Order, the Sale Order, this
Agreement, the Pre-Petition Loan Documents;

(x) the Bankruptcy Court shall enter any order (which has not been reversed or
vacated within twenty (20) calendar days) : (a) appointing a Chapter 11 trustee
under Section 1104 of the Bankruptcy Code in the Case, (b) appointing an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code)
under Section 1106(b) of the Bankruptcy Code in the Case or (c) dismissing the
Case or converting the Case to a Chapter 7 case;

(xi) unless otherwise approved by the Agent, the entry of an order providing for
a change of venue with respect to the Case and such order shall not be reversed
or vacated within twenty (20) calendar days;

(xii) reserved;

(xiii) any Credit Party files a motion with the Bankruptcy Court or supports a
motion filed with the Bankruptcy Court which indicates that the Secured Parties
do not the right to credit bid for any assets of the Credit Parties in
connection with any sale pursuant to Section 363(k) of the Bankruptcy Code;

(xiv) any application for any of the orders described in clauses (iv), (v),
(vi), (ix) or (xiii) above shall be made and, if made by a Person other than a
Credit Party, such application is not being diligently contested by such Credit
Party in good faith;

(xv) except as permitted by the Interim Order or Final Order and set forth in
the Budget in form and substance reasonably satisfactory to the Lenders, the
Required Revolving Lenders and the Required LC Facility Lenders, any Credit
Party shall make any Pre-Petition Payment (including, without limitation,
related to any reclamation claims) following the Closing Date;

(xvi) reserved;

(xvii) any Credit Party shall file a motion in the Case to sell a material
portion of the assets of any Credit Party, or any Acquired Assets without prior
written consent of the Agent, the Required Revolving Lenders and the Required LC
Facility Lenders;

 

- 70 -



--------------------------------------------------------------------------------

(xviii) the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Agent, any Lender or any of the
Collateral;

(xix) a Reorganization Plan is filed in the Case, or an order shall be entered
by the Bankruptcy Court confirming a Reorganization Plan in the Case, that does
not provide for (I)(A) termination of Agent’s and Lenders’ commitment to make
advances or incur Letter of Credit Obligations hereunder, (B) the indefeasible
payment in full in cash of all Obligations and (C) the release of the Secured
Parties in full from all claims of the Credit Parties and their estates, in each
case on or before the effective date of such Reorganization Plan, and (II) the
continuation of the Liens and security interests granted to the Agent until the
effective date of such Reorganization Plan;

(xx) the expiration or termination of the “exclusive period” of the Credit
Parties under Section 1121 of the Bankruptcy Code for the filing of a plan of
reorganization;

(xxi) the termination or rejection of any contract of any Credit Party which
could reasonably be expected to result in a Material Adverse Effect;

(xxii) a breach or default occurs under any agreement providing for an Approved
Sale or such agreement is terminated for any reason, in each case, except as
consented to by the Agent and the Lenders; or

(xxiii) a breach of the terms or provisions of the Interim Order or Final Order.

(g) Reserved;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $10,000,000 or more (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of twenty (20) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) calendar days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

- 71 -



--------------------------------------------------------------------------------

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
(together with the Interim Order or Final Order, as applicable) shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens and the Carve-Out; or

(k) Damage; Casualty. Any casualty or damage occurs to any portion of the
Collateral in excess of $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage).

7.2 Remedies. On not less than five (5) Business Days’ prior written notice by
the Agent to counsel for the Credit Parties, the Office of the United States
Trustee (provided that such notice shall not relieve any Credit Party of any
obligation hereunder) (and counsel to the Creditors’ Committee (if appointed))
of the occurrence and continuance of an Event of Default and without any further
order of the Bankruptcy Court, Agent at the request of Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
to Issue Letters of Credit to be suspended or terminated, whereupon such
Commitments shall forthwith be suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or (except as provided above)
other notice of any kind, all of which are hereby expressly waived by each
Credit Party;

(c) terminate any Credit Party’s ability (i) to access the DIP Account and the
Loans and (ii) to use the cash collateral provided for by the Interim Order or
the Final Order (provided that the Credit Parties will, so long as no funds are
otherwise available, at all times be permitted to pay Professional Fees out of
amounts on deposit in the Carve-Out Reserve Account in accordance with the
Carve-Out approved in the Interim Order and the Final Order, as applicable);
and/or

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, the Interim Order, and
upon entry of the Final Order, the Final Order, or applicable law, in each case,
without further order of or application or motion to the Bankruptcy Court, and
without restriction or restraint by any stay under Sections 362 or 105 of the
Bankruptcy Code;

The Credit Parties shall not seek to enjoin, hinder, delay or object to the
Agent’s exercise of rights and remedies in accordance with this Agreement, and
at any proceeding with

 

- 72 -



--------------------------------------------------------------------------------

respect to the Agent’s exercise of rights and remedies, the Credit Parties
cannot raise any substantive objections, other than to challenge the occurrence
of the relevant Event of Default. On the Revolving Termination Date, any Lender
may terminate its and its Affiliates’ Bank Products in accordance with the
document governing such Bank Products.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the LC Facility Commitment) shall be
terminated for any reason or if otherwise required by the terms hereof, Agent,
upon request of Required LC Facility Lenders, shall demand (which demand shall
be deemed to have been delivered automatically upon any acceleration of the
Loans and other obligations hereunder pursuant to Section 7.2), and the Borrower
shall thereupon deliver to Agent, to be held for the benefit of the LC Facility
Lenders entitled thereto, an amount of cash equal to 105% of the amount of L/C
Reimbursement Obligations as additional collateral security for Obligations.
Agent may at any time apply any or all of such cash and cash collateral to the
payment of any or all of the Credit Parties’ Obligations. The remaining balance
of the cash collateral will be returned to the Borrower when all Letters of
Credit have been terminated or discharged, all Commitments have been terminated
and all Obligations have been paid in full in cash (other than obligations in
respect of Bank Products and Secured Rate Contracts and contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted).

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender hereby appoints Cantor as Agent hereunder
and authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents, and each Person
making any payment in connection with any Loan Document to any Secured Party is
hereby authorized to make such payment to Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any

 

- 73 -



--------------------------------------------------------------------------------

bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, at the direction of the Required Lenders,
exercise all remedies given to Agent and the other Secured Parties with respect
to the Collateral, whether under the Loan Documents, applicable Requirements of
Law or otherwise and (vii) execute any amendment, consent or waiver under the
Loan Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the
Secured Parties for purposes of the perfection of Liens with respect to any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Agent shall not be responsible to any of the
Secured Parties for any recitals, statements, representations or warranties
contained herein, or in any document referred to or provided for herein, or
received by any of them hereunder, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of the Collateral or any document
referred to or provided for herein or for any failure by the Borrower, any other
Credit Party or any other Person to perform any of its obligations hereunder or
thereunder. In no event shall Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, future
changes in applicable law or regulation, and interruptions, loss or malfunctions
of utilities, communications or computer (software and hardware) services; it
being understood that Agent shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person, regardless of whether a Default or Event of
Default shall have occurred and is continuing, and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document and shall not be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether Agent has been advised
of the likelihood of such loss or

 

- 74 -



--------------------------------------------------------------------------------

damage and regardless of the form of action, and each Secured Party, by
accepting the benefits of the Loan Documents, hereby waives and agrees not to
assert any claim against Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Notwithstanding anything to the contrary contained in this Agreement, Agent
shall not have any duty to take, or omit to take, any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that Agent shall not be
required to take, or omit to take, any action that, in its opinion or the
opinion of its counsel, may expose Agent to liability or that is contrary to any
Loan Document or applicable Requirement of Law.

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders; provided
that the foregoing shall not prohibit (i) Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) each LC Facility
Lender from exercising the rights and remedies that inure to its benefit (solely
in its capacity as LC Facility Lender) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant

 

- 75 -



--------------------------------------------------------------------------------

to Section 7.2 and (B) in addition to the matters set forth in clauses (ii),
(iii) and (iv) of the preceding proviso and subject to Section 9.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

(d) Notwithstanding clause (a) above, Agent shall not be required to take, or to
omit to take, any action (i) unless, upon demand, Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to Agent, any other Person) against all Liabilities
that, by reason of such action or omission, may be imposed on, incurred by or
asserted against Agent or any Related Person thereof or (ii) that is, in the
reasonable opinion of Agent or its counsel, contrary to any Loan Document or
applicable Requirement of Law.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

 

- 76 -



--------------------------------------------------------------------------------

(ii) shall not be responsible to any Lender or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender or other Person for any statement, document, information, representation
or warranty made or furnished by or on behalf of any Credit Party or any Related
Person of any Credit Party in connection with any Loan Document or any
transaction contemplated therein or any other document or information with
respect to any Credit Party, whether or not transmitted or (except for documents
expressly required under any Loan Document to be transmitted to the Lenders)
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Loan Documents;

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower or any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case Agent shall
promptly give notice of such receipt to all Lenders);

(v) shall not be required to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or
thereunder or in the exercise of any of its rights or powers;

(vi) shall not be required to inspect the Collateral or books of the Borrower or
the Credit Parties;

and, for each of the items set forth in clauses (i) through (vi) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action it might have against Agent based thereon.

(c) Each Lender (i) acknowledges that it has performed and will continue to
perform its own diligence and has made and will continue to make its own
independent investigation of the operations, financial conditions and affairs of
the Credit Parties and (ii) agrees that is shall not rely on any audit or other
report provided by Agent or its Related Persons (an “Agent Report”). Each Lender
further acknowledges that any Agent Report (i) is provided to the Lenders solely
as a courtesy, without consideration, and based upon the understanding that such
Lender will not rely on such Agent Report, (ii) was prepared by Agent or its
Related Persons based upon information provided by the Credit Parties solely for
Agent’s own internal use, (iii) may not be complete and may not

 

- 77 -



--------------------------------------------------------------------------------

reflect all information and findings obtained by Agent or its Related Persons
regarding the operations and condition of the Credit Parties. Neither Agent nor
any of its Related Persons makes any representations or warranties of any kind
with respect to (i) any existing or proposed financing, (ii) the accuracy or
completeness of the information contained in any Agent Report or in any related
documentation, (iii) the scope or adequacy of Agent’s and its Related Persons’
due diligence, or the presence or absence of any errors or omissions contained
in any Agent Report or in any related documentation, and (iv) any work performed
by Agent or Agent’s Related Persons in connection with or using any Agent Report
or any related documentation.

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender receiving a copy of
any Agent Report. Without limiting the generality of the forgoing, neither Agent
nor any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Agent Report, or the appropriateness of any Agent Report for
any Lender’s purposes, and shall have no duty or responsibility to correct or
update any Agent Report or disclose to any Lender any other information not
embodied in any Agent Report, including any supplemental information obtained
after the date of any Agent Report. Each Lender releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender having access to any
Agent Report or any discussion of its contents, and agrees to indemnify and hold
harmless Agent and its Related Persons from all claims, liabilities and expenses
relating to a breach by any Lender arising out of such Lender’s access to any
Agent Report or any discussion of its contents, but excluding any claim,
liability or expense that resulted primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Revolving Lender”, “Required Lender”,
“Required Revolving Lender” and any similar terms shall, except where otherwise
expressly provided in any Loan Document, include, without limitation, Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.

8.7 Lender Credit Decision.

(a) Each Lender acknowledges that it shall, independently and without reliance
upon Agent, any Lender or any of their Related Persons or upon any document
(including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its

 

- 78 -



--------------------------------------------------------------------------------

Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Credit Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by Agent to the Lenders, Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party that may come in to the possession of Agent or any of its
Related Persons.

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates, such Lender acknowledges that,
notwithstanding such election, Agent and/or the Credit Parties will, from time
to time, make available syndicate-information (which may contain MNPI) as
required by the terms of, or in the course of administering the Loans to the
credit contact(s) identified for receipt of such information on the Lender’s
administrative questionnaire who are able to receive and use all syndicate-level
information (which may contain MNPI) in accordance with such Lender’s compliance
policies and contractual obligations and any Requirement of Law, including
federal and state securities laws; provided, that if such contact is not so
identified in such questionnaire, the relevant Lender hereby agrees to promptly
(and in any event within one (1) Business Day) provide such a contact to Agent
and the Credit Parties upon request therefor by Agent or the Credit Parties. At
any time that no such contact in respect to a Lender has been provided to Agent
and the Credit Parties, Agent may make available the above described information
(which may contain MNPI) to any credit contact(s) on such Lender’s
administrative questionnaire. Notwithstanding such Lender’s election to abstain
from receiving MNPI, such Lender acknowledges that if such Lender chooses to
communicate with Agent, it assumes the risk of receiving MNPI concerning the
Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy (including the Case), restructuring or other
legal or other proceeding (including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.

 

- 79 -



--------------------------------------------------------------------------------

(b) Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by any Credit Party), severally and
ratably, from and against Liabilities (including, to the extent not indemnified
pursuant to Section 8.8(c), taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, any Related Document or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any applicable law, Agent may, in its sole
discretion, withhold from any payment to any Lender under a Loan Document an
amount equal to any applicable withholding tax. If the IRS or any other
Governmental Authority asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), or Agent
reasonably determines that it was required to withhold taxes from a prior
payment but failed to do so, such Lender shall promptly indemnify Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including penalties and interest, and together with all expenses incurred by
Agent, including legal expenses, allocated internal costs and out-of-pocket
expenses. Agent may offset against any payment to any Lender under a Loan
Document, any applicable withholding tax that was required to be withheld from
any prior payment to such Lender but which was not so withheld, as well as any
other amounts for which Agent is entitled to indemnification from such Lender
under this Section 8.8(c).

(d) The obligations set forth in this Section 8.8 shall survive the termination
of this Agreement, the discharge of the Loans and Notes and any resignation or
removal of Agent hereunder.

8.9 Resignation of Agent.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
no such date is set forth therein, upon the date such notice shall be effective
in accordance with the terms of this Section 8.9. If Agent delivers any such
notice, the Required Lenders shall have the right to appoint a successor Agent.
If, within 30 days after the date of retiring Agent’s notice of resignation, no
successor Agent has been

 

- 80 -



--------------------------------------------------------------------------------

appointed by the Required Lenders that has accepted such appointment, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent from
among the Lenders. Each appointment under this clause (a) shall be subject to
the prior consent of the Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c) Any Person: (i) into which any Agent may be merged or consolidated or to
which Agent transfers all or substantially all of its administrative agency
business or (ii) that may result from any merger, conversion, transfer or
consolidation to which Agent shall be a party, shall (if such Agent is not the
surviving entity) be the successor of such Agent without the execution or filing
of any instrument or any further act on the part of any of the parties hereto.

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Agent to release (or, in the case of clause (b)(ii)
below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent); and

(b) subject to the terms of the Intercreditor Agreement, any Lien held by Agent
for the benefit of the Secured Parties against (i) any Collateral that is sold,
transferred, conveyed or otherwise disposed of by a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a waiver or
consent), (ii) any Property subject to a Lien permitted hereunder in reliance
upon subsection 5.1(h) or 5.1(i) and (iii) all of the Collateral and all Credit
Parties, upon (A) termination of the Commitments, (B) payment and satisfaction
in full of all Loans, all L/C Reimbursement Obligations, all other Obligations
under the Loan Documents and all Obligations arising under Secured Rate
Contracts, that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable, (C) deposit of cash collateral with
respect to all contingent Obligations (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Agent of a back-up
letter of credit), in

 

- 81 -



--------------------------------------------------------------------------------

amounts and on terms and conditions and with parties satisfactory to Agent and
each Indemnitee that is, or may be, owed such Obligations (excluding contingent
Obligations (other than L/C Reimbursement Obligations) as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent.

Each Lender hereby directs Agent, and Agent hereby agrees, upon receipt of at
least three (3) Business Days’ advance notice from the Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the guaranties and Liens when and as directed in this Section 8.10.

Except as provided in Section 9.1(g), nothing contained herein shall be
construed to require the consent of any Bank Product Provider to any release of
Collateral or termination of security interests in any Collateral.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among Agent and all other Secured Parties, that such Secured Party is bound by
(and, if requested by Agent, shall confirm such agreement in a writing in form
and substance acceptable to Agent) this Article VIII and Sections 9.3, 9.9,
9.10, 9.11, 9.17, 9.24 and 10.1 and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders party
hereto shall be entitled to act at its sole discretion, without regard to the
interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

8.12 [Reserved].

8.13 Information Regarding Bank Products. Each Lender agrees that upon the
reasonable request of Agent, it shall from time to time provide Agent with
updated information regarding the Bank Product Obligations owing to it or its
Affiliates in order to facilitate Agent’s administration of the credit
facilities hereunder (it being understood that upon the failure of any Lender or
any Affiliate of a Lender to provide such information, Agent may, in its
discretion, exclude the Bank Product Obligations of such Lender or such
Affiliate from the “Obligations” and from distribution under subsection
1.10(c)(ii)).

 

- 82 -



--------------------------------------------------------------------------------

8.14 Intercreditor Agreement. Each Lender hereby (a) agrees that this Agreement
and the other Loan Documents, and the rights and remedies of the Agent and the
Lenders hereunder and thereunder, are subject to the terms of the Intercreditor
Agreement (and to the extent any terms of this Agreement or any other Loan
Document conflicts or is inconsistent with the terms thereof, the terms of the
Intercreditor Agreement shall control), (b) agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement,
and (c) hereby authorizes and instructs the Agent to enter into the
Intercreditor Agreement.

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Agent Fee Letter, which may be amended in writing and
signed by the Borrower and the Agent), and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent with the
consent of the Required Lenders), and the Borrower, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders directly affected thereby
(or by Agent with the consent of all the Lenders directly affected thereby), in
addition to the Required Lenders (or by Agent with the consent of the Required
Lenders) and the Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to subsection 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to subsection 1.3(c), which may be reduced or waived with the consent
of the Required Lenders), fees or other amounts (other than principal) due to
the Lenders (or any of them) hereunder or under any other Loan Document (for the
avoidance of doubt, mandatory prepayments pursuant to Section 1.8 (other than
payment at maturity under subsection 1.8(a) or (b)) may be postponed, delayed,
reduced, waived or modified with the consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

 

- 83 -



--------------------------------------------------------------------------------

(iv) amend or modify subsection 1.10(c)(i) or (ii) or any provision of this
Agreement or any other Loan Document requiring payment to be made in accordance
with subsection 1.10(c)(i) or (ii);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 or, subject to subsection 9.1(f) below, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, release all or substantially all of the Collateral,
subordinate the Obligations or the Liens securing the Obligations, except as
otherwise may be provided in this Agreement or the other Loan Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by Agent
or each LC Facility Lender, as the case may be, in addition to the Required
Lenders or all Lenders directly affected thereby, as the case may be (or by
Agent with the consent of the Required Lenders or all the Lenders directly
affected thereby, as the case may be), affect the rights or duties of Agent or
such LC Facility Lender, as applicable, under this Agreement or any other Loan
Document. No amendment, modification or waiver of this Agreement or any Loan
Document that (i) excludes Obligations arising under Secured Rate Contracts from
the definition of “Obligations” or results in Obligations owing to any Secured
Swap Provider becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof) or (ii) amends the priority of payment of
Obligations arising under Secured Rate Contracts under Section 1.10(c)(ii) in a
manner adverse to the Secured Swap Provider party to such Secured Rate Contract,
shall be effective without the written consent of such Secured Swap Provider.

(c) Required Revolving Lenders and Required LC Facility Lenders.

(i) No amendment or waiver shall, unless signed by the Required Revolving
Lenders (or by Agent with the consent of Required Revolving Lenders) in addition
to the Required Lenders (or by Agent with the consent of the Required Lenders):
(A) amend or waive compliance with the conditions precedent to the obligations
of Lenders to make any Revolving Loan in Sections 2.1 or 2.2; (B) [reserved];
(C) waive any Default or Event of Default for the purpose of satisfying the
conditions precedent to the obligations of Lenders to make any Revolving Loan in
Section 2.2; (D) amend or waive this subsection 9.1(c)(i) or the definitions of
the terms used in this subsection 9.1(c)(i) insofar as the definitions affect
the substance of this subsection 9.1(c)(i); or (E) amend or modify the
definitions of Eligible Credit/Debit Card

 

- 84 -



--------------------------------------------------------------------------------

Receivables, Eligible Trade Receivables, Eligible Wireless Receivables, Eligible
Inventory, Eligible In-Transit Inventory, Revolving Borrowing Base or Term Loan
Borrowing Base, including any increase in the percentage advance rates in the
definitions of Revolving Borrowing Base or Term Loan Borrowing Base, in a manner
which would increase the Availability under the Revolving Borrowing Base. No
amendment or waiver shall, unless signed by all Revolving Lenders (or by Agent
with the consent of all Revolving Lenders) in addition to the Required Lenders
(or by Agent with the consent of the Required Lenders), change the definition of
(x) the term Required Revolving Lenders, (y) the percentage of Lenders which
shall be required for Revolving Lenders to take any action hereunder or (z) any
specific right of Required Revolving Lenders to grant or withhold consent or
take or omit to take any action hereunder.

(ii) No amendment or waiver shall, unless signed by the Required LC Facility
Lenders (or by Agent with the consent of Required LC Facility Lenders) in
addition to the Required Lenders (or by Agent with the consent of the Required
Lenders): (A) amend or waive compliance with the conditions precedent to the
obligations of any LC Facility Lender to Issue any Letter of Credit in Sections
2.1 or 2.2; (B) waive any Default or Event of Default for the purpose of
satisfying the conditions precedent to the obligations of any LC Facility Lender
to Issue any Letter of Credit in Section 2.2; (C) amend or waive this subsection
9.1(c)(ii) or the definitions of the terms used in this subsection 9.1(c)(ii)
insofar as the definitions affect the substance of this subsection 9.1(c)(ii);
or (D) amend or modify the definitions of Eligible Credit/Debit Card
Receivables, Eligible Trade Receivables, Eligible Wireless Receivables, Eligible
Inventory, Eligible In-Transit Inventory, Revolving Borrowing Base or Term Loan
Borrowing Base, including any increase in the percentage advance rates in the
definitions of Revolving Borrowing Base or Term Loan Borrowing Base, in a manner
which would increase the Availability under the Revolving Borrowing Base. No
amendment or waiver shall, unless signed by all LC Facility Lenders (or by Agent
with the consent of all LC Facility Lenders) in addition to the Required Lenders
(or by Agent with the consent of the Required Lenders), change the definition of
(x) the term Required LC Facility Lenders, (y) the percentage of Lenders which
shall be required for LC Facility Lenders to take any action hereunder or
(z) any specific right of Required LC Facility Lenders to grant or withhold
consent or take or omit to take any action hereunder.

(d) If any amendment or modification to the SCP Loan Documents amends or
modifies any covenant (including any financial covenant) or event of default
contained in the SCP Loan Documents (or any related definitions), in each case,
in a manner that is more restrictive than the applicable provisions of the Loan
Document permit as of the date thereof, or if any amendment or modification to
the SCP Credit Agreement or other SCP Loan Document adds an additional covenant
or event of default therein, the Credit Parties acknowledge and agree that this
Agreement or the other Loan Documents, as the case may be, subject to the
approval of the Required Lenders (and each Lender directly affected thereby to
the extent subsection 9.1(a) requires the approval of such Lender to amend or
modify such term), may be amended or modified to affect similar amendments or
modifications with respect to this Agreement or such other Loan Documents,
without the need for any further action or consent by any Credit Party or any
other party. In furtherance of the foregoing, the Credit Parties shall permit
the Agent and

 

- 85 -



--------------------------------------------------------------------------------

Lenders to document each such similar amendment or modification to this
Agreement or such other Loan Document or insert a corresponding new covenant or
event of default in this Agreement or such other Loan Document without any need
for any further action or consent by the Credit Parties.

(e) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” or a “Revolving Lender” (or be, or have
its Loans and Commitments, included in the determination of “Required Lenders”,
“Required Revolving Lenders” or “Lenders directly affected” pursuant to this
Section 9.1) for any voting or consent rights under or with respect to any Loan
Document, except that a Non-Funding Lender shall be treated as an “Affected
Lender” for purposes of Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to
an increase in such Non-Funding Lender’s Commitments, a reduction of the
principal amount owed to such Non-Funding Lender or, unless such Non-Funding
Lender is treated the same as the other Lenders holding Loans of the same type,
a reduction in the interest rates applicable to the Loans held by such
Non-Funding Lender. Moreover, for the purposes of determining Required Lenders
and Required Revolving Lenders, the Loans and Commitments held by Non-Funding
Lenders shall be excluded from the total Loans and Commitments outstanding.

(f) No amendment, waiver or consent to this Agreement or any other Loan Document
shall become effective prior to delivery of a copy of such amendment, waiver or
consent to Agent.

(g) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Schedule 3.21 upon written notice to Agent,
(ii) Agent may amend Schedule 1.1(b) to reflect Sales entered into pursuant to
Section 9.9, and (iii) Agent and the Borrower may amend or modify this Agreement
and any other Loan Document to (1) upon not less than five (5) Business Days’
notice to each Lender and so long as no Lender has objected thereto prior to the
consummation of such amendment or modification, cure any ambiguity, omission,
defect or inconsistency therein, or (2) grant a new Lien for the benefit of the
Secured Parties, extend an existing Lien over additional Property for the
benefit of the Secured Parties or join additional Persons as Credit Parties;
provided that no Accounts or Inventory of such Person shall be included as
Eligible Credit/Debit Card Receivables, Eligible Trade Receivables, Eligible
Wireless Receivables, Eligible In-Transit Inventory or Eligible Inventory until,
if required by Agent, at the direction of the Required Lenders, a field
examination and/or Inventory appraisal with respect thereto has been completed
to the satisfaction of the Required Lenders, including the establishment of
Reserves required in Required Lenders’ Permitted Discretion.

(h) The consent of the Agent and any Bank Product Provider that is providing
Bank Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Rate Contracts of a Credit Party
or other Bank Products as set forth in Section 1.10(c)(ii) hereof that is
adverse to such Bank Product Provider.

 

- 86 -



--------------------------------------------------------------------------------

(i) Notwithstanding anything in this Section 9.1 to the contrary and to the
extent permitted by applicable law, for purposes of determining whether at least
fifty percent (50%) of the number of Lenders have approved a plan of
reorganization of any Credit Party in an Insolvency Proceeding, each Lender and
its Affiliates and Approved Funds will be deemed one Lender.

(j) [Reserved].

(k) Notwithstanding anything in this Section 9.1 to the contrary, the parties
hereto shall be permitted to amend this Agreement and the other Loan Documents
without further approval or order of the Court so long as such amendment is not
material (for purposes hereof, a “material” amendment shall mean, any amendment
that operates to increase the interest rate other than as currently provided in
this Agreement, increase the Aggregate Revolving Loan Commitment, add specific
new Events of Default or enlarge the nature and extent of default remedies
available to the Agent following an Event of Default) and is undertaken in good
faith by the parties hereto.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Intralinks® (to the
extent such system is available and set up by or at the direction of Agent prior
to posting) in an appropriate location by uploading such notice, demand,
request, direction or other communication to www.intralinks.com or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Agent, acting at the direction
of the Required Lenders, or (iv) addressed to such other address as shall be
notified in writing (A) in the case of the Borrower and Agent, to the other
parties hereto and (B) in the case of all other parties, to the Borrower and
Agent. Transmissions made by electronic mail or E-Fax to Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Agent applicable at the time and previously
communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

- 87 -



--------------------------------------------------------------------------------

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Agent, Lenders, each Credit Party and each of their Related Persons, is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which Agent, each
Secured Party and each Credit Party may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirement of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

- 88 -



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each of the Borrower, each other Credit Party executing this Agreement
and each Secured Party agrees that Agent has no responsibility for maintaining
or providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) the Agent for all reasonable
out-of-pocket costs and expenses incurred by it or any of its Related Persons,
in connection with the investigation, development, preparation, negotiation,
syndication, execution, interpretation or administration of, any modification of
any term of or termination of, any Loan Document, any commitment or proposal
letter therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein,
including, without limitation, all customary fees and charges (as adjusted from
time to time) of the Agent with respect to access to online Loan information,
the disbursement of funds (or the receipt of funds) to or for the account of
Credit Parties (whether by wire transfer or

 

- 89 -



--------------------------------------------------------------------------------

otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, in each case including Attorney Costs of one legal counsel
for the Agent and, to the extent necessary, one local counsel in each relevant
jurisdiction and regulatory counsel for the Agent, the cost of environmental
audits, Collateral audits and appraisals, background checks, out-of-pocket costs
and expenses in connection with the engagement or retention of any consultants
or advisors and any other out-of-pocket costs and expenses similar to any of the
foregoing, in each case subject to any cap on such costs and expenses agreed to
by the Borrower and such Person, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), (c) each of Agent and its Related Persons for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action (including, without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto)
with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party,
Loan Document or Obligation, including Attorney Costs, (d) Agent and its Related
Persons, in connection with the Case, including without limitation for,
reasonable costs and expenses incurred in connection with (i) the review of
pleadings and other filings made with the Bankruptcy Court, (ii) attendance at
all hearings in respect of the Case, and (iii) defending and prosecuting any
actions or proceedings arising out of or relating to the Pre-Petition
Obligations, the Obligations, the Liens securing the Pre-Petition Obligations
and the Obligations or any transactions related to arising in connection with
the Pre-Petition Loan Documents or the other Loan Documents, and (e) fees and
disbursements of Attorney Costs of one law firm on behalf of the LC Facility
Lenders, one law firm on behalf of the Term Lenders, and one law firm on behalf
of the Revolving Lenders (in each case other than Agent) and, in each case, to
the extent necessary, one local counsel in each relevant jurisdiction (and in
the case of an actual or perceived conflict of interest, one additional law firm
on behalf of the affected Lender(s)) incurred in connection with any of the
matters referred to in clauses (c) and (d) above. Such expenses may, in the case
of each of clauses (a) – (e), be charged to the DIP Account and shall be part of
the Obligations. Borrower agrees that in the event that any actions or
proceedings are in effect or are threatened by or Agent reasonably believes any
actions or proceedings may be brought by the Creditors’ Committee appointed
pursuant to Section 1102 of the Bankruptcy Code or any other party in interest
attacking the legality, validity, enforceability of the Pre-Petition
Obligations, the Liens arising under the Pre-Petition Credit Agreement or any
other matters relating to the Pre-Petition Loan Documents at the time of the
consummation of any sale of the assets of the Credit Parties or at the time that
Credit Parties propose to pay and satisfy the Obligations in full, Agent may
hold a reserve following the date of payment in full of the Obligations as cash
collateral for the expenses expected to be incurred in connection with such
actions or proceedings until the earlier of (x) Agent’s receipt of a general
release satisfactory in form and substance to Agent, and (y) the entry of a
final non-appealable order determining the outcome of such litigation.

 

- 90 -



--------------------------------------------------------------------------------

9.6 Indemnity.

(a) Each Credit Party agrees to indemnify, hold harmless and defend Agent, each
Lender and each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
securities or creditors (and including attorneys’ fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
the Borrower and each other Credit Party executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Credit
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such

 

- 91 -



--------------------------------------------------------------------------------

Environmental Liabilities (i) are incurred solely following foreclosure by Agent
or following Agent or any Lender having become the successor-in-interest to any
Credit Party or any Related Person of any Credit Party and (ii) are attributable
solely to acts of such Indemnitee.

(c) This Section 9.6 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified by each Lender that such Lender
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower, the other Credit Parties hereto
(in each case except for Article VIII), Agent and each Lender receiving the
benefits of the Loan Documents and, to the extent provided in Section 8.11, each
other Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of the Borrower, any other Credit Party or Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender (other than a
Non-Funding Lender or Impacted Lender), (ii) any Affiliate or Approved Fund of
any existing Lender (other than a Non-Funding Lender or Impacted Lender),
(iii) to the purchaser in connection with any credit bid pursuant to the Asset
Purchase Agreement or (iv) any other Person acceptable

 

- 92 -



--------------------------------------------------------------------------------

(which acceptance shall not be unreasonably withheld or delayed) to (A) the
Agent, (B) with respect to Sales of LC Facility Commitments, each LC Facility
Lender and (C) as long as no Default or Event of Default is continuing, after
the completion of the primary syndication of the Loans and Commitments, the
Borrower (which acceptances shall be deemed to have been given unless an
objection is delivered to Agent within five (5) Business Days after notice of a
proposed sale is delivered to the Borrower); provided, however, that (u) in no
event shall any Sale be made to (1) a Credit Party or any Subsidiary,
(2) competitors of the Borrower identified in writing to the Agent prior to the
date hereof or (3) any Person identified to the Lenders, and approved by, the
Required Lenders, prior to the Closing Date, (v) such Sales do not have to be
ratable between the Revolving Loans, Letter of Credit Obligations and Term Loan
but must be ratable among the obligations owing to and owed by such Lender with
respect to the Revolving Loans, Letter of Credit Obligations or the Term Loan,
(w) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $5,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower (to the extent
required) and Agent, (x) such Sales shall be effective only upon the
acknowledgement of such Sale by Agent by Agent’s execution and delivery of the
relevant Assignment, (y) interest accrued prior to and through the date of any
such Sale may not be assigned, and (z) such Sales by Lenders who are Non-Funding
Lenders due to clause (a) of the definition of Non-Funding Lender shall be
subject to Agent’s prior written consent in all instances, unless in connection
with such Sale, such Non-Funding Lender cures, or causes the cure of, its
Non-Funding Lender status as contemplated in subsection 1.11(e)(v). Agent’s
refusal to accept a Sale to a holder of Subordinated Debt or an Affiliate of
such a holder, or to any Person that would be a Non-Funding Lender or an
Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable.

(c) Procedure. The parties to each Sale made in reliance on subsection (b) above
(other than those described in subsection (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent; provided, that (i) if a Sale by a Lender is made to an Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate or Approved Fund of such assignor Lender, and
concurrently to one or more Affiliates or Approved Funds of such Assignee, then
only one assignment fee of $3,500 shall be due in connection with such Sale
(unless waived or reduced by Agent). Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is made in accordance with
clause (iii) of subsection 9.9(b), upon Agent (and the Borrower, if applicable)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.

 

- 93 -



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to subsection 1.4(b), (i) the assignee thereunder shall become
a party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with
clause (b) above), shall be entitled to any rights of such Lender hereunder and
no such Lender shall be relieved of any of its obligations hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation, (y) with notice to Agent, assign
to an SPV all or any portion of its funded Loans (without assigning the
corresponding Commitment) without the consent of any Person or the payment of a
fee, by execution of a written assignment agreement in form agreed to by such
Lender and such SPV and (z) without notice to or consent from Agent or the
Borrower, sell participations to one or more Persons in or to all or a portion
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Term Loan, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant, assignment or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option or assignment agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and

 

- 94 -



--------------------------------------------------------------------------------

obligations, and the rights and obligations of the Credit Parties and the
Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the tax forms such Lender is required to collect
pursuant to subsection 10.1(f) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant, assignment
or participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option or assignment agreement and set forth
in a notice provided to Agent by such SPV and such Lender, provided, however,
that in no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option or assignee pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of and stated interest on each participant’s interest in the
Loans or other Obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

- 95 -



--------------------------------------------------------------------------------

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of Agent and each Lender acknowledges and
agrees that it may receive material non-public information (“MNPI”) hereunder
concerning the Credit Parties and their Affiliates and agrees to use such
information in compliance with all relevant policies, procedures and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).

(b) Confidential Information. Each of Agent and each Lender agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or Agent, as the case may be, or to any Person that any
LC Facility Lender causes to Issue Letters of Credit hereunder, that are advised
of the confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 9.10 or (B) available to such
Lender or Agent or any of their Related Persons, as the case may be, from a
source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein), lenders or servicers under a securitization, participants, direct or
contractual counterparties to any Secured Rate Contracts or Bank Product and to
their respective Related Persons, in each case to the extent such assignees,
SPVs, investors, lenders, servicers, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Related Persons referring
to a Lender or Agent or any of their Related Persons. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

 

- 96 -



--------------------------------------------------------------------------------

(c) Tombstones. Each Credit Party consents to the publication by Agent or any
Lender of any press releases, tombstones, advertising or other promotional
materials (including, without limitation, via any Electronic Transmission)
relating to the financing transactions contemplated by this Agreement using such
Credit Party’s name, product photographs, logo or trademark.

(d) [Reserved].

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Agent, and made available, to the Lenders by posting such
Borrower Materials on an E-System. The Credit Parties authorize Agent to
download copies of their logos from its website and post copies thereof on an
E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Agent and the Lenders shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of U.S. federal and state securities laws. The Credit Parties further
represent, warrant, acknowledge and agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests and any similar requests or
notices posted on or through an E-System). Before distribution of any Borrower
Materials, the Credit Parties agree to execute and deliver to Agent a letter
authorizing distribution of the evaluation materials to prospective Lenders and
their employees willing to receive MNPI, and a separate letter authorizing
distribution of evaluation materials that do not contain MNPI and represent that
no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender and each Affiliate (including
each branch office thereof) of any of them is hereby authorized, without notice
or demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements of Law, to set off and apply
any and all deposits (whether general or special, time or demand, provisional or
final) at any time held and

 

- 97 -



--------------------------------------------------------------------------------

other Indebtedness, claims or other obligations at any time owing by Agent, such
Lender or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender shall exercise any such right of setoff without the
prior consent of Agent or Required Lenders. Each of Agent and each Lender agrees
promptly to notify the Borrower and Agent after any such setoff and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights under this Section 9.11 are in addition to any other rights and
remedies (including other rights of setoff) that Agent, the Lenders, their
Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to Section 9.9 or Article X and such
payment exceeds the amount such Lender would have been entitled to receive if
all payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Loan Documents, such Lender shall purchase for cash from other
Lenders such participations in their Obligations as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received by Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (ii) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Agent in an amount that
would satisfy the cash collateral requirements set forth in subsection 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

- 98 -



--------------------------------------------------------------------------------

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, Agent and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law.

(i) The laws of the State of New York shall govern all matters arising out of,
in connection with or relating to this Agreement, including, without limitation,
its validity, interpretation, construction, performance and enforcement
(including, without limitation, any claims sounding in contract or tort law
arising out of the subject matter hereof and any determinations with respect to
post-judgment interest), except to the extent that the application of the
Bankruptcy Code is mandatory.

(ii) IF (I) THE CASE IS DISMISSED, (II) THE BANKRUPTCY COURT ABSTAINS FROM
HEARING ANY ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS (OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO)
OR (III) THE BANKRUPTCY COURT REFUSES TO EXERCISE JURISDICTION OVER ANY ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS (OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF

 

- 99 -



--------------------------------------------------------------------------------

THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO), THEN ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM, RELATED TO OR
IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE COLLATERAL
SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE BOROUGH OF MANHATTAN,
COUNTY OF NEW YORK, STATE OF NEW YORK. EACH OF THE CREDIT PARTIES HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS
LOCATED WITHIN SAID CITY AND STATE. EACH OF THE CREDIT PARTIES HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT
AGAINST ANY CREDIT PARTY BY ANY SECURED PARTY IN ACCORDANCE WITH THIS SECTION.

(iii) Each Credit Party hereby waives personal service of any and all process
upon it and consents that all such service of process may be made by registered
mail (return receipt requested) directed to Borrower at its address set forth on
its signature page and service so made shall be deemed completed five (5) days
after the same shall have been so deposited in the mail of the United States of
America. Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against any Credit Party in the courts of any other jurisdiction.
Each Credit Party waives any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Any judicial
proceeding by any Credit Party against Agent or any Lender involving, directly
or indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the Borough of Manhattan, County of New
York, State of New York.

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Agent to
commence any proceeding in the federal or state courts of any other jurisdiction
to the extent Agent determines that such action is necessary or appropriate to
exercise its rights or remedies under the Loan Documents. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Credit
Party) hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or

 

- 100 -



--------------------------------------------------------------------------------

proceeding brought in the United States of America with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified
herein (and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF SUCH LENDER’S
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE
EXPRESSLY STATED IN SUCH OTHER LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN
DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH
CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive,

 

- 101 -



--------------------------------------------------------------------------------

release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) Any indemnification or other protection provided to any Indemnitee pursuant
to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6 (Indemnity) and
Article VIII (Agent) and Article X (Taxes, Yield Protection and Illegality),
shall (x) survive the termination of the Commitments and the payment in full of
all other Obligations and (y) inure to the benefit of any Person that at any
time held a right thereunder (as an Indemnitee or otherwise) and, thereafter,
its successors and permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender that is not Agent or an
Affiliate of Agent (an “Affected Lender”) for payment of additional costs as
provided in Sections 10.1, 10.3 and/or 10.6; or (ii) any failure by any Lender
(other than Agent or an Affiliate of Agent) to consent to a requested amendment,
waiver or modification to any Loan Document in which Required Lenders have
already consented to such amendment, waiver or modification but the consent of
each Lender (or each Lender directly affected thereby, as applicable) is
required with respect thereto, the Borrower may, at its option, notify Agent and
such Affected Lender (or such non-consenting Lender) of the Borrower’s intention
to obtain, at the Borrower’s expense, a replacement Lender (“Replacement
Lender”) for such Affected Lender (or such non-consenting Lender), which
Replacement Lender shall be reasonably satisfactory to Agent. In the event the
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such non-consenting
Lender) shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Affected Lender
for its increased costs for which it is entitled to reimbursement under this
Agreement through the date of such sale and assignment. In the event that a
replaced Lender does not execute an Assignment pursuant to Section 9.9 within
five (5) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 9.22 and presentation to such replaced
Lender of an Assignment evidencing an assignment pursuant to this Section 9.22,
the Borrower shall be entitled (but not obligated) to execute such an Assignment
on behalf of such replaced Lender, and any such Assignment so executed by the
Borrower, the Replacement Lender and Agent, shall be effective for purposes of
this Section 9.22 and Section 9.9. Notwithstanding the foregoing, with respect
to a Lender that is a Non-Funding Lender or an Impacted Lender, Agent may, but
shall not be obligated to, obtain a Replacement Lender and execute an Assignment
on behalf of such Non-Funding Lender or Impacted Lender at any time with three
(3) Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans

 

- 102 -



--------------------------------------------------------------------------------

and Commitments to be sold and assigned, in whole or in part, at par. Upon any
such assignment and payment and compliance with the other provisions of
Section 9.9, such replaced Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such replaced Lender to indemnification
hereunder shall survive.

9.23 Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several.

9.24 Creditor-Debtor Relationship. The relationship between Agent and each
Lender, on the one hand, and the Credit Parties, on the other hand, is solely
that of creditor and debtor. No Secured Party has any fiduciary relationship or
duty to any Credit Party arising out of or in connection with, and there is no
agency, tenancy or joint venture relationship between the Secured Parties and
the Credit Parties by virtue of, any Loan Document or any transaction
contemplated therein.

9.25 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

9.26 Credit Parties’ Acknowledgement of Matters Regarding the Revolving
Borrowing Base and the SCP Inventory Sale Reserve. Each of the Credit Parties
acknowledges and agrees that, for purposes of determining the SCP Inventory Sale
Reserve, the Agent shall be entitled to rely solely on the calculation thereof
made by the Borrower as reflected in the most recent Borrowing Base Certificate
delivered by the Borrower to Agent, unless Agent is notified in writing by SCP
Agent that such calculation is inaccurate, which notice shall provide Agent with
the correct calculation of the SCP Inventory Sale Reserve (the “SCP Inventory
Sale Reserve Correction Notice”), and, in such event, the Agent shall be
entitled to rely solely on the calculation of the SCP Inventory Sale Reserve
made by SCP Agent as reflected in the SCP Inventory Sale Reserve Correction
Notice. In addition, each of the Credit Parties acknowledges SCP Agent’s rights
under the Intercreditor Agreement to (a) engage (or cause the Agent to engage)
an appraiser to conduct an Inventory appraisal (such appraisal, an “SCP
Appraisal”) and (b) cause the Agent to utilize the results of such SCP Appraisal
to determine the NOLV Factor under the Revolving Borrowing Base to the extent it
will result in a lower NOLV Factor and to otherwise utilize such results in
connection with the Revolving Borrowing Base, which may result in a different
calculation of the Revolving Borrowing Base than the Revolving Borrowing Base
reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to Agent. Upon receipt by Agent of a SCP Inventory Sale Reserve
Correction Notice or a SCP Appraisal, the Credit Parties agree and acknowledge
that Agent shall implement any adjustments to the SCP Inventory Sale Reserve as
set forth in such SCP Inventory Sale Reserve Correction Notice or any reductions
to the Revolving Borrowing Base (or NOLV Factor thereunder)

 

- 103 -



--------------------------------------------------------------------------------

as a result of the SCP Appraisal, as applicable, and the Credit Parties shall
deliver an updated Borrowing Base Certificate to Agent reflecting such change to
the Revolving Borrowing Base. Each of the Credit Parties agrees that neither
Agent nor any Secured Party shall have any liability for relying on the
calculation of the SCP Inventory Sale Reserve, as set forth in a SCP Inventory
Sale Reserve Correction Notice, or on the NOLV Factor under the Revolving
Borrowing Base, as set forth in or a SCP Appraisal, in each case as delivered by
SCP Agent to Agent. Each of the Credit Parties agrees that in the event of any
discrepancy or dispute between the SCP Agent (or any SCP Lender) and the Credit
Parties as to the amount of the SCP Inventory Sale Reserve, Agent and the other
Secured Parties shall be entitled to rely solely on the calculation of SCP
Inventory Sale Reserve, as determined by the SCP Agent and shall have no
liability to any Credit Party or any other Person for doing so.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made without deduction or
withholding for all Taxes imposed by any Governmental Authority, except as
required by any Requirement of Law.

(b) If any Taxes shall be required by any Requirement of Law (as determined in
the good faith discretion of any Credit Party or Agent) to be deducted or
withheld from any amount payable under any Loan Document to any Recipient (i) if
such Tax is an Indemnified Tax, such amount shall be increased as necessary to
ensure that, after all required deductions for Taxes are made (including
deductions applicable to any increases to any amount under this Section 10.1),
such Recipient receives the amount it would have received had no such deductions
been made, (ii) the relevant Credit Party shall make such deductions, (iii) the
relevant Credit Party shall timely pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable Requirements
of Law and (iv) as soon as practicable after such payment is made, the relevant
Credit Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.

(c) In addition, the Borrower agrees to pay, and authorizes Agent, at the
direction of the Required Lenders, to pay any Other Taxes. As soon as
practicable after the date of any payment of Other Taxes by any Credit Party,
the Borrower shall furnish to Agent, at its address referred to in Section 9.2,
the original or a certified copy of a receipt evidencing payment thereof or
other evidence of payment reasonably satisfactory to Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Agent), each Recipient for all Indemnified Taxes
(including any Indemnified Taxes imposed by any jurisdiction on amounts payable

 

- 104 -



--------------------------------------------------------------------------------

under this Section 10.1) paid by such Recipient and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally asserted. A certificate of the Recipient (or of Agent
on behalf of such Recipient) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) Any Lender that is entitled to an exemption from withholding Tax or is
subject to such withholding Tax at a reduced rate under an applicable tax
treaty, shall deliver to the Borrower and the Agent, at the time or times
requested by the Borrower or the Agent, such properly completed and executed
documentation requested by the Borrower or the Agent as will permit payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Requirements of Law or requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing,

(i) Each Non-U.S. Lender Party that, at any of the following times, is entitled
to an exemption from United States withholding Tax or is subject to such
withholding Tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) (i) Forms W-8ECI (claiming exemption from U.S. withholding
Tax because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding Tax under
an income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements) or any successor forms, or (ii) in the
case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, Form W-8BEN (claiming exemption from U.S. withholding Tax
under the portfolio interest exemption) or any successor form and a certificate
in form and substance acceptable to Agent and Borrower that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a

 

- 105 -



--------------------------------------------------------------------------------

“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (B) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Credit Parties and Agent shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or Agent (or, in the case of
a participant or SPV, the relevant Lender), provide Agent and the Borrower (or,
in the case of a participant or SPV, the relevant Lender) with two completed
originals of Form W-9 (certifying that such U.S. Lender Party is entitled to an
exemption from U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (f) and provide them to Agent.

(iv) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender Party
fails to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Agent and Borrower any documentation under any
Requirement of Law or reasonably requested by Agent or Borrower sufficient for
Agent or Borrower to comply with their obligations under FATCA and to determine
that such Lender has complied with such applicable reporting requirements or to
determine the amount to deduct or withhold from such payment. Solely for
purposes of this paragraph (iv), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(v) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.1 (including by the payment of additional amounts
pursuant to this Section 10.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid

 

- 106 -



--------------------------------------------------------------------------------

over pursuant to this paragraph (v) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (v), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (v) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Each party’s obligations under this Section 10.1 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all Obligations under any Loan Document.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans, then,
on notice thereof by such Lender to the Borrower through Agent, the obligation
of that Lender to make LIBOR Rate Loans shall be suspended until such Lender
shall have notified Agent and the Borrower that the circumstances giving rise to
such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Agent that all Loans which would otherwise be made by any such Lender as LIBOR
Rate Loans shall be instead Base Rate Loans.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans if such designation will avoid the need for giving such notice
or making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

 

- 107 -



--------------------------------------------------------------------------------

10.3 Increased Costs and Reduction of Return.

(a) If any Lender shall determine that, due to either (i) the introduction of,
or any change in, or in the interpretation of, any Requirement of Law or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans or of Issuing or maintaining any Letter of
Credit, other than as a result of Taxes (other than Indemnified Taxes) then the
Borrower shall be liable for, and shall from time to time, within thirty
(30) days of demand therefor by such Lender (with a copy of such demand to
Agent), pay to Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs; provided, that
the Borrower shall not be required to compensate any Lender pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender notifies the Borrower, in writing of the increased
costs and of such Lender’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender (with a copy to Agent), the Borrower shall pay to such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender (or the entity controlling the Lender) for such increase;
provided, that the Borrower shall not be required to compensate any Lender
pursuant to this subsection 10.3(b) for any amounts incurred more than 180 days
prior to the date that such Lender notifies the Borrower, in writing of the
amounts and of such Lender’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

- 108 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a change
in a Requirement of Law under subsection 10.3(a) above and/or a change in a
Capital Adequacy Regulation under subsection 10.3(b) above, as applicable,
regardless of the date enacted, adopted or issued.

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after it
has given (or is deemed to have given) a Notice of Borrowing or a Notice of
Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after it has given a
notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a Lender
(and each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or that the LIBOR applicable pursuant to subsection 1.3(a) for any
requested Interest Period

 

- 109 -



--------------------------------------------------------------------------------

with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding or maintaining such Loan, Agent will
forthwith give notice of such determination to the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
hereunder shall be suspended until Agent revokes such notice in writing. Upon
receipt of such notice, the Borrower may revoke any Notice of Borrowing or
Notice of Conversion/Continuation then submitted by it. If the Borrower does not
revoke such notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrower, in the amount specified in the applicable notice
submitted by the Borrower, but such Loans shall be made, converted or continued
as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to Agent)
a certificate setting forth in reasonable detail the amount payable to such
Lender hereunder and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“Affected Lender”    9.22 “Agent Fee”    1.9(d) “Agent Fee Letter”    1.9(d)
“Agent Report”    8.5(c) “Aggregate Excess Funding Amount”    1.11(e)
“Agreement”    Preamble “Bankruptcy Court”    Recitals “Borrower”    Preamble
“Borrower Materials”    9.10(e) “Blocked Account”    4.11(b) “Blocked Account
Agreement”    4.11(b)

 

- 110 -



--------------------------------------------------------------------------------

“Case”    Recitals “Changed Circumstances”    6.8 “Credit Card Notification”   
4.11(a) “Damaged Lawsuit”    6.9 “Debtors”    Recitals “DIP Account”    1.11
“DIP Collateral”    6.2 “DIP Liens”    6.2 “Eligible Credit/Debit Card
Receivables”    1.12 “Eligible In-Transit Inventory”    1.16 “Eligible
Inventory”    1.15 “Eligible Trade Receivables”    1.13 “Eligible Wireless
Receivables”    1.14 “Event of Default”    7.1 “Excluded DDAs”    4.11(d) “First
Borrowing”    1.1(b)(i) “Immaterial Subsidiary”    4.13(b) “Indemnified Matters”
   9.6 “Indemnitees”    9.6 “Intercompany Note”    5.4(b) “Investments”    5.4
“L/C Reimbursement Agreement”    1.1(c) “L/C Reimbursement Date”    1.1(c)(v)
“L/C Request”    1.1(c) “Lender”    Preamble “Letter of Credit Fee”    1.9(c)
“Liquidation Budget”    4.1(e) “Maximum Lawful Rate”    1.3(d) “MNPI”    9.10(a)
“New Money Revolving Loans”    1.1(b)(i) “Notice of Conversion/Continuation”   
1.6(a) “OFAC”    3.28 “Other Lender”    1.11(e) “Participant Register”    9.9(f)
“Permitted Indebtedness”    5.5 “Permitted Investments”    5.4 “Petition Date”
   Recitals “Pre-Petition Agent”    Recitals “Pre-Petition Credit Agreement”   
Recitals “Pre-Petition Lender”    Recitals “Pre-Petition Released Claim”   
11.6(a) “Preliminary Borrowing Base Report”    4.2(d) “Register”    1.4(b)
“Releasee”    11.6(a) “Releasor”    11.6(a) “Replacement Lender”    9.22

 

- 111 -



--------------------------------------------------------------------------------

“Residual Account Blocked Account Agreement”    4.11(i) “Residual Account
Deposit Account”    4.11(i) “Restricted Payments”    5.11 “Revolving
Commitments”    1.1(b) “Revolving Loan”    1.1(b) “Roll-Up Revolving Loans”   
1.1(b)(ii) “Sale”    9.9(b) “SCP Appraisal”    9.26 “SCP Inventory Sale Reserve
Correction Notice”    9.26 “SDN List”    3.28 “Second Borrowing”    1.1(b)(i)
“Settlement Date”    1.11(b)

“Tax Returns”

“Term Loan”

“Term Loan Commitment”

  

3.10

1.1(a)

1.1(a)

“Unencumbered Property”    6.1(b)

“Unused LC Commitment Fee”

“Unused Revolving Commitment Fee”

  

1.9(b)(ii)

1.9(b)(i)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“6.75% Notes” means the Borrower’s 6.75% Senior Unsecured Notes due 2019 issued
pursuant to the 6.75% Notes Indenture.

“6.75% Notes Indenture” means that certain Indenture, dated as of May 3, 2011,
among the Borrower, the guarantors named therein and Wells Fargo Bank, N.A., as
trustee, as amended or supplemented from time to time.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Revolving Credit Exposure” means (A) following the entry of the Interim
Order, but prior to the entry of the Final Order, the sum of (i) the
Pre-Petition Revolving Obligations, (ii) the principal amount of outstanding New
Money Revolving Loans, and (iii) all L/C Reimbursement Obligations and
(B) following the entry of the Final Order, the sum of (i) the principal amount
of outstanding Roll-Up Revolving Loans, (ii) the principal amount of outstanding
New Money Loans and (iii) all L/C Reimbursement Obligations.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party.

 

- 112 -



--------------------------------------------------------------------------------

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquired Assets” has the meaning ascribed to such term in the Asset Purchase
Agreement.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person that results in a transaction described in
clauses (a) or (b) above.

“Ad Valorem Reserve” means, as of any date of determination, a reserve in
respect of ad valorem taxes payable by any Credit Party to any Governmental
Authority that are subject to or may result in a Lien on any asset of a Credit
Party that is prior to any Lien of the Agent.

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of (a) solely for purposes of Section 5.6, the power to
vote, or the beneficial ownership of, ten percent (10%) or more of the voting
Stock of such Person (either directly or through the ownership of Stock
Equivalents) or (b) the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

“Agent” means Cantor in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Agent’s Account” the account of Agent, as set forth on Agent’s signature page
hereto or as otherwise notified in writing to the Borrower by Agent.

“Aggregate Revolving Commitment” means the combined Revolving Commitments of the
Lenders, which shall as of the Closing Date be in the amount of $158,639,607, as
such amount may be reduced from time to time pursuant to this Agreement.

“Aggregate LC Facility Commitment” means the combined LC Facility Commitments of
the Lenders, which shall as of the Closing Date be in the amount of $15,000,000,
as such amount may be reduced from time to time pursuant to this Agreement.

 

- 113 -



--------------------------------------------------------------------------------

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$235,334,031, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $50,000,000, as such amount
may be reduced from time to time pursuant to this Agreement.

“Allowed Professional Fees” shall have the meaning given to the term “Allowed
Professional Fees” in the Final Order, or prior to the entry of the Final Order,
the Interim Order.

“Applicable Margin” means, with respect to the Loans: (a) if a Base Rate Loan,
five and a half percent (5.50%) per annum; and (b) if a LIBOR Rate Loan, six and
a half percent (6.50%) per annum.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Approved Sale” shall mean a sale of all or a substantial portion of all of the
Credit Parties’ or Borrower’s assets or business or pursuant to Section 363 of
the Bankruptcy Code which is approved by Agent, the Required Revolving Lenders
and the Required LC Facility Lenders or the sale contemplated by the Asset
Purchase Agreement.

“Asset Purchase Agreement” shall mean the Asset Purchase Agreement, dated on or
about February 5, 2015, by and between General Wireless, Inc., the Borrower and
the other signatories party thereto.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means and includes all reasonable and documented (in summary
form) fees and disbursements of any law firm or other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Revolving Borrowing Base (as calculated pursuant to the Borrowing Base
Certificate) in effect on such date of determination exceeds (b) the sum of
(x) the aggregate outstanding principal balance of Revolving Loans plus (y) 100%
of the aggregate outstanding face amount of Letters of Credit, in each case as
of such date of determination.

 

- 114 -



--------------------------------------------------------------------------------

“Availability Reserves” means, with respect to the Revolving Borrowing Base,
(a) the SCP Inventory Sale Reserve, (b) the Term Loan Reserve and (c) without
duplication of any Reserves or items that are otherwise addressed or excluded
through eligibility criteria, such other reserves, as the Agent, at the
direction of the Required Lenders, from time to time establish or modify in the
Required Lenders’ Permitted Discretion, to reflect the following (in each case,
whether or not the following shall constitute a Default or Event of Default):
(i) any impediments to the realization upon the Collateral (including, without
limitation, claims and liabilities that the Agent, at the direction of the
Required Lenders, determines will need to be satisfied in connection with the
realization upon such Collateral) and any out-of-pocket costs necessary to gain
access to, preserve, sell or otherwise dispose of the Collateral or collect the
Obligations, (ii) events, conditions, contingencies or risks which adversely
affect (A) any component of the Revolving Borrowing Base or the Collateral (or
its value) included in the Revolving Borrowing Base, including, without
limitation, (1) reductions in Eligible Credit/Debit Card Receivables, Eligible
Trade Receivables, Eligible Wireless Receivables, Eligible Inventory and
Eligible In-Transit Inventory since the delivery of the most recently delivered
Borrowing Base Certificate and (2) any change in any Credit Party’s method of
accounting, or (B) the validity or enforceability of this Agreement or the other
Loan Documents, the Liens and other rights of the Agent or any Lender in the
Collateral (including the enforceability, perfection and priority thereof) or
any of the material rights or remedies of the Secured Parties hereunder or
thereunder, (iii) the Agent’s or any Lender’s belief that any Borrowing Base
Certificate or other collateral report or financial information furnished by or
on behalf of any Credit Party to the Agent is or may have been incomplete,
inaccurate or misleading in any material respect, (iv) Obligations (including
anticipated termination amounts) under any Secured Rate Contracts and any Bank
Products (other than Cash Management Services), (v) outstanding Indebtedness of
the Credit Parties (including accrued and unpaid interest, fees and expenses
with respect thereto) and (vi) sales taxes and other tax liabilities (including
prospective or potential tax liabilities).

“Average Daily Availability” has the meaning specified in the definition of
“Applicable Margin”.

“Average Daily Availability Percentage” means, for any period, the percentage
derived by dividing (a) the Average Daily Availability during such period by
(b) the average daily Maximum Revolving Loan Balance. For purposes of this
definition, “Maximum Revolving Loan Balance” means the Revolving Borrowing Base
(as calculated pursuant to the Borrowing Base Certificate in effect from time to
time) less the aggregate amount of Letter of Credit Obligations.

“Avoidance Actions” means all of the Debtors or their estates under Chapter 5 or
Section 724(a) of the Bankruptcy Code and all proceeds thereof.

“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or any of its Subsidiaries by any Lender or of its
Affiliates, in each case, so long as such Person remains a Lender or, with
respect to any Affiliate, so long as such Lender remains a Lender (each a “Bank
Product Provider”): (a) Cash

 

- 115 -



--------------------------------------------------------------------------------

Management Services; (b) leasing transactions; (c) letters of credit and
bankers’ acceptances (not otherwise constituting Letters of Credit hereunder);
and (d) other banking products or services approved by Agent (not to be
unreasonably withheld); provided, however, that, (i) any Bank Product for the
benefit of any Foreign Subsidiary shall name the Borrower as a party thereto and
(ii) for any of the foregoing to be included for purposes of a distribution
under Section 1.10(c)(ii) Sixth, the applicable Bank Product Provider must have
provided written notice to Agent (and acknowledged by Agent (which
acknowledgment shall not be unreasonably withheld or delayed)) of (A) the
existence of such Bank Product, (B) the maximum dollar amount of obligations
arising thereunder (“Bank Product Amount”), and (C) the methodology to be used
by such parties in determining the Bank Product Amount owing from time to time.
Agent shall rely solely on the Bank Product notice provided to it by the
provider of such Bank Product (notwithstanding any dispute as among the provider
of such Bank Product and the relevant Credit Party or Subsidiary). The provider
of such Bank Product may (and upon the request of the Borrower shall) provide to
the Borrower a copy of any such Bank Product notice provided by it to Agent;
provided that the provider of such Bank Product shall not have any liability for
the failure to do so nor shall any such failure affect the validity of such Bank
Product notice.

“Bank Product Amount” has the meaning specified in the definition of Bank
Product.

“Bank Product Obligations” means all Obligations covered by clause (b) of the
definition of such term in this Agreement.

“Bank Product Provider” has the meaning specified in the definition of Bank
Product.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
(11 U.S.C. § 101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of three months. “Base Rate Loan” means a Loan that
bears interest based on the Base Rate.

 

- 116 -



--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Bidding Procedures” means the bidding, auction and sale procedures proposed by
the Debtors (i) that (a) include the right of the Agent on behalf of the Lenders
to credit bid in connection with any such sale(s) and (b) require all proceeds
of such sale(s) to be immediately applied directly and indefeasibly to the
obligations owing to the Agent and Lenders or to cash collateralize outstanding
letters of credit as appropriate, and (ii) in form and substance satisfactory to
the Agent and the Required Lenders.

“Bidding Procedures Order” means an order of the Bankruptcy Court obtained by
the Credit Parties approving the Bidding Procedures in form and substance
satisfactory to the Agent, the Required Revolving Lenders, and the Required LC
Facility Lenders and attached hereto as Exhibit 11.1(m).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Credit Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

“Borrowing” means the First Borrowing or the Second Borrowing, as applicable.

“Borrowing Base Certificate” means a certificate of the Borrower, on behalf of
each Credit Party, in substantially the form of Exhibit 11.1(b) hereto, duly
completed as of a date acceptable to the Required Lenders in their sole
discretion.

“Budget” means a 13-week budget of Borrower’s and its Subsidiaries’ cash flow
forecast, commencing with the week during which the Petition Date occurs,
containing line items of sufficient detail to reflect the Borrower’s and its
Subsidiaries’ consolidated projected receipts and disbursements for such 13-week
period, and which budget shall be in form and substance reasonably satisfactory
to the Required Lenders, prepared by Borrower and delivered to Agent on or
before the Closing Date and attached hereto as Exhibit 11.1(g), and as
supplemented in accordance with Section 4.1.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

“Cantor” means Cantor Fitzgerald Securities and any successor in interest
thereto.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

 

- 117 -



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to the Credit Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations); provided, that
the term “Capital Expenditures” shall not include:

(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent of the amount financed from
(i) insurance proceeds or compensation awards paid on account of any damage to,
destruction of or other casualty or loss involving any property or asset or
(ii) proceeds from any seizure, condemnation, confiscation or taking under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset;

(b) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time;

(c) expenditures that constitute any part of rental expenses of the Borrower and
its Subsidiaries during such period under operating leases for real or personal
property;

(d) expenditures that are accounted for as capital expenditures by the Borrower
and its Subsidiaries and that actually are paid for by a Person other than the
Borrower or any Subsidiary and for which neither the Borrower nor any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period, it being understood, however, that only the amount
of expenditures actually provided or incurred by the Borrower or any Subsidiary
in such period and not the amount required to be provided or incurred in any
future period shall constitute “Capital Expenditures” in the applicable period);
or

(f) any non-cash capitalized interest and non-cash internal costs reflected as
additions to property, plant or equipment in the Consolidated balance sheet of
the Borrower and its Subsidiaries for such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

- 118 -



--------------------------------------------------------------------------------

“Carve-Out” means the term “Carve-Out” in the Final Order, or, prior to the
entry of the Final Order, the Interim Order

“Carve-Out Amount” means, at any time, the aggregate amount of the following
expenses incurred in accordance with the Budget and unpaid at such time: (i) all
fees required to be paid to the Clerk of the Bankruptcy Court and to the Office
of the United States Trustee under 28 U.S.C. § 1930(a) plus interest pursuant to
31 U.S.C. § 3717; (ii) all reasonable fees and expenses incurred by a trustee
under section 726(b) of the Bankruptcy Code in an amount not to exceed $100,000;
(iii) to the extent allowed by the Bankruptcy Court at any time, but subject in
all respects to Section 4.1, all unpaid fees, disbursements, costs and expenses
incurred by professionals or professional firms retained by the Debtors and any
official committee of creditors (the “Committee”) at any time before or on the
first business day following delivery by Agent of a Carve-Out Trigger Notice (as
defined below), whether allowed by the Bankruptcy Court prior to or after
delivery of a Carve-Out Trigger Notice; and (iv) to the extent allowed the
Bankruptcy Court at any time, all unpaid fees, disbursements, costs and expenses
incurred by professionals or professional firms retained by the Debtors and the
Creditors’ Committee at any time after the first business day following delivery
by the Agent of the Carve-Out Trigger Notice, in an aggregate amount not to
exceed $4,000,000 (the amount set forth in this clause (iv) being the
“Post-Carve-Out Trigger Notice Cap”); provided, that, the foregoing expenses
shall not include Ineligible Professional Expenses.

“Carve-Out Reserve Account” means a deposit account of Borrower to be
established prior to the Closing Date, which shall be used solely to escrow
funds for the payment of the Carve-Out Amount.

“Carve-Out Reserve Amount” means, at any time, the amount, if any, by which the
Carve-Out Amount at such time exceeds the aggregate funds on deposit in the
Carve-Out Reserve Account at such time.

“Carve-Out Trigger Notice” shall mean a written notice delivered by the Agent to
the Borrower its counsel, the U.S. Trustee, the SCP Agent and lead counsel to
any Committee, which notice may be delivered following the occurrence and
continuance of an Event of Default, and stating that the Post-Carve-Out Trigger
Notice Cap has been invoked.

“Cash Collateral” shall mean all “Cash Collateral” of the Agent and the Lenders
with respect to the ABL Priority Collateral within the meaning of Section 363(a)
of the Bankruptcy Code, including the Debtors’ cash and cash on deposit in any
deposit account or securities account of the Debtors that is subject to a
perfected security interest of any the foregoing secured parties (together with
all other Collateral, as defined in the Intercreditor Agreement, and excluding
Residual Accounts (as defined in the Intercreditor Agreement) and the proceeds
thereof.

“Cash Dominion Event” means any of (a) the occurrence and continuance of any
Event of Default or (b) the failure of the Borrower to maintain Availability at
least equal to fifteen percent (15%) of the Revolving Borrowing Base. For
purposes of this

 

- 119 -



--------------------------------------------------------------------------------

Agreement, the occurrence of a Cash Dominion Event shall be deemed continuing
(x) so long as such Event of Default is continuing or has not been waived,
and/or (y) if the Cash Dominion Event arises as a result of the Borrower’s
failure to achieve Availability as required under clause (b) above, until
Availability has exceeded the amount required by clause (b) above for forty-five
(45) consecutive days, in which case a Cash Dominion Event shall no longer be
deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event may not be so cured on more than one time in any twelve month
period.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Cash Management Order” shall have the meaning set forth in Section 2.1(i)
hereof.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Credit Party by any Lender or any
Affiliate of a Lender: (a) ACH transactions, (b) treasury and/or cash management
services, including, without limitation, controlled disbursement services,
depository, lockbox, stop payment, information reporting, overdraft, electronic
funds transfer services and wireless transfer services, (c) operating,
collections, payroll, trust or other depository or disbursement accounts and
other accounts and (d) commercial credit cards, purchasing cards, stored-value
cards, merchant card services and other merchant services. For the avoidance of
doubt, Cash Management Services do not include Rate Contracts.

 

- 120 -



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events pursuant to any
transaction or series of related transactions other than pursuant to an Approved
Sale by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries and (ii) any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly, of 35% or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) a “Change in Control” occurs under and as defined in the SCP Loan Documents
(but only to the extent the SCP Credit Agreement or any replacement or
refinancing thereof pursuant to an Other Permitted Refinancing is then in full
force and effect).

“Citi Private Label Credit Card” means a credit card subject to that certain
Amended and Restated Merchant Services Agreement by and between RadioShack
Corporation and Citibank (South Dakota), N.A., as successor to Citibank (USA),
N.A., as successor in interest to Hurley State Bank, dated as of July 1, 2000,
as amended, and any successor arrangement with a financial institution (that is
not an Affiliate of the Borrower or any Subsidiary of the Borrower) reasonably
acceptable to the Required Lenders.

“Closing Date” means February 5, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Credit Party or any other Person who has

 

- 121 -



--------------------------------------------------------------------------------

granted a Lien to Agent, in or upon which a Lien is granted or purported to be
granted or now or hereafter exists in favor of any Lender or Agent for the
benefit of Agent, Lenders and other Secured Parties, whether under this
Agreement or under any other documents executed by any such Persons and
delivered to Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Inventory, including, without limitation, any warehouseman and
(b) a landlord of Real Estate leased by any Credit Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Agent’s Lien on the Inventory, (ii) releases or
subordinates such Person’s Liens in the Inventory held by such Person or located
on such Real Estate, (iii) agrees to furnish the Agent with access to the
Inventory in such Person’s possession or on the Real Estate for the purposes of
conducting a Liquidation, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Collateral Documents” means, collectively, this Agreement, the Mortgages, each
Collateral Access Agreement, each Control Agreement, each Customs Broker
Agreement, and all other security agreements, pledge agreements, patent and
trademark security agreements, lease assignments, guaranties and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Credit Party or any
other Person pledging or granting a lien on Collateral or guarantying the
payment and performance of the Obligations, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC or comparable law)
against any such Person as debtor in favor of any Lender or Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

“Committee” shall have the meaning set forth in clause (iii) of “Carve-Out
Reserve Account”.

“Commitment” means, for each Lender, the sum of its Revolving Commitment, the
Term Loan Commitment and LC Facility Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Commitment, Term Loan Commitment or LC Facility
Commitment, divided by the Aggregate Revolving Commitment, Aggregate Term Loan
Commitment or Aggregate LC Facility Commitment, as applicable; provided that
after the Final Order has been entered, Commitment Percentages shall be
determined for the Term Loan or Revolving Loans by reference to the outstanding
principal balance thereof as of any date of determination rather than any
Commitments therefor; provided, further, that following acceleration of the
Loans, such term means, as to any Lender, the percentage equivalent of the
principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

 

- 122 -



--------------------------------------------------------------------------------

“Consignment Reserves” means, as of any date of determination, reserves with
respect to consignment arrangements with respect to which Agent has not received
satisfactory Consignor Acknowledgements.

“Consignor Acknowledgement” means a letter agreement, as may be reasonably
approved by Agent, from a consignor of Inventory to a Credit Party and addressed
to Agent, (i) waiving such consignor’s interest in all assets of the Credit
Parties other than Inventory held by the Credit Parties on consignment from such
consignor, and (ii) acknowledging that such consignor’s interest shall not
include any interest in proceeds of any such Inventory held on consignment.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) (A) non-cash
stock compensation expenses, (B) non-cash charges comprising losses on
non-ordinary course asset sales, disposals or abandonments and losses from
investments recorded using the equity method, and (C) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period (provided, that if any such non-cash charges,
expenses or losses referred to in subclauses (A) through (C) of this clause
(iv) represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent), (v) any restructuring or
similar expenses or charges (including expenses or charges associated with store
closures, termination of contracts and kiosk arrangements and severance) in an
amount not to exceed (A) $50,000,000 during any four fiscal quarter period
ending during the Borrower’s Fiscal Year ending on or closest to December 31,
2014, (B) $25,000,000 during any four fiscal quarter period ending during the
Borrower’s Fiscal Year ending on or closest to December 31, 2015 and
(C) $10,000,000 during any four fiscal quarter period ending thereafter, and
(vi) non-recurring and customary financing fees and commissions, debt discounts,
prepayment premiums, debt issuance costs and other similar fees, costs and
expenses related to any incurrence or repayment of Indebtedness, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) federal, state, local and foreign income tax credits and (ii) non-cash gains
increasing Consolidated Net Income (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period), all
as determined on a Consolidated basis in accordance with GAAP; provided, that:

(x) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency transaction gains and losses
(including the net loss or gain resulting from Rate Contracts for currency
exchange risk); and

 

- 123 -



--------------------------------------------------------------------------------

(z) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations by a Credit Party
during such period based on the actual Disposed EBITDA of such sold entity or
business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition or conversion).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital Expenditures financed with the
proceeds of Indebtedness) plus (B) the aggregate amount of federal, state, local
and foreign income taxes paid in cash during such period to (b) Debt Service
Charges paid in cash during such period.

“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period (calculated net of cash
interest income for such period), (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, (b) all interest paid or payable with respect to discontinued
operations, (c) the portion of rent expense under Capital Leases that is treated
as interest in accordance with GAAP, and (d) any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk; provided, that Consolidated Interest Expense shall in no event be an
amount less than zero (0).

“Consolidated Net Income” means, with respect to the Borrower for any period,
the aggregate of the net income (loss) of the Borrower and its Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided, that Consolidated Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary that is not a Credit Party during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Requirement of Law
applicable to such Subsidiary during such period, except that the Borrower’s
equity in any net loss of any such Subsidiary for such period shall be included
in determining Consolidated Net Income and (c) any income (or loss) for such
period of any Person if such Person is not a Subsidiary, except that the
Borrower’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

 

- 124 -



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guarantied or
otherwise supported or if lower, the stated maximum amount for which such Person
may be liable or, if not a fixed and determined amount, the maximum amount so
guarantied or supported.

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the applicable UCC) over such account to Agent.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Cost” means the cost of Credit Parties’ Inventory determined according to the
accounting policies used in the preparation of Borrower’s audited financial
statements;

 

- 125 -



--------------------------------------------------------------------------------

provided that, in all events, such determination is consistent with the
determination of Cost used by the appraiser in the most recent appraisal to
determine Net Orderly Liquidation Value.

“Credit/Debit Card Agreements” means all agreements or notices, each in form and
substance reasonably satisfactory to Agent, now or hereafter entered into by a
Credit Party with any credit card or debit card issuer or any credit card or
debit card processor, as the same may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, including, without
limitation, any agreements or notices entered into in connection with any
Private Label Credit/Debit Cards; provided, that any such credit card or debit
card agreement or notice shall provide, among other things, that each such
credit card or debit card processor shall transfer all proceeds due with respect
to credit card or debit card charges for sales (net of expenses and chargebacks
of the credit card or debit card issuer or processor) by a Credit Party received
by it (or other amounts payable by such credit card or debit card processor)
into a Blocked Account on a daily basis, or on such other basis as the Required
Lenders may agree in writing in the exercise of their Permitted Discretion.

“Credit/Debit Card Receivables” means, collectively, and without duplication of
any Eligible Trade Receivables or Eligible Wireless Receivables, all present and
future rights of a Credit Party to payment from (a) any major credit card or
debit card issuer or major credit card or debit card processor arising from
sales of goods or rendition of services to customers who have purchased such
goods or services using a credit or debit card, (b) any major credit card or
debit card issuer or major credit card or debit card processor in connection
with the sale or transfer of Accounts arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any major credit card or debit card issuer
or major credit card or debit card processor under the Credit/Debit Card
Agreements or otherwise and (c) the issuers of Private Label Credit/Debit Cards.

“Credit Parties” means the Borrower and each other Person (i) which executes a
guaranty of the Obligations or (ii) which grants a Lien on all or substantially
all of its assets to secure payment of the Obligations.

“Creditors’ Committee” means the official unsecured creditors’ committee
appointed in the Case.

“Customer Credit Liability Reserve” means, as of any date of determination, a
reserve in respect of the aggregate remaining balance reflected on the books and
records of the Credit Parties at such time of (a) fifty percent (50%) of
outstanding gift certificates and gift cards of the Credit Parties entitling the
holder thereof to use all or a portion of the gift certificate or gift card to
pay all or a portion of the purchase price for any Inventory, and (b) one
hundred percent (100%) of outstanding merchandise credits and customer deposits
of the Credit Parties.

 

- 126 -



--------------------------------------------------------------------------------

“Customs Broker Agreement” means an agreement in a form reasonably satisfactory
to the Agent among a Credit Party, a customs broker or other carrier, and the
Agent, in which the customs broker or other carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory or other property for the benefit of the Agent, and agrees, upon
notice from the Agent (which notice shall be delivered only upon the occurrence
and during the continuance of an Event of Default), to hold and dispose of the
subject Inventory and other property solely as directed by the Agent.

“DDAs” means any checking or other demand deposit account maintained by the
Credit Parties. All funds in such DDAs shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agent or the Lenders shall have no
duty to inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any principal payments required to be made at maturity and
after giving effect to optional redemptions or prepayments) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capital Leases) for such period, in each case determined in
accordance with GAAP.

“Dealer Store” means any retail store located in the United States, Puerto Rico
or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated or to be
operated, by any Person party to a dealer agreement with a Credit Party, along
with the contact information for such Person.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve month period, that is the result of
dividing the Dollar amount of (a) bad debt write downs, discounts, advertising
allowances, credits, other non-cash credits, which are recorded to reduce the
dilutive items with respect to the Borrower’s Accounts during such period in a
manner consistent with current and historical accounting practices, by (b) the
Borrower’s gross billings for Accounts during such period.

“Dilution Reserve” means, as of any date of determination, a reserve established
by Agent, at the direction of the Required Lenders, in an amount equal to the
result of (a) amount by which the Dilution percentage is greater than 5%, times
(b) the amount of Eligible Trade Receivables as set forth on the most recent
Borrowing Base Certificate received by Agent.

“Dilution Wireless Reserve” means, for any six-month period of determination, a
reserve established by Agent, at the direction of the Required Lenders, in an
amount equal to the amount by which the Dilution percentage with respect to
Eligible Wireless Receivables for such period exceeds the Reserve for
chargebacks as a percentage with respect to Eligible Wireless Receivables for
such period.

 

- 127 -



--------------------------------------------------------------------------------

“Disposed EBITDA” means, with respect to any sold entity or business for any
period, the amount for such period of Consolidated EBITDA of such sold entity or
business (determined as if references to the Borrower and its Subsidiaries in
the definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such sold entity or business), all
as determined on a Consolidated basis for such sold entity or business in a
manner consistent with GAAP.

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), (b), (c), (h) and (i) and (b) the sale or transfer by the
Borrower or any Subsidiary of the Borrower of any Stock or Stock Equivalent
issued by any Subsidiary of the Borrower and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Domestic Subsidiary” means each Subsidiary that is organized under the laws of
the United States, any state, territory or district thereof or any other
jurisdiction within the United States.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources, and
including public notification requirements and environmental transfer of
ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Credit Party or any Subsidiary of any Credit Party as a result of, or
related to, any claim, suit, action, investigation, proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

 

- 128 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(i);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; (b) any pending or
threatened institution of any proceedings for the condemnation or seizure of
such Property or for the exercise of any right of eminent domain; or (c) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such Property or the
requisition of the use of such Property.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) such Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary and (c) any Foreign
Subsidiary.

“Excluded Tax” means with respect to any Recipient (a) Taxes imposed on or
measured by net income (however denominated), branch profits Taxes, and
franchise Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii)

 

- 129 -



--------------------------------------------------------------------------------

that are Other Connection Taxes; (b) withholding Taxes to the extent that the
obligation to withhold amounts existed on the date that such Person became a
“Recipient” under this Agreement or designates a new Lending Office, except in
each case to the extent such Person is a direct or indirect assignee (other than
pursuant to Section 9.22) of any other Recipient that was entitled, at the time
the assignment to such Person became effective, to receive additional amounts
under Section 10.1(b); (c) Taxes attributable to the failure by such Recipient
to comply with Section 10.1(f), and (d) any United States federal withholding
Taxes imposed under FATCA. “E-Fax” means any system used to receive or transmit
faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Fair Market Value” means, with respect to any real property, as of the date of
determination, the fee simple “go-dark” value or equivalent value for vacant
premises, which shall be based upon an appraisal conducted in accordance with
Section 4.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

- 130 -



--------------------------------------------------------------------------------

“Final Determination” means, with respect to any Tax Proceeding, (a) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final and not subject to
further appeal, (b) a closing agreement (whether or not entered into under
Section 7121 of the Code) or any other binding settlement agreement (whether or
not with the IRS) entered into in connection with such Tax Proceeding, (c) the
completion of the highest level of administrative proceedings if a judicial
contest is not or is no longer available, or (d) any other final disposition,
including by reason of the expiration of the applicable statute of limitations
or any other event that the relevant parties to such Tax Proceeding agree in
writing is a final and irrevocable determination of the liability at issue.

“Final Order” means a final order of the Bankruptcy Court in the Case
authorizing and approving this Agreement and the other Loan Documents under
Sections 364(c) and (d) of the Bankruptcy Code in form and substance
satisfactory to Required Lenders.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more Domestic
Subsidiaries.

“Fiscal Month” means any of the monthly accounting periods of the Credit
Parties, ending on the last day of such monthly account period for such month,
of each year.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year
(or such other dates as provided by the Borrower to the Agent in accordance with
subsection 4.3(q)) (it being understood that the Credit Parties may change their
quarterly accounting periods so that each Fiscal Year ends on the Saturday
closest to the last day of January and so that there are corresponding changes
to their Fiscal Quarters upon notice to the Agent pursuant to subsection 4.3(q)
without additional consent of the Lenders or the Agent).

“Fiscal Year” means any of the annual accounting period of the Credit Parties
ending on December 31 of each year or such other dates as provided by the
Borrower to the Agent in accordance with subsection 4.3(q) (it being understood
that the Credit Parties may change their annual accounting period so that it
ends on the Saturday closest to the last day of January upon notice to the Agent
pursuant to subsection 4.3(q) without additional consent of the Lenders or the
Agent).

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the Real Estate up to the maximum policy limits
set under the National Flood Insurance Program, or as otherwise required by
Agent, with deductibles not to exceed $50,000.

 

- 131 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code
or any other Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary all or substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries.

“Franchise Store” means any retail store located in the United States, Puerto
Rico or the U.S. Virgin Islands (which includes any real property, Fixtures,
Equipment, Inventory and other property related thereto), operated, or to be
operated, by a Person party to a franchise agreement with a Credit Party.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in subsection 3.11(a).

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s or the Required Lenders’ written request,
satisfactory assurance that such Lender will not become a Non-Funding Lender.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes,

 

- 132 -



--------------------------------------------------------------------------------

bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of Property, assets or businesses;
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property); (f) all Capital Lease Obligations;
(g) the principal balance outstanding under any synthetic lease, off-balance
sheet loan or similar off balance sheet financing product; (h) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the earlier of the Revolving Termination Date and
the Maturity Date, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends; (i) all indebtedness
referred to in clauses (a) through (h) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in Property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, but limited to the fair market
value of Property secured and the amount of indebtedness secured; and (j) all
Contingent Obligations described in clause (a) of the definition thereof in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Ineligible Professional Expenses” means fees or expenses incurred by any
Person, including the Creditors’ Committee, in connection with any of the
following: (a) an assertion or joinder in any claim, counter-claim, action,
proceeding, application, motion, objection, defense or other contested matter
seeking any order, judgment, determination or similar relief: (i) challenging
the legality, validity, priority, perfection, or enforceability of the Interim
Order or Final Order or the Obligations or the Agent’s and the Lenders’ liens on
and security interests in the Collateral; provided, that the Creditors’
Committee may expend up to $50,000 for the fees and expenses incurred in
connection with the investigation of, but not litigation, objection or any
challenge to, any prepetition secured claims and liens under the Pre-Petition
Credit Agreement, (ii) invalidating, setting aside, avoiding or subordinating,
in whole or in part, the Obligations or the Agent’s and the Lenders’ liens on
and security interests in the Collateral, or (iii) preventing, hindering or
delaying the Agent’s or the Lenders’ assertion or enforcement of any lien,
claim, right or security interest or realization upon any in accordance with the
terms and conditions of the Interim Order or Final Order (other than disputing
the existence of an Event of Default), (b) a request to use the cash collateral
(as such term is defined in Section 363 of the Bankruptcy Code) without the
prior written consent of the Required Lenders, (c) a request for authorization
to obtain debtor-in-possession financing or other financial accommodations
pursuant to Section 364(c) or (d) of the Bankruptcy Code, other than from the
Agent or the Lenders without the prior written consent of the Required Lenders,
(d) the commencement or prosecution of any action or proceeding of any claims,
causes of action or defenses against the Agent, any Lender or any of their

 

- 133 -



--------------------------------------------------------------------------------

respective officers, directors, employees, agents, attorneys, affiliates,
successors or assigns, including, without limitation, any attempt to recover or
avoid any claim or interest from the Agent or any Lender under Chapter 5 of the
Bankruptcy Code, other than to enforce the terms of the credit facility
hereunder or the Interim or Final Order; (e) make any payment in settlement or
satisfaction of any prepetition or administrative claim, unless in compliance
with Section 4.1 and, with respect to the payment of any prepetition claim or
non-ordinary course administrative claim, separately approved by the Bankruptcy
Court upon notice to the Agent on behalf of the Lenders or (f) except as
expressly provided or permitted hereunder or in the Budget, make any payment or
distribution to any non-Debtor affiliate, equity holder, or insider of any
Debtor outside of the ordinary course of business; provided that in no event
shall any management, advisory, consulting or similar fees be paid to or for the
benefit of any Debtor affiliate, equity holder or insider.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, IP Licenses and all
intellectual property rights in computer software and computer software products
(including source codes, object codes, data and related documentation).

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the SCP Closing Date, between the Pre-Petition Agent and the SCP Agent and
acknowledged by the Credit Parties, as amended, modified, supplemented or
restated from time to time in accordance with the terms thereof.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period of six (6) months) the last day
of each Interest Period applicable to such Loan, (b) with respect to any LIBOR
Rate Loan having an Interest Period of six (6) months, the last day of each
three (3) month interval and, without duplication, the last day of such Interest
Period, and (c) with respect to Base Rate Loans the last day of each Fiscal
Quarter.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Notice of Borrowing or Notice of Conversion/Continuation;
provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

- 134 -



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

(c) no Interest Period for the Term Loan shall extend beyond the Maturity Date
and no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date; and

(d) if following the Closing Date, any Interest Period shall be longer than
three months, such Interest Period shall be consented to in writing by the
affected Lender.

“Interim Order” means an interim order of the Bankruptcy Court in the Case
authorizing and approving this Agreement and the other Loan Documents, for an
interim period, under Sections 364(c) and (d) of the Bankruptcy Code
substantially in the form of Exhibit 11.1(l) attached hereto.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names and associated URL addresses.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work-in-process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent, at the direction of the Required Lenders in their Permitted
Discretion, with respect to the saleability of the Eligible Inventory or
Eligible In-Transit Inventory or which reflect such other factors as negatively
affect the value of the Eligible Inventory or Eligible In-Transit Inventory.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

- 135 -



--------------------------------------------------------------------------------

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“LC Facility Commitment” means, with respect to any LC Facility Lender, the
amount set forth opposite such LC Facility Lender’s name under the heading “LC
Facility Commitments” in Schedule 1.1(b).

“LC Facility Lender” means each Lender with a LC Facility Commitment (or if the
LC Facility Commitments have terminated, who holds Letter of Credit
Obligations).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the LC Facility Lender(s) that Issued (or caused the
Issuance) of such Letter of Credit or to Agent, as and when matured, to pay all
amounts drawn under such Letter of Credit, together with any taxes, fees,
charges or other costs or expenses incurred by such LC Facility Lender
including, for the avoidance of doubt, any such amounts paid or payable by such
LC Facility Lender pursuant to the L/C Side Letter to the extent not otherwise
paid directly by the Borrower thereunder or for which such LC Facility Lender
previously received reimbursement from the Borrower.

“L/C Side Letter” means the Letter of Credit Reimbursement Agreement, dated as
of October 3, 2014, between General Retail Holdings L.P. and the Borrower, as
amended, modified, supplemented or restated from time to time. For the avoidance
of doubt, the L/C Side Letter shall constitute an L/C Reimbursement Agreement
for all purposes of the Credit Agreement.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of any Requirement of Law over the Lien of the Agent in
any of the Collateral, including, without limitation, the states of
Pennsylvania, Virginia and Washington.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.

 

- 136 -



--------------------------------------------------------------------------------

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Borrower (i) after entry of the Final Order, pursuant to the
Pre-Petition Credit Agreement and (ii) on or after the Closing Date by LC
Facility Lenders hereunder.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and LC Facility Lenders at the request of the Borrower, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
Issuance of Letters of Credit by LC Facility Lenders. The amount of such Letter
of Credit Obligations shall equal the maximum amount that may be payable by the
LC Facility Lenders thereupon or pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, the offered rate per annum for deposits
of Dollars for the applicable Interest Period that appears on Bloomberg Page
BBAM1 as of 11:00 A.M. (New York time) two (2) Business Days prior to the first
day in such Interest Period. If no such offered rate exists, such rate will be
the rate of interest per annum, as determined by Agent at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such Interest
Period by major financial institutions reasonably satisfactory to Agent in the
London interbank market for such Interest Period for the applicable principal
amount on such date of determination; provided, however, that if LIBOR
determined as provided above would be less than one percent (1.00%), such rate
shall be deemed to be one percent (1.00%) for purposes of this Agreement.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever (including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“Liquidation” means the exercise by the Agent, at the direction of the Required
Lenders, of those rights and remedies accorded to the Agent under the Loan
Documents and any Requirement of Law as a creditor of the Credit Parties,
including (after the occurrence and during the continuance of an Event of
Default) the conduct by any or all

 

- 137 -



--------------------------------------------------------------------------------

of the Credit Parties, acting with the consent of the Required Lenders, of any
public, private or “Going-Out-Of-Business Sale” or other disposition of
Collateral for the purpose of liquidating the Collateral. Derivatives of the
word “Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means this Agreement, the Interim Order, the Agent Fee Letter,
the Final Order, the Notes, the Collateral Documents, the Intercreditor
Agreement, the Residual Account Side Letter, L/C Side Letter and all documents
delivered to Agent and/or any Lender in connection with any of the foregoing
(but excluding agreements entered into in connection with any transaction
arising out of any Bank Products or Rate Contract).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, other than as arising from the filing of the
Case and/or the consummation of the transactions contemplated in the Debtors’
“first day” pleadings reviewed by the Agent, the Required Revolving Lenders and
the Required LC Facility Lenders, a material adverse change in any of (a) the
condition (financial or otherwise) or business, performance, operations or
Property of the Credit Parties and their Subsidiaries taken as a whole; (b) the
ability of any Credit Party, any Subsidiary of any Credit Party or any other
Person (other than Agent or Lenders) to perform its obligations under any Loan
Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of Agent, the Lenders and the other Secured Parties under
any Loan Document.

“Material Contract” means any contract or agreement, the loss of the benefits
under which could reasonably be expected to result in a Material Adverse Effect.

“Maturity Date” means the earlier of (x) the date that is one year after the
entry of the Final Order by the Bankruptcy Court or (y) the effective date of a
Chapter 11 plan in the Case.

“Maximum ABL Revolving Credit Exposure Amount” means, at any time, an amount
equal to 110% of the amount determined pursuant to clause (y) of the definition
of “Revolving Borrowing Base.”

“Milestones” means the milestones set forth on Schedule 1.1(a).

“Minimum Availability Block” means an amount equal to 10% of the sum of (a) 90%
of the net amount of Eligible Credit/Debit Card Receivables at such time, plus
(b) 85% of the net amount of Eligible Trade Receivables at such time, plus
(c) 85% of the net amount of Eligible Wireless Receivables at such time, plus
(d) 87.5% of the Cost of Eligible Inventory (net of Inventory Reserves),
multiplied by the NOLV Factor, plus (e) 87.5% of the Cost of Eligible In-Transit
Inventory (net of Inventory Reserves), multiplied by the NOLV Factor, less
(f) other Reserves.

 

- 138 -



--------------------------------------------------------------------------------

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2012, that mandates the
purchase of flood insurance to cover real property improvements located in
Special Flood Hazard Areas in participating communities and provides protection
to property owners through a federal insurance program.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to the Required
Lenders; provided that the Agent shall use commercially reasonable efforts to
cause any such independent appraiser to include wireless commissions associated
with the sale of cell phones in its determination of such net orderly
liquidation value.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs and expenses relating to such Disposition
excluding amounts payable to the Borrower or any Affiliate of the Borrower,
(ii) sale, use or other taxes paid or payable as a result thereof, and
(iii) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a Lien on the asset which is
the subject of such Disposition and (b) in the event of an Event of Loss,
(i) all of the costs and expenses reasonably incurred in connection with the
collection of such proceeds, award or other payments and (ii) any amounts
retained by or paid to parties having superior rights to such proceeds, awards
or other payments.

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the Cost of Inventory, expressed as a percentage. The NOLV
Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a

 

- 139 -



--------------------------------------------------------------------------------

revocation in writing), to a Borrower, Agent or any Lender, or has otherwise
publicly announced (and Agent has not received notice of a public retraction)
that such Lender believes it will fail to fund payments or purchases of
participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (c) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(d) any Person that directly or indirectly controls such Lender has (i) become
subject to a voluntary or involuntary case under the Bankruptcy Code or any
similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar
official appointed for it or any substantial part of such Person’s assets, or
(iii) made a general assignment for the benefit of creditors, been liquidated,
or otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (d), Agent or the Required Lenders have reasonably
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Non-U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is not a United States person as defined in
Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or Term Note and “Notes” means all such Notes.

“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto.

“Obligations” means (a) from and after the Final Order date, all Pre-Petition
Obligations, including, without limitation, all “Pre-Petition Obligations” as
described in the Interim Order and all indemnification obligations under the
Pre-Petition Credit Agreement, (b) all Loans, L/C Reimbursement Obligations, and
other Indebtedness, advances, debts, liabilities, obligations, covenants and
duties owing by any Credit Party to any Lender, Agent, any Secured Swap Provider
or any other Person required to be indemnified, that arises under any Loan
Document or any Secured Rate Contract, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner (including, without limitation, under the
Interim Order or the Final Order), whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and (c) all obligations and
liabilities in respect of Bank Products owing by any Credit Party or any of its
Subsidiaries to any Bank Product Provider, now existing or hereafter arising and
however acquired, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification or in any
other manner (including, without limitation, under the Interim Order or the
Final Order), whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due.

 

- 140 -



--------------------------------------------------------------------------------

“Open Domestic Stores” means the open Stores of the Credit Parties that are
located in the United States (excluding Puerto Rico, the U.S. Virgin Islands and
any other territory or possession thereof).

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice or normal retail business practices and
undertaken by such Person in good faith and not for purposes of evading any
covenant or restriction in any Loan Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 9.22).

“Other Permitted Refinancings” means any refinancing (including by amendment or
modification) of the SCP Credit Agreement or the 6.75% Notes; provided (a) no
portion of the refinancing (other than market premiums, premiums payable
pursuant to the express terms of the SCP Credit Agreement or the 6.75% Notes as
in effect on the Petition Date, fees and expenses in connection therewith) shall
be funded by the Borrower’s internally generated cash flow or proceeds of any
Borrowing or any other assets of the Borrower and (b) that no Indebtedness
constituting such a refinancing shall (i) have an aggregate principal amount (or
accreted value, if applicable) greater than the principal amount of the
Indebtedness being refinanced, except for an increase thereof by an amount equal
to (x) unpaid accrued interest and premium on the Indebtedness being refinanced
and fees and expenses incurred in connection with the Indebtedness being
refinanced (but excluding any additional interest, premiums, or fees not
provided for in

 

- 141 -



--------------------------------------------------------------------------------

the SCP Credit Agreement or 6.75% Notes as of the date hereof) and (y) market
fees payable to the lenders and other parties providing such new refinancing
Indebtedness and costs and expenses incurred in connection with such new
refinancing Indebtedness, (ii) have a weighted average maturity (measured as of
the date of such refinancing) and maturity shorter than that of the Indebtedness
being refinanced, (iii) include guarantors that do not also guarantee the Credit
Agreement or the Indebtedness being refinanced, (iv) be secured by Liens on
Collateral that does not secure the Credit Agreement on a basis consistent with
the Intercreditor Agreement (i.e., a senior lien on collateral constituting ABL
Priority Collateral and a junior lien on collateral constituting SCP Priority
Collateral), or (v) contain covenants or defaults that, taken as a whole, are
more restrictive in any material respect than those of the SCP Credit Agreement
(in the case of this clause (v), as determined by an officer’s certificate of
the Borrower in form and substance reasonably satisfactory to Agent); provided,
further, that (1) immediately after giving effect to such refinancing the sum of
(x) the Revolving Borrowing Base plus (y) cash and Cash Equivalents of the
Borrower (but only to the extent such cash and Cash Equivalents are maintained
and held in a deposit account or securities account that is subject to a Control
Agreement) shall not be less than 125% of the principal amount of outstanding
Revolving Loans at such time and the Borrower shall deliver to Agent, prior to
the consummation of any such refinancing, a certificate of a Responsible Officer
of Borrower demonstrating in reasonable detail compliance on a pro forma basis
with the requirements of this clause (1) and (2) any such refinancing may
include guarantors, Liens or covenants or defaults otherwise prohibited under
clauses (iii) through (v) above as long as the Credit Parties offer the Lenders
the right to amend the Credit Agreement to include such guarantors, Liens or
covenants or defaults, as applicable, as contemplated in connection with such
refinancing (but only so long as, in any such case under this clause
(2) involving any such covenants or defaults, any such amendment to the Credit
Agreement with respect to such covenants or defaults shall preserve any
“cushions” with respect to financial covenants, baskets for permitted actions,
carve-outs to prohibited actions or similar provisions as may exist at the time
of such refinancing as between such covenants or defaults in the Credit
Agreement and the corresponding covenants in the SCP Credit Agreement and/or
6.75% Notes, as applicable) (it being understood that the officer’s certificate
to be delivered pursuant to clause (v) above may provide that the refinancing
complies with such clause as a result of an offer by the Credit Parties to the
Lenders to amend the Credit Agreement to include such guarantors, Liens or
covenants or defaults, as applicable, whether or not such Lenders elect to amend
the Credit Agreement).

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a

 

- 142 -



--------------------------------------------------------------------------------

result of the entering into such transaction or the making of such payment
(other than, for purposes solely of Section 5.20(e), any Default or Event of
Default under Section 7.1(c)(iii) or, in the event of any Permitted Refinancing
or Other Permitted Refinancing hereunder, Section 7.1(e)(i)), (b) the Pro Forma
Availability Condition shall have been satisfied after giving effect to such
Specified Payment, and (c) after giving effect to such Specified Payment, the
Consolidated Fixed Charge Coverage Ratio, on a Pro Forma Basis for the four
Fiscal Quarters most recently preceding such transaction or payment (provided
that, if any such transaction or payment is to be consummated within thirty
(30) days after the end of any Fiscal Quarter, such calculation shall be made
with respect to the four Fiscal Quarters most recently preceding such
transaction or payment for which financial statements have been required to be
delivered pursuant to subsections 4.1(a) and (b)), is equal to or greater than
1.00:1.00. In accordance with subsection 4.2(k), at least five (5) Business Days
prior to the making of any Specified Payment, the Credit Parties shall deliver
to the Agent evidence reasonably satisfactory to the Agent and the Required
Lenders that the conditions contained in clauses (b) and (c) have been
satisfied; provided, however that the Credit Parties shall not be required to
comply with the conditions set forth in clauses (b) and (c) to the extent
(i) such Specified Payment is made with cash on hand of the Credit Parties and
not from any proceeds of any Borrowing and (ii) the Borrower shall demonstrate,
in a manner reasonably acceptable to the Agent and the Required Lenders, that
Availability as of the date of such Specified Payment and the projected Average
Daily Availability Percentage at the end of each Fiscal Month during the
immediately succeeding six (6) Fiscal Month period (calculated on a Pro Forma
Basis), shall not be less than seventy-five percent (75%) of the Revolving
Borrowing Base.

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable judgment.

“Permitted Liens” has the meaning ascribed to such term in the Interim Order.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness that (a) has an aggregate outstanding principal amount
(or accreted value, if applicable) not greater than the aggregate principal
amount of the Indebtedness being refinanced or extended, except by an amount
equal to unpaid accrued interest and premium thereon and fees and expenses
reasonably incurred in connection therewith and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or

 

- 143 -



--------------------------------------------------------------------------------

extended, (c) is not entered into as part of a sale leaseback transaction,
(d) is not secured by a Lien on any assets other than the collateral securing
the Indebtedness being refinanced or extended, (e) the obligors of which are the
same as the obligors of the Indebtedness being refinanced or extended and (f) is
otherwise on terms no less favorable to the Credit Parties and their
Subsidiaries, taken as a whole, than those of the Indebtedness being refinanced
or extended.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Post-Carve Out Trigger Notice Cap” shall have the meaning set forth in clause
(iv) of “Carve-Out Reserve Account”.

“Post-Petition Obligations” means all Obligations other than Pre-Petition
Obligations.

“Post-Petition Secured Parties” means, collectively, the Agent and the Lenders.

“Pre-Petition Collateral” means all “Collateral” as defined in the Pre-Petition
Credit Agreement in existence as of the Petition Date.

“Pre-Petition L/C Reimbursement Obligations” means all L/C Reimbursement
Obligations arising under the Pre-Petition Credit Agreement.

“Pre-Petition Loan Documents” means the Pre-Petition Credit Agreement and the
other “Loan Documents” as defined in the Pre-Petition Credit Agreement and each
document, agreement and instrument (and all schedules and exhibits thereto)
executed in connection therewith, in each case, as in effect immediately prior
to the Petition Date.

“Pre-Petition Obligations” means the “Obligations” as defined in the
Pre-Petition Credit Agreement.

“Pre-Petition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any pre-petition
Indebtedness or trade payables or other pre-petition claims against any Credit
Party.

“Pre-Petition Revolving Obligations” means the “Obligations” (as defined in the
Pre-Petition Credit Agreement) owing to the Pre-Petition Secured Parties under
and in connection with the Pre-Petition Loan Documents consisting of Term Out
Revolving Loans and L/C Reimbursement Obligations (each as defined in the
Pre-Petition Credit Agreement).

“Pre-Petition Secured Parties” means, collectively, the Pre-Petition Agent and
the Pre-Petition Lenders.

 

- 144 -



--------------------------------------------------------------------------------

“Private Label Credit/Debit Card” means a credit card or debit card, other than
one issued by a major credit card or debit card issuer, that bears any
trademarks and/or logos of the Borrower or its Subsidiaries and is issued by a
third party which takes the credit risk as to customers on a full recourse basis
and makes payments to the Borrower or its Subsidiaries in a manner similar to
other major credit card or debit card issuers and where any indebtedness owed by
the Borrower or its Subsidiaries to such third party is on an unsecured basis.

“Pro Forma Availability” means, for any date of calculation, Availability as of
the date of any Specified Payment and the projected Availability at the end of
each Fiscal Month during the immediately succeeding six (6) Fiscal Month period.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than thirty percent (30%) of the Revolving Borrowing Base.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be excluded, in the case of a Disposition of all or substantially all
common capital Stock in or assets of any Subsidiary of the Borrower or any
division, business unit, line of business or facility used for operations of the
Borrower or any of its Subsidiaries, (b) any retirement of Indebtedness of the
Borrower or its Subsidiaries, and (c) any Indebtedness incurred or assumed by
the Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Pro Forma EBITDA” means, with respect to any Target, Consolidated EBITDA for
such Target for the most recent twelve (12) Fiscal Month period for which
financial statements are available at the time of determination thereof,
adjusted by verifiable expense reductions, including excess owner compensation,
if any, which are expected to be realized, in each case calculated by the
Borrower and approved by the Required Lenders.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

 

- 145 -



--------------------------------------------------------------------------------

“Real Estate” means any real estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Recipient” means Agent or any Lender, as applicable.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Rent Reserve” means, as of any date of determination, (a) in the case of
Inventory located at a leased premise in a Landlord Lien State, a reserve at
least equal to two months’ rent payable with respect to such premise, unless the
Agent has received an executed Collateral Access Agreement with respect thereto
and (b) in the case of Inventory located at a headquarter location, distribution
center or warehouse that is not located in a Landlord Lien State, a reserve at
least equal to two months’ rent payable with respect to such premise, unless the
Agent has received an executed Collateral Access Agreement with respect thereto.

“Reorganization Plan” means a plan or plans of reorganization in the Case.

“Required LC Facility Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate LC Facility Commitments
then in effect; or (b) if the Aggregate LC Facility Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
outstanding amount of Letter of Credit Obligations and L/C Reimbursement
Obligations.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect and Aggregate Term Commitment then in effect or (b) if any of the
Aggregate Term Loan Commitment, the Aggregate Revolving Commitments and the
Aggregate LC Facility Commitments have terminated, with respect to any such
terminated Commitment, Lenders then holding more than fifty percent (50%) of the
sum of the aggregate unpaid principal amount of Loans then outstanding and
outstanding Letter of Credit Obligations.

 

- 146 -



--------------------------------------------------------------------------------

“Required Revolving Lenders” means at any time (a) Lenders then holding at more
than fifty percent (50%) of the sum of the Aggregate Revolving Commitments then
in effect; or (b) if the Aggregate Revolving Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
outstanding amount of Revolving Loans.

“Requirement of Law” means with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

“Reserves” means, with respect to the Revolving Borrowing Base, (a) reserves
established or modified by Agent, at the direction of the Required Lenders, from
time to time against Eligible Credit/Debit Card Receivables, Eligible Trade
Receivables, Eligible Wireless Receivables, Eligible Inventory and Eligible
In-Transit Inventory pursuant to the definitions of each such term,
(b) Inventory Reserves, (c) Consignment Reserves, (d) Customer Credit Liability
Reserves, (e) Dilution Reserves, (f) Dilution Wireless Reserves, (g) Rent
Reserves, (h) Ad Valorem Reserves, (i) Shipping Reserves, (j) the Carve-Out
Reserve Amount and (k) such other reserves against Eligible Credit/Debit Card
Receivables, Eligible Trade Receivables, Eligible Wireless Receivables, Eligible
Inventory, Eligible In-Transit Inventory or excess Availability that Agent, at
the direction of the Required Lenders in their Permitted Discretion, establishes
or modifies from time to time.

“Residual Account Side Letter” shall mean that certain side letter agreement,
dated as of the SCP Closing Date entitled “Residual Account Side Letter” by and
among the Pre-Petition Agent, the SCP Agent and the Borrower, as amended.

“Residual Accounts” has the meaning set forth in the Residual Account Side
Letter.

“Responsible Officer” means the chief executive officer or the president of the
Borrower or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with Availability covenants or
delivery of financial information, the chief financial officer or the treasurer
of the Borrower or any other officer having substantially the same authority and
responsibility.

“Revolving Borrowing Base” means, as of any date of determination by Agent, at
the direction of the Revolving Lenders, from time to time, an amount equal to
the lesser of (x) the Aggregate Revolving Loan Commitment then in effect and
(y) the sum at such time of:

(a) 90% of the net amount of Eligible Credit/Debit Card Receivables at such
time;

 

- 147 -



--------------------------------------------------------------------------------

(b) 85% of the net amount of Eligible Trade Receivables at such time; and

(c) 85% of the net amount of Eligible Wireless Receivables at such time;

(d) 87.5% of the Cost of Eligible Inventory (net of Inventory Reserves),
multiplied by the NOLV Factor; and

(e) 87.5% of the Cost of Eligible In-Transit Inventory (net of Inventory
Reserves), multiplied by the NOLV Factor;

in each case less, without duplication, (i) the Carve-Out Reserve Amount,
(ii) Availability Reserves, (iii) Reserves, (iv) the Minimum Availability Block
and (v) the Springing Block.

“Revolving Lender” means each Lender with a Revolving Commitment (or if the
Revolving Commitments have terminated, who hold Revolving Loans.)

“Revolving Loan Commitment” means with respect to any Lender, the sum of such
Lender’s Revolving Commitments then in effect and such Lender’s LC Facility
Commitments then in effect.

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Commitment of such Lender.

“Revolving Termination Date” means the earliest to occur of: (a) the Maturity
Date; (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement; (c) the effective
date of a Reorganization Plan that has been confirmed by an order of the
Bankruptcy Court; (d) the date of the conversion of the Case to a case under
Chapter 7 of the Bankruptcy Code; (e) the date of the dismissal of the Case; and
(f) twenty-five (25) calendar days following the Petition Date if the Final
Order has not been entered as of such date.

“Schedules” means all schedules and statements of financial affairs required to
be filed with the Bankruptcy Court under the Federal Rules of Bankruptcy
Procedure with respect to the Borrower and the other debtors in the Case.

“SCP Agent” has the meaning set forth in the Intercreditor Agreement.

“SCP Closing Date” means December 10, 2013.

 

- 148 -



--------------------------------------------------------------------------------

“SCP Credit Agreement” means that certain Credit Agreement, dated as of the SCP
Closing Date, among the Credit Parties, the lenders from time to time party
thereto and the SCP Agent, as amended, modified, supplemented or restated from
time to time in accordance with the terms of the Intercreditor Agreement.

“SCP Inventory Sale Reserve” means a reserve imposed by the Agent from time to
time based upon the aggregate number of Open Domestic Stores of the Credit
Parties at such time. On the SCP Closing Date, the SCP Inventory Sale Reserve
shall be set at $0 and be increased initially on the date that the number of
Open Domestic Stores falls below the SCP Inventory Sale Reserve Baseline.
Thereafter, the SCP Inventory Sale Reserve shall equal (i) at any time that the
number of Open Domestic Stores is equal to or greater than the SCP Inventory
Sale Reserve Baseline, $0 and (ii) at all other times, $15,000 multiplied by the
difference between the SCP Inventory Sale Reserve Baseline and the number of
Open Domestic Stores at such time. The “SCP Inventory Sale Reserve” shall be
determined (or adjusted) by the Borrower in a Borrowing Base Certificate or by
the SCP Agent pursuant to a SCP Inventory Sale Reserve Correction Notice
delivered to the Agent pursuant to Section 9.26 and the Intercreditor Agreement.
The SCP Inventory Sale Reserve shall never be less than $0. The SCP Inventory
Sale Reserve shall be determined by the Borrower or the SCP Agent, as
applicable, at the end of each Fiscal Month; provided however, that if at any
time during any month the number of Open Domestic Stores shall decrease by
twenty-five (25) or more since the most recent calculation of the SCP Inventory
Sale Reserve, the SCP Inventory Sale Reserve shall also be determined by the
Borrower or the SCP Agent, as applicable, at such time giving effect to such
decrease.

“SCP Inventory Sale Reserve Baseline” means 4,278.

“SCP Lender” has the meaning set forth in the Intercreditor Agreement.

“SCP Loan Documents” has the meaning set forth in the Intercreditor Agreement.

“SCP Obligations” has the meaning set forth in the Intercreditor Agreement.

“SCP Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“SCP Term Loan” means the term loan made pursuant to the SCP Credit Agreement in
a principal amount not to exceed $250,000,000, together with all overadvances
made thereunder in a principal amount not to exceed $12,500,000.

“Secured Parties” means, collectively, the Pre-Petition Secured Parties after
entry of the Final Order and the Post-Petition Secured Parties.

“Secured Rate Contract” means any Rate Contract between a Credit Party and the
counterparty thereto, which has been provided or arranged by a Lender or an
Affiliate of a Lender (or a Person who was a Lender or an Affiliate of a Lender
at the time of execution and delivery of a Rate Contract) and which Agent has
acknowledged in writing constitutes a “Secured Rate Contract” hereunder.

 

- 149 -



--------------------------------------------------------------------------------

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Credit Party.

“Shipping Reserves” means, as of any date of determination, a reserve
established by Agent, at the direction of the Required Lenders, with respect to
Eligible In-Transit Inventory in an amount equal to 12.6% (which percentage may
be adjusted based on findings in the most recent field examination obtained by
Agent hereunder or at any other time in the Required Lenders’ Permitted
Discretion) of the Cost of the Eligible In-Transit Inventory as of such date of
determination plus the amount of any unpaid balances owed to any freight
carrier, freight forwarder, customs broker, none-vessel owning common carrier,
shipping company or other relevant person in possession of such Inventory, which
reserve relates to the Credit Parties’ liabilities for shipping charges
(including, without limitation, “freight-in” charges or other similar charges,
costs and expenses) and customs duties.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Payment” means any Permitted Investment where such event is subject
to satisfaction of the Payment Conditions or any component thereof, pursuant to
the terms of this Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the common capital Stock in or assets
of any Subsidiary of the Borrower or any division, business unit, line of
business or facility used for the operations of the Borrower or any of its
Subsidiaries, incurrence or repayment of Indebtedness, the making of any
Restricted Payment, or any asset classified as discontinued operations by the
Borrower or any Subsidiary that by the terms of this Agreement requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be tested on a “Pro Forma Basis.”

 

- 150 -



--------------------------------------------------------------------------------

“Specified Wireless Provider” means each of Sprint Nextel Corporation (and/or
Sprint Solutions Inc.), AT&T Inc. (and/or AT&T Mobility LLC), Cellco Partnership
d/b/a Verizon Wireless and other service providers (both postpaid and no
contract prepaid providers) in the wireless telephone industry reasonably
approved by the Agent.

“Springing Block” means $35,000,000; provided, that such amount shall be $0
unless (a) an Event of Default has occurred and is continuing or
(b) Availability is less than $150,000,000.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Statutory Fees” has the meaning given to the term “Statutory Fees” in the Final
Order, or, prior to the entry of the Final Order, the Interim Order.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto), operated, or to be
operated, by any Credit Party.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.

“Superpriority Claim” means an allowed claim against any Credit Party or such
Credit Party’s estate in the Case which is an administrative expense claim
having priority over (a) any and all allowed administrative expenses and (b) all
unsecured claims now existing or hereafter arising, including any administrative
expenses of the kind specified in the Bankruptcy Code, including without
limitation, Section 105, 326, 328, 330, 331, 364(c)(1), 365, 503, 506(c) (upon
entry of the Final Order), 507, 546, 726, 1113 or 1114 of the Bankruptcy Code.

 

- 151 -



--------------------------------------------------------------------------------

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
Consolidated, combined or unitary tax returns.

“Tax Proceeding” means any audit, examination, investigation, action, suit,
claim, assessment, appeal, or other administrative or judicial proceeding
relating to Taxes of any Tax Affiliate.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Taxing Authority” means the IRS or any other Governmental Authority responsible
for the imposition, administration or collection of any Taxes.

“Term Lender” means each Lender with a Term Loan Commitment (or after the Term
Loan has been funded, each Lender with a portion of the outstanding Term Loan).

“Term Loan Borrowing Base” means, as of any date of determination by Agent, at
the direction of the Required Lenders, from time to time, an amount equal to the
lesser of (x) $50,000,000 and (y) the sum at such time of:

(a) 10% of the net amount of Eligible Credit/Debit Card Receivables at such
time;

(b) 10% of the net amount of Eligible Trade Receivables at such time;

(c) 10% of the net amount of Eligible Wireless Receivables at such time;

(d) 7.5% of the Cost of Eligible Inventory, multiplied by the NOLV Factor; and

(e) 7.5% of the Cost of Eligible In-Transit Inventory, multiplied by the NOLV
Factor.

“Term Loan Reserve” means, if at any time the outstanding principal amount of
the Term Loan exceeds the Term Loan Borrowing Base, a reserve in an amount equal
to the positive difference between such outstanding principal amount of the Term
Loan and the Term Loan Borrowing Base at such time, until such shortfall is
eliminated.

“Term Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loan made to the Borrower by
such Lender or its predecessor(s).

 

- 152 -



--------------------------------------------------------------------------------

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Total Liquidity” means the sum of (a) Availability plus (b) cash of the Credit
Parties reflected in their most recent financial statements.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” each means the United States of America.

“U.S. Lender Party” means each of Agent, each Lender, each SPV and each
participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

“Wireless Carrier Contract” means any contract between a Credit Party and a
Specified Wireless Provider.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

 

- 153 -



--------------------------------------------------------------------------------

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement or
any other Loan Document refers to any action taken or to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and are to be
construed as including all statutory and regulatory provisions related thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V unless the Borrower,

 

- 154 -



--------------------------------------------------------------------------------

Agent and the Required Lenders agree to modify such provisions to reflect such
changes in GAAP and, unless such provisions are modified, all financial
statements and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V shall be made, without giving effect to any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”.

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party. Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5 Reserved.

11.6 Reserved.

11.7 Adoption and Ratification. Each Credit party hereby agrees subject to the
terms of this Agreement and the Loan Documents to pay all Pre-Petition
Obligations in accordance with the terms of the Pre-Petition Loan Documents.

11.8 Waiver of Subrogation. Until all Obligations have been paid in full and the
Commitments are terminated, unless otherwise consented to by the Required
Lenders, each Credit Party expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Credit Parties or
other Person directly or contingently liable for the Obligations hereunder, or
against or with respect to the other Credit Parties’ property (including,
without limitation, any property which is Collateral for the Obligations),
arising from the existence or performance of this Agreement, until termination
of this Agreement, repayment in full of the Obligations and the release of Agent
and Lenders in full from all claims of Credit Parties and their estates for any
matters arising out of, relating to or in connection, with this Agreement.

 

- 155 -



--------------------------------------------------------------------------------

ARTICLE XII.

GUARANTY

12.1 Guaranty. Each Credit Party hereby, jointly and severally, absolutely,
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as a surety, jointly and severally with each other Credit Party when and as due,
whether at maturity, by acceleration, by notice of prepayment or otherwise, the
due and punctual performance of all Obligations (including, without limitation,
the Pre-Petition and the Post-Petition Obligations). Each payment made by any
Credit Party pursuant to this Article XII shall be made in lawful money of the
United States in immediately available funds.

12.2 Waivers. Each Credit Party hereby absolutely, unconditionally and
irrevocably waives (i) promptness, diligence, notice of acceptance, notice of
presentment of payment and any other notice hereunder, (ii) demand of payment,
protest, notice of dishonor or nonpayment, notice of the present and future
amount of the Obligations and any other notice with respect to the Obligations,
(iii) any requirement that Agent, any Lender protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right or take any action against any other Credit Party, or any Person or any
Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such Credit Party of the Obligations, and
(v) any defense arising by any lack of capacity or authority or any other
defense of any Credit Party or any notice, demand or defense by reason of
cessation from any cause of Obligations other than payment and performance in
full of the Obligations by the Credit Parties and any defense that any other
guarantee or security was or was to be obtained by Agent.

12.3 No Defense. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or of all or any part of the
Obligations or of any collateral security therefor shall affect, impair or be a
defense hereunder.

12.4 Guaranty of Payment. The guaranty under this Article XII is one of payment
and performance, not collection, and the obligations of each Credit Party
hereunder are independent of the Obligations of the other Credit Parties, and a
separate action or actions may be brought and prosecuted against any Credit
Party to enforce the terms and conditions of this Article XII, irrespective of
whether any action is brought against any other Credit Party or other Persons or
whether any other Credit Party or other Persons are joined in any such action or
actions. Each Credit Party waives any right to require that any resort be had by
Agent or any Lender to any security held for payment of the Obligations or to
any balance of any deposit account or credit on the books of Agent or any Lender
in favor of any Credit Party or any other Person. No election to proceed in one
form of action or proceedings, or against any Person, or on any Obligations,
shall constitute a waiver of Agent’s right to proceed in any other form of
action or proceeding or against any other Person unless Agent has expressed any
such right in writing. Without limiting the generality of the foregoing, no
action or proceeding by Agent against any Credit Party under any document
evidencing or securing indebtedness of any Credit Party to Agent shall diminish
the liability of any Credit Party hereunder, except to the extent Agent receives
actual payment on account of Obligations by such action or proceeding,
notwithstanding the effect of any such election, action or proceeding upon the
right of subrogation of any Credit Party.

 

- 156 -



--------------------------------------------------------------------------------

12.5 Liabilities Absolute. The liability of each Credit Party hereunder shall be
absolute, unlimited and unconditional and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any claim, defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any other Obligation or otherwise. Without
limiting the generality of the foregoing, the obligations of each Credit Party
shall not be discharged or impaired, released, limited or otherwise affected by:

(a) any change in the manner, place or terms of payment or performance, and/or
any change or extension of the time of payment or performance of, release,
renewal or alteration of, or any new agreements relating to any Obligation, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, or any rescission of, or amendment, waiver or other modification of, or
any consent to departure from, this Agreement or any other Loan Document,
including any increase in the Obligations resulting from the extension of
additional credit to any Credit Party or otherwise;

(b) any sale, exchange, release, surrender, loss, abandonment, realization upon
any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

(c) the failure of Agent or any Lender to assert any claim or demand or to
enforce any right or remedy against any Credit Party or any other Person under
the provisions of this Agreement or any other Loan Document or any other
document or instrument executed and delivered in connection herewith or
therewith;

(d) any settlement or compromise of any Obligation, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Credit
Party to creditors of any Credit Party other than any other Credit Party;

(e) any manner of application of Collateral, or proceeds thereof, to all or any
of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of any Credit Party; and

(f) any other agreements or circumstance of any nature whatsoever that may or
might in any manner or to any extent vary the risk of any Credit Party, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the

 

- 157 -



--------------------------------------------------------------------------------

guaranty hereunder and/or the obligations of any Credit Party, or a defense to,
or discharge of, any Credit Party or any other Person or party hereto or the
Obligations or otherwise with respect to the advances or other financial
accommodations to Credit Parties pursuant to this Agreement and/or the other
Loan Documents.

12.6 Waiver of Notice. Agent shall have the right to do any of the above without
notice to or the consent of any Credit Party and each Credit Party expressly
waives any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to Obligations whether under this Agreement or otherwise or any right
to challenge or question any of the above and waives any defenses of such Credit
Party which might arise as a result of such actions.

12.7 Agent’s Discretion. Agent may at any time and from time to time (whether
prior to or after the revocation or termination of this Agreement) without the
consent of, or notice to, any Credit Party, and without incurring responsibility
to any Credit Party or impairing or releasing the Obligations, apply any sums by
whomsoever paid or howsoever realized to any Obligations regardless of what
Obligations remain unpaid.

12.8 Reinstatement. The guaranty provisions herein contained shall continue to
be effective or be reinstated, as the case may be, if claim is ever made upon
Agent or any Lender for repayment or recovery of any amount or amounts received
by such Person in payment or on account of any of the Obligations and such
Person repays all or part of said amount for any reason whatsoever, including,
without limitation, by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or the respective
property of each, or any settlement or compromise of any claim effected by such
Person with any such claimant (including any Credit Party); and in such event
each Credit Party hereby agrees that any such judgment, decree, order,
settlement or compromise or other circumstances shall be binding upon such
Credit Party, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Credit Party shall
be and remain liable to Agent and/or Lenders for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Person(s).

(a) Agent shall not be required to marshal any assets in favor of any Credit
Party, or against or in payment of Obligations.

(b) No Credit Party shall be entitled to claim against any present or future
security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Credit
Party to any other Credit Party in priority to or equally with claims of Agent
for Obligations, and no Credit Party shall be entitled to compete with Agent
with respect to, or to advance any equal or prior claim to any security held by
Agent for Obligations.

(c) If any Credit Party makes any payment to Agent, which payment is wholly or
partly subsequently invalidated, declared to be fraudulent or preferential, set

 

- 158 -



--------------------------------------------------------------------------------

aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall be revived and continued
in full force and effect as if the payment had not been made, and the resulting
revived Obligation shall continue to be guaranteed, uninterrupted, by each
Credit Party hereunder.

(d) All present and future monies payable by any Credit Party to any other
Credit Party, whether arising out of a right of subrogation or otherwise, are
assigned to Agent for its benefit and for the ratable benefit of Lenders as
security for such Credit Party’s liability to Agent and Lenders hereunder and
are postponed and subordinated to Agent’s prior right to payment in full of
Obligations. Except to the extent prohibited otherwise by this Agreement, all
monies received by any Credit Party from any other Credit Party shall be held by
such Credit Party as agent and trustee for Agent. This assignment, postponement
and subordination shall only terminate when the Obligations are paid in full in
cash and this Agreement is irrevocably terminated.

(e) Each Credit Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Credit Party without the prior written consent of Agent. Each
Credit Party agree to give full effect to the provisions hereof.

[Signature Pages Follow.]

 

- 159 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: RADIOSHACK CORPORATION By:

/s/ Joseph C. Magnacca

Name:

Joseph C. Magnacca

Title:

Chief Executive Officer

Address for notices: 300 RadioShack Circle Fort Worth, TX 76102-1964 Attn:
Facsimile:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT PARTIES: RADIOSHACK CUSTOMER SERVICE LLC By:

/s/ Joel H. Tiede

Name:

Joel H. Tiede

Title:

President

FEIN:

45-0528866

SCK, INC. By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

20-1589220

TANDY FINANCE CORPORATION By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-0335470

RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-2873960

TE ELECTRONICS LP By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

Vice President, General Counsel

FEIN:

75-2459965

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IGNITION L.P. By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

Vice President, General Counsel

FEIN:

75-2853231

TRS QUALITY, INC. By:

/s/ Joel S. Tiede

Name:

Joel S. Tiede

Title:

President

FEIN:

51-0395417

RADIOSHACK GLOBAL SOURCING CORPORATION By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-1980233

RADIOSHACK GLOBAL SOURCING, INC. By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-2873960

MERCHANDISING SUPPORT SERVICES, INC. By:

/s/ William R. Russum

Name:

William R. Russum

Title:

President

FEIN:

61-1434887

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ITC SERVICES, INC. By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-1421930

TANDY INTERNATIONAL CORPORATION By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-2429940

TANDY HOLDINGS, INC. By:

/s/ Robert C. Donohoo

Name:

Robert C. Donohoo

Title:

President and Secretary

FEIN:

75-2481789

Address for notices for all Credit Parties:

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

CANTOR FITZGERALD SECURITIES, as Agent By:

/s/ James M. Bond

Name: James M. Bond Title: Duly Authorized Signatory Address for Notices: Cantor
Fitzgerald Securities 110 East 59th Street New York, New York 10022 Attention:
Nils Horning Facsimile: (646) 219-1180 with copies to: Cantor Fitzgerald
Securities 900 West Trade Street, Suite 725 Charlotte, North Carolina 28202
Attention: Bobbie Young Facsimile: (646) 390-1764 - and- Kaye Scholer LLP 250
West 55th Street New York, NY 10019-9710 Attention: H. Stephen Castro Facsimile:
(212) 836-6360 Address for payments: Cantor Fitzgerald Securities 900 West Trade
Street, Suite 725 Charlotte, North Carolina 28202 Attention: Bobbie Young
Facsimile: (646) 390-1764

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

DW Catalyst Master Fund, LTD , as Lender By:

/s/ Shawn R. Singh

Name:

Shawn R. Singh

Title:

General Counsel

DW Partners, LP as Investment Manager for DW Catalyst Master Fund, LTD

590 Madison Avenue 9th Floor

New York, NY 10022

Address for notices: DW Partners, LP Attention: Legal Department

590 Madison Avenue 9th Floor

New York, NY 10022

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(a)

Milestones

 

I. Going Concern/Liquidation Sale

 

Date

  

Action

Petition Date    Motion filed to approve bid procedures for Going Concern Sale
or Liquidation No later than 15 days following Petition Date    Order approving
bid procedures for Going Concern Sale or Liquidation No later than 45 days
following Petition Date    Order approving either a Going Concern Sale or
Liquidation (“Sale Order”) Later of (i) 10 days following entry by the
Bankruptcy Court of the Sale Order and (ii) 51 days following Petition Date   
Close either a Going Concern Sale or a Liquidation If there is a Liquidation,
within 20 days after closing of a Liquidation    Debtors engage a broker to
market and sell intellectual property and owned and leased property

 

II. Partial Store Closing Sale

 

Date

  

Action

Petition Date    Motion filed to approve Partial Store Closing Sale No later
than 15 days following Petition Date    Order approving Partial Store Closing
Sale Within 51 days following Petition Date    Complete Partial Store Closing
Sale



--------------------------------------------------------------------------------

Schedule 1.1(b)

Term Loan Commitments

 

Lender

   Term Loan Commitment  

Brevan Howard Credit Catalysts Master Fund Limited

   $ 16,153,846.15   

Brevan Howard Credit Value Master Fund Limited

   $ 2,307,692.31   

Saba Capital Master Fund, Ltd.

   $ 5,238,153.85   

Saba Capital Master Fund II, Ltd.

   $ 3,469,846.15   

Saba Capital Series LLC Series 1

   $ 1,130,769.23   

Saba Capital Leveraged Master Fund, Ltd.

   $ 930,461.54   

BlueCrest Multi Strategy Credit Master Fund Limited

   $ 10,000,000.00   

Macquarie Credit Nexus Master Fund Limited

   $ 3,846,153.85   

Taconic Opportunity Master Fund LP

   $ 2,769,230.77   

Taconic Master Fund 1.5 L.P.

   $ 307,692.31   

T. Rowe Price High Yield Fund, Inc.

   $ 1,676,923.08   

T. Rowe Price Institutional High Yield Fund

   $ 415,384.61   

T. Rowe Price Institutional Credit Opportunities Fund

   $ 119,230.77   

T. Rowe Price Credit Opportunities Fund, Inc.

   $ 57,692.31   

T. Rowe Price Funds Series II SICAV

   $ 38,461.53   

Mudrick Distressed Opportunity Fund Global, LP

   $ 1,290,923.08   

Blackwell Partners, LLC

   $ 247,538.46      

 

 

 

Total

   $ 50,000,000      

 

 

 



--------------------------------------------------------------------------------

Revolving Commitments

 

Revolving Lenders

   Revolving Commitment  

Brevan Howard Credit Catalysts Master Fund Limited

   $ 51,252,796.09   

Brevan Howard Credit Value Master Fund Limited

   $ 7,321,828.02   

Saba Capital Master Fund, Ltd.

   $ 16,619,573.35   

Saba Capital Master Fund II, Ltd.

   $ 11,009,100.60   

Saba Capital Series LLC Series 1

   $ 3,587,695.72   

Saba Capital Leveraged Master Fund, Ltd.

   $ 2,952,161.07   

BlueCrest Multi Strategy Credit Master Fund Limited

   $ 31,727,921.40   

Macquarie Credit Nexus Master Fund Limited

   $ 12,203,046.68   

Taconic Opportunity Master Fund LP

   $ 8,786,193.63   

Taconic Master Fund 1.5 L.P.

   $ 976,243.73   

T. Rowe Price High Yield Fund, Inc.

   $ 5,320,528.36   

T. Rowe Price Institutional High Yield Fund

   $ 1,317,929.05   

T. Rowe Price Institutional Credit Opportunities Fund

   $ 378,294.46   

T. Rowe Price Credit Opportunities Fund, Inc.

   $ 183,045.69   

T. Rowe Price Funds Series II SICAV

   $ 122,030.48   

Mudrick Distressed Opportunity Fund Global, LP

   $ 4,095,830.59   

Blackwell Partners, LLC

   $ 785,388.08      

 

 

 

Total

   $ 158,639,607      

 

 

 

LC Facility Commitments

 

LC Facility Lenders

   LC Facility Commitment  

General Retail Holdings L.P.

   $ 15,000,000      

 

 

 

Total

   $ 15,000,000      

 

 

 